ATTACHMENT 1A

PUBLIC VERSION
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1738 Page 1 of 170



1    Juanita R. Brooks (SBN 75934)
     brooks@fr.com
2    Seth M. Sproul (SBN 217711)
     sproul@fr.com
3    FISH & RICHARDSON P.C.
     12390 El Camino Real
4    San Diego, CA 92130
     Telephone:        (619) 678-5070
5    Facsimile:        (619) 678-5099
6    Ruffin B. Cordell (DC Bar No. 445801; admitted pro hac vice)
     cordell@fr.com
7    Lauren A. Degnan (DC Bar No. 452421; admitted pro hac vice)
     degnan@fr.com
8    FISH & RICHARDSON P.C.
     1425 K Street, N.W., 11th Floor
9    Washington, DC 20005
     Telephone: (202) 783-5070
10   Facsimile: (202) 783-2331
11   William A. Isaacson (DC Bar No. 414788; admitted pro hac vice)
     wisaacson@bsfllp.com
12   Karen L. Dunn (DC Bar No. 1002520; admitted pro hac vice)
     kdunn@bsfllp.com
13   BOIES, SCHILLER & FLEXNER LLP
     1401 New York Avenue, N.W.
14   Washington, DC 20005
     Telephone: (202) 237-2727
15   Facsimile: (202) 237-6131
16   [Additional counsel identified on signature page]
17   Attorneys for Plaintiff Apple Inc.
18
19
                          UNITED STATES DISTRICT COURT
20
                       SOUTHERN DISTRICT OF CALIFORNIA
21
22    APPLE INC.,                                Case No. 17-cv-0108-GPC-MDD

23    Plaintiff,                                 REDACTED FIRST AMENDED
                                                 COMPLAINT FOR DAMAGES,
24    vs.                                        DECLARATORY JUDGMENT
                                                 AND INJUNCTIVE RELIEF
25
26    QUALCOMM INCORPORATED,                     DEMAND FOR JURY TRIAL
27     Defendant.
28


     APPLE INC.’S AMENDED COMPLAINT                  CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1739 Page 2 of 170



1    QUALCOMM INCORPORATED,
2
                Counterclaim-Plaintiff,
3
          vs.
4
5
     APPLE INC.,
6
                Counterclaim-Defendant.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     APPLE INC.’S AMENDED COMPLAINT            CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1740 Page 3 of 170




1                                                TABLE OF CONTENTS
2    NATURE OF THE ACTION ...........................................................................................2

3    PARTIES ......................................................................................................................7

4    JURISDICTION ............................................................................................................8
     VENUE ........................................................................................................................8
5
     FACTUAL ALLEGATIONS ...........................................................................................9
6
     Apple’s Revolutionary Products .......................................................................................9
7
     Standards and Their Economic Effects.............................................................................10
8
     The FRAND Bargain ....................................................................................................13
9    ETSI and Qualcomm’s Contractual FRAND Obligations....................................................15
10   Qualcomm’s Dominant Market Position and Cellular Standards ..........................................17
11   Qualcomm’s Secret Manufacturer License Agreements ......................................................22
12   Qualcomm “Double-Dips” Royalties and Chipset Sales .....................................................25
13   Qualcomm Gouges Apple ..............................................................................................28

14   Apple and Qualcomm’s Licensing Discussions .................................................................34

15   Patents-in-Suit .............................................................................................................37
     Qualcomm’s SEP Licensing Practices Are Not FRAND and Foreclose Competition...............46
16
     Competition Agencies Around the World Investigate and Take Action Against Qualcomm .....60
17
     Apple Responds to Agency Requests ...............................................................................63
18
     Qualcomm Retaliates by Withholding Nearly $1 Billion from Apple....................................64
19
     CLAIMS AND PRAYER FOR RELIEF ..........................................................................72
20
     COUNT I ...................................................................................................................72
21   Breach of Contract........................................................................................................72
22   COUNT II ..................................................................................................................73
23   Breach of the Implied Covenant of Good Faith and Fair Dealing .........................................73
24   COUNT III .................................................................................................................74
25   Violation of Cal. Civ. Code § 1671(b) .............................................................................74

26   COUNT IV .................................................................................................................75

27   Declaratory Relief: BCPA .............................................................................................75
     COUNT V ..................................................................................................................77
28
                                                                    i
      APPLE INC.’S AMENDED COMPLAINT                                             CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1741 Page 4 of 170




     Declaration of Noninfringement of U.S. Patent No. 7,246,242.............................................77
1
     COUNT VI .................................................................................................................78
2
     Declaration of Invalidity of U.S. Patent No. 7,246,242 .......................................................78
3
     COUNT VII ...............................................................................................................79
4
     Declaration of FRAND Royalties for U.S. Patent No. 7,246,242 ..........................................79
5
     COUNT VIII ..............................................................................................................80
6    Declaration of Noninfringement of U.S. Patent No. 6,556,549.............................................80
7    COUNT IX .................................................................................................................81
8    Declaration of Invalidity of U.S. Patent No. 6,556,549 .......................................................81
9    COUNT X ..................................................................................................................82
10   Declaration of FRAND Royalties for U.S. Patent No. 6,556,549 ..........................................82

11   COUNT XI .................................................................................................................83

12   Declaration of Noninfringement of U.S. Patent No. 9,137,822.............................................83
     COUNT XII ...............................................................................................................84
13
     Declaration of Invalidity of U.S. Patent No. 9,137,822 .......................................................84
14
     COUNT XIII ..............................................................................................................85
15
     Declaration of FRAND Royalties for U.S. Patent No. 9,137,822 ..........................................85
16
     COUNT XIV ..............................................................................................................86
17
     Declaration of Noninfringement of U.S. Patent No. 7,289,630.............................................86
18   COUNT XV ...............................................................................................................87
19   Declaration of Invalidity of U.S. Patent No. 7,289,630 .......................................................87
20   COUNT XVI ..............................................................................................................88
21   Declaration of FRAND Royalties for U.S. Patent No. 7,289,630 ..........................................88

22   COUNT XVII .............................................................................................................89

23   Declaration of Noninfringement of U.S. Patent No. 8,867,494.............................................89

24   COUNT XVIII ............................................................................................................90
     Declaration of Invalidity of U.S. Patent No. 8,867,494 .......................................................90
25
     COUNT XIX ..............................................................................................................91
26
     Declaration of FRAND Royalties for U.S. Patent No. 8,867,494 ..........................................91
27
     COUNT XX ...............................................................................................................92
28
                                                                  ii
      APPLE INC.’S AMENDED COMPLAINT                                           CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1742 Page 5 of 170




     Declaration of Noninfringement of U.S. Patent No. 7,095,725.............................................92
1
     COUNT XXI ..............................................................................................................93
2
     Declaration of Invalidity of U.S. Patent No. 7,095,725 .......................................................93
3
     COUNT XXII .............................................................................................................94
4
     Declaration of FRAND Royalties for U.S. Patent No. 7,095,725 ..........................................94
5
     COUNT XXIII ............................................................................................................95
6    Declaration of Noninfringement of U.S. Patent No. 6,694,469.............................................95
7    COUNT XXIV ............................................................................................................96
8    Declaration of Invalidity of U.S. Patent No. 6,694,469 .......................................................96
9    COUNT XXV .............................................................................................................98
10   Declaration of FRAND Royalties for U.S. Patent No. 6,694,469 ..........................................98

11   COUNT XXVI ............................................................................................................99

12   Declaration of Noninfringement of U.S. Patent No. 9,059,819.............................................99
     COUNT XXVII ........................................................................................................100
13
     Declaration of Invalidity of U.S. Patent No. 9,059,819 .....................................................100
14
     COUNT XXVIII .......................................................................................................101
15
     Declaration of FRAND Royalties for U.S. Patent No. 9,059,819 ........................................101
16
     COUNT XXIX ..........................................................................................................102
17
     Declaration of Noninfringement of U.S. Patent No. 7,096,021...........................................102
18   COUNT XXX ...........................................................................................................103
19   Declaration of Invalidity of U.S. Patent No. 7,096,021 .....................................................103
20   COUNT XXXI ..........................................................................................................105
21   Declaration of FRAND Royalties for U.S. Patent No. 7,096,021 ........................................105

22   COUNT XXXII ........................................................................................................106

23   Declaration of Noninfringement of U.S. Patent No. 7,061,890...........................................106

24   COUNT XXXIII .......................................................................................................107
     Declaration of Invalidity of U.S. Patent No. 7,061,890 .....................................................107
25
     COUNT XXXIV .......................................................................................................108
26
     Declaration of FRAND Royalties for U.S. Patent No. 7,061,890 ........................................108
27
     COUNT XXXV ........................................................................................................109
28
                                                                iii
      APPLE INC.’S AMENDED COMPLAINT                                          CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1743 Page 6 of 170




     Declaration of Noninfringement of U.S. Patent No. 8,000,717...........................................109
1
     COUNT XXXVI .......................................................................................................110
2
     Declaration of Invalidity of U.S. Patent No. 8,000,717 .....................................................110
3
     COUNT XXXVII ......................................................................................................111
4
     Declaration of FRAND Royalties for U.S. Patent No. 8,000,717 ........................................111
5
     COUNT XXXVIII .....................................................................................................112
6    Declaration of Noninfringement of U.S. Patent No. 8,614,975...........................................112
7    COUNT XXXIX .......................................................................................................113
8    Declaration of Invalidity of U.S. Patent No. 8,614,975 .....................................................113
9    COUNT XL ..............................................................................................................114
10   Declaration of FRAND Royalties for U.S. Patent No. 8,614,975 ........................................114

11   COUNT XLI ............................................................................................................115

12   Declaration of Noninfringement of U.S. Patent No. 8,761,068...........................................115
     COUNT XLII ...........................................................................................................116
13
     Declaration of Invalidity of U.S. Patent No. 8,761,068 .....................................................116
14
     COUNT XLIII ..........................................................................................................117
15
     Declaration of FRAND Royalties for U.S. Patent No. 8,761,068 ........................................117
16
     COUNT XLIV ..........................................................................................................118
17
     Declaration of Noninfringement of U.S. Patent No. 8,861,424...........................................118
18   COUNT XLV ...........................................................................................................119
19   Declaration of Invalidity of U.S. Patent No. 8,861,424 .....................................................119
20   COUNT XLVI ..........................................................................................................120
21   Declaration of FRAND Royalties for U.S. Patent No. 8,861,424 ........................................120

22   COUNT XLVII .........................................................................................................121

23   Declaration of Noninfringement of U.S. Patent No. 8,873,471...........................................121

24   COUNT XLVIII ........................................................................................................122
     Declaration of Invalidity of U.S. Patent No. 8,873,471 .....................................................122
25
     COUNT XLIX ..........................................................................................................123
26
     Declaration of FRAND Royalties for U.S. Patent No. 8,873,471 ........................................123
27
     COUNT L ................................................................................................................124
28
                                                                 iv
      APPLE INC.’S AMENDED COMPLAINT                                          CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1744 Page 7 of 170




     Declaration of Noninfringement of U.S. Patent No. 8,989,140...........................................124
1
     COUNT LI ...............................................................................................................126
2
     Declaration of Invalidity of U.S. Patent No. 8,989,140 .....................................................126
3
     COUNT LII ..............................................................................................................127
4
     Declaration of FRAND Royalties for U.S. Patent No. 8,989,140 ........................................127
5
     COUNT LIII .............................................................................................................128
6    Declaration of Noninfringement of U.S. Patent No. 9,007,974...........................................128
7    COUNT LIV ............................................................................................................129
8    Declaration of Invalidity of U.S. Patent No. 9,007,974 .....................................................129
9    COUNT LV ..............................................................................................................130
10   Declaration of FRAND Royalties for U.S. Patent No. 9,007,974 ........................................130

11   COUNT LVI ............................................................................................................131

12   Declaration of Noninfringement of U.S. Patent No. 9,144,071...........................................131
     COUNT LVII ...........................................................................................................132
13
     Declaration of Invalidity of U.S. Patent No. 9,144,071 .....................................................132
14
     COUNT LVIII ..........................................................................................................133
15
     Declaration of FRAND Royalties for U.S. Patent No. 9,144,071 ........................................133
16
     COUNT LIX ............................................................................................................134
17
     Declaration of Unenforceability Due to Exhaustion .........................................................134
18   COUNT LX ..............................................................................................................138
19   Declaratory Relief: STA Assignment Agreement ............................................................138
20   COUNT LXI ............................................................................................................140
21   Declaratory Relief: Qualcomm’s Agreements with Apple’s Contract Manufacturers .............140

22   COUNT LXII ...........................................................................................................142

23   Monopolization ..........................................................................................................142

24   COUNT LXIII ..........................................................................................................153
     Violations of the California Unfair Competition Law .......................................................153
25
     PRAYER FOR RELIEF ..............................................................................................156
26
27
28
                                                                  v
      APPLE INC.’S AMENDED COMPLAINT                                           CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1745 Page 8 of 170




1          Plaintiff Apple Inc. (“Apple”), through its undersigned counsel, complains
2    and alleges against QUALCOMM Incorporated (“Qualcomm”) as follows.
3          In this Amended Complaint, Apple renews its previous claims and brings new
4    and expanded claims based on the continuing—and mounting—evidence of
5    Qualcomm’s perpetuation of an illegal business model that burdens innovation.
6    Even in the few months since Apple’s original Complaint was filed, consumers,
7    investors, and other technology companies have come forward to challenge
8    Qualcomm’s extortionate business model and to say, “enough is enough.” Those
9    challenges have been launched against the backdrop of continuing investigations in
10   the United States, Europe, and Asia. Even as consensus mounts against its illegal
11   practices, Qualcomm seeks to expand them. While Qualcomm supplies Apple with
12   a single connectivity element, for years Qualcomm has been taking a percentage of
13   the entire phone’s value, effectively levying its own tax on Apple’s innovation. As
14   Apple innovates, Qualcomm demands more. Qualcomm had nothing to do with
15   creating the revolutionary Touch ID, the world’s most popular camera, or the Retina
16   display Apple’s customers love, yet Qualcomm wants to be paid as if these (and
17   future) breakthroughs belong to it. Qualcomm insists in this Court that it should be
18   entitled to rely on the same business model it applied over a decade ago to the flip
19   phone but while that model may have been defensible when a phone was just a
20   phone, today it amounts to a scheme of extortion that allows Qualcomm unfairly to
21   maintain and entrench its existing monopoly.
22         Qualcomm’s recent litigation attacks reveal its true bullying nature and the
23   ends to which it will resort to protect its monopolistic practices and exorbitant
24   royalties. Qualcomm recently filed a series of lawsuits and motions for preliminary
25   injunctions against contract manufacturers who assemble Apple’s products overseas.
26   As Qualcomm well knows, these contract manufacturers merely assemble Apple’s
27   products according to Apple’s (and Qualcomm’s) specifications, and pass through
28
                                              1
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1746 Page 9 of 170




1    Qualcomm’s usurious patent royalty bills to Apple. Ironically, part of the monies
2    Qualcomm is demanding via a preliminary injunction against the manufacturers
3    includes back payment of monies withheld by Qualcomm from Apple because Apple
4    cooperated with law enforcement agencies worldwide that have been investigating
5    Qualcomm’s illegal practices, as well as payment of past and ongoing non-FRAND
6    royalties for patents exhausted through the sales of Qualcomm chipsets. That is
7    called retaliation, obstruction of justice, and greed. Qualcomm defends its
8    anticompetitive business practices by pointing to all the companies that agreed to its
9    licensing terms. However, the Qualcomm agreements are not evidence of a common
10   business practice or FRAND royalties; quite the opposite, those agreements
11   (including when compared to royalty agreements for cellular standard-essential
12   patents with companies other than Qualcomm) are evidence of the considerable
13   leverage that Qualcomm had over these companies, by virtue of the vice-like
14   monopoly it holds in the market for chipsets.
15         If that were not enough, the U.S. Supreme Court’s recent landmark decision
16   in Impression Products, Inc. v. Lexmark International, Inc., condemned
17   Qualcomm’s business model as a violation of U.S. patent law. The Supreme Court
18   flatly rejected Qualcomm’s business model, holding that a patent holder may
19   demand only “one reward” for its patented products, and when it has secured the
20   reward for its invention, it may not, under the patent laws, further restrict the use or
21   enjoyment of the item. Qualcomm, by its own admission, will not sell chips to
22   manufacturers who do not also pay separate royalties and enter Qualcomm licenses
23   at usurious rates. This is precisely the kind of double-dipping, extra-reward system
24   that the Court’s decision in Lexmark forbids.
25                               NATURE OF THE ACTION
26         1.     Law-enforcement agencies around the globe are actively investigating
27   Qualcomm’s illegal business practices; in the past two years alone, Qualcomm has
28
                                                2
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1747 Page 10 of 170




1    been declared a monopolist by three separate governments. Qualcomm pursues its
2    illegal practices through a secret web of agreements designed to conceal and obfuscate
3    its conduct. In at least one such agreement, Qualcomm inserted a gag order that
4    prevented an aggrieved party from seeking relief that could curb Qualcomm’s illegal
5    conduct, in an effort to keep courts and regulators in the dark and its coerced customers
6    quiet.
7             2.   Qualcomm was one among many companies that contributed to the
8    development of standards related to how cellular phones connect to voice and data
9    networks. As a contributor, Qualcomm is entitled to a fair royalty based on the value
10   of its particular contribution. Qualcomm is not entitled to collect royalties based on
11   the contribution of others to the standard, or unrelated innovation by companies that
12   utilize the standard—but this is precisely the business model that Qualcomm has
13   established and that it protects through monopoly power and unlawful licenses. In
14   order to purchase Qualcomm chips or obtain access to patents pledged to a cellular
15   standard, Qualcomm demands that third parties pay Qualcomm a royalty much greater
16   than the value of Qualcomm’s contribution to the standard—a value based on the
17   entire price of the innovative products that only incidentally incorporate the standard.
18            3.   What this means in the case of the iPhone® is that when Apple engineers
19   create a revolutionary new security feature such as touch ID, which enables
20   breakthrough technologies like Apple Pay, Qualcomm insists on royalties for these
21   and other innovations it had nothing to do with and royalty payments go up. When
22   Apple spends billions redefining the concept of a smartphone camera, Qualcomm’s
23   royalty payments go up. Even when Apple sells an iPhone with added memory—
24   256GB instead of 128GB—Qualcomm collects a larger royalty just because of that
25   added memory. Apple products are among the most innovative in the world, yet
26   because of Qualcomm’s monopoly power, its suppression of the disclosure of
27   information to government agencies investigating Qualcomm, and an abusive
28
                                               3
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1748 Page 11 of 170




1    licensing model, Qualcomm demands that it is entitled to collect its “tribute” on every
2    such improvement.
3          4.     Apple, which has been overcharged billions of dollars pursuant to
4    Qualcomm’s illegal scheme, brings this action to recover its damages, enjoin
5    Qualcomm from further violations of the law, and request declaratory relief. Among
6    Apple’s damages are nearly $1 billion that Qualcomm owes to Apple under an
7    agreement between the two companies. Qualcomm claims that Apple has forfeited
8    those amounts by responding to requests in the course of an investigation by the Korea
9    Fair Trade Commission (“KFTC”), which recently levied the largest fine in its history
10   against Qualcomm. Qualcomm has withheld the required contractual payments from
11   Apple even though the agreement clearly permits Apple to respond to the KFTC’s
12   lawful investigation and requests for information. If that were not enough, Qualcomm
13   then attempted to extort Apple into changing its responses and providing false
14   information to the KFTC in exchange for Qualcomm’s release of those payments to
15   Apple. Apple refused.
16         5.     Apple also seeks redress for Qualcomm’s abuse of its monopoly power
17   in the technologies used to connect to cellular networks. Constant connectivity over
18   cellular networks has become part of our everyday lives. The iPhone was not the first
19   cellular phone or even the first smartphone, but it revolutionized the industry and is
20   the gold standard by which all other smartphones are judged. To be a cellular phone
21   at all, an iPhone must be able to connect to the wide variety of cellular networks in
22   use around the world.
23         6.     Having a common set of standards for these cellular networks is
24   beneficial to consumers because it encourages investment in infrastructure and
25   technology. Common standards allow cellular phones to work together and then
26   permit companies like Apple the opportunity to innovate in building great products.
27         7.     Standardization can be beneficial, but only if those holding intellectual
28
                                               4
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1749 Page 12 of 170




1    property that is part of the standard make that intellectual property widely available
2    on terms that fairly compensate the holder of the intellectual property while
3    recognizing the monopoly power obtained through standardization. That is why, for
4    patents that companies have declared “essential” to cellular standards, patent law is
5    reinforced by contractual obligations to license such patents on fair, reasonable, and
6    non-discriminatory (“FRAND” or “RAND”) terms. FRAND commitments are the
7    heart of the standard setting process.
8          8.     Qualcomm broke its promise and has breached its FRAND
9    commitments. As the recent Lexmark decision makes clear, Qualcomm illegally
10   double-dips by selling chipsets that allow mobile telephones to connect to cellular
11   networks and then separately licensing (but never to competitors) the purportedly
12   necessary intellectual property. By tying together the markets for chipsets and licenses
13   to technology in cellular standards, Qualcomm illegally enhances and strengthens its
14   monopoly in each market and eliminates competition. Then, Qualcomm leverages its
15   market power to extract exorbitant royalties, later agreeing to reduce those somewhat
16   only in exchange for additional anticompetitive advantages and restrictions on
17   challenging Qualcomm’s power, further solidifying its stranglehold on the industry.
18   All of this has been forced on Apple because the iPhone and the iPad® have required
19   Qualcomm chips.
20         9.     Qualcomm’s abusive practices have particularly harmed Apple, the
21   prime innovator in the mobile device industry. In recent licensing discussions with
22   Apple, Qualcomm has asserted that it has a “good faith belief” that Apple’s products—
23   which now use both Qualcomm and Intel chipsets to connect to cellular networks—
24   infringe many Qualcomm patents simply because Qualcomm “holds a great many
25   patents that are essential to cellular standards implemented by Apple products,”
26   including the 3G/UMTS and/or 4G/LTE standards.
27         10.    Qualcomm has recently demonstrated that it will file lawsuits following
28
                                               5
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1750 Page 13 of 170




1    threats to assert its patents, without regard to whether those patents are exhausted due
2    to authorized sales of Qualcomm chipsets. The asserted patents in this case include
3    patents that are U.S. counterparts of Chinese patents that Qualcomm has asserted in
4    litigation against Meizu Technology Co., Ltd. (“Meizu”) and that Qualcomm has
5    declared as essential to the 3G/UMTS and/or 4G/LTE standard. Although that case
6    has settled, with Meizu reportedly agreeing to pay license fees including on exhausted
7    patents,1 Qualcomm’s willingness to sue and force double-dipping licenses on
8    companies who are purchasing chipsets from Qualcomm itself demonstrates the
9    lengths to which Qualcomm will go to advance its illegal scheme.
10         11.    Since Apple’s Original Complaint, Qualcomm has become even more
11   aggressive, filing suit against Apple’s contract manufacturers (“CMs”) in U.S. District
12   Court for the Southern District of California, California, Case No. 3:17-cv-01010-
13   GPC-MDD, in a blatant attempt to exert pressure on Apple to acquiesce to
14   Qualcomm’s non-FRAND royalty demands. Qualcomm chose its targets deliberately,
15   knowing that the CMs merely assemble Apple’s phones according to Apple’s (and
16   Qualcomm’s) specifications. Qualcomm knows that these are companies who have
17   been effectively coerced by Qualcomm’s monopoly practices in the past. Qualcomm
18   knows that these companies merely pass through the usuriously high royalty
19   demanded by Qualcomm and so have little incentive to resist Qualcomm’s
20   monopolistic tactics. As part of its unfair litigation practices, Qualcomm has stated
21   that Apple devices “would infringe numerous Qualcomm patents” if these devices
22   were not licensed. See Redacted Mem. and P. & A. in Supp. of Qualcomm
23   Incorporated’s Mot. for Prelim. Inj. 6, ECF No. 35-1. Yet, Qualcomm has failed to
24   identify in its Amended Counterclaims any valid and enforceable patent allegedly
25   practiced by Apple products, which is actually essential to any Apple-practiced
26   3G/UMTS or 4G/LTE standard, and not exhausted by the authorized sales of
27   1
       [https://www.bloomberg.com/news/articles/2016-12-30/qualcomm-to-gain-fees-
28   from-china-s-meizu-in-lawsuit-settlement-ixbd1ikq.]
                                            6
      APPLE INC.’S AMENDED COMPLAINT                 CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1751 Page 14 of 170




1    Qualcomm baseband chipsets. Herein, Apple highlights eighteen Qualcomm patents
2    that do not meet this standard. Moreover, if any of these patents were essential and
3    infringed, and not exhausted or invalid, Qualcomm’s licensing demands violate its
4    FRAND obligations.
5          12.       For years, Qualcomm has abused its business relationships with Apple
6    and blocked competitors from selling chipsets. Qualcomm’s recent effort to cover its
7    tracks—by punishing Apple for providing truthful testimony at the request of
8    government regulators—underscores the lengths to which Qualcomm will go to
9    protect its extortion scheme. Accordingly, Apple seeks this Court’s intervention,
10   bringing breach of contract claims, patent claims, and antitrust claims, as the basis for
11   declaratory relief, injunctive relief, and damages.
12                                            PARTIES
13         13.       Apple is a California corporation having its principal place of business at
14   1 Infinite Loop, Cupertino, California 95014. Apple designs, manufactures, and
15   markets mobile communication and media devices, personal computers, and portable
16   music players, as well as related software, accessories, and content.
17         14.       Qualcomm is a Delaware corporation having its principal place of
18   business at 5775 Morehouse Drive, San Diego, California 92121. Qualcomm is a
19   global semiconductor company that designs and markets wireless telecommunications
20   products and services.
21         15.       Qualcomm has offices and employees in this District and regularly
22   conducts business in this District.
23         16.       Qualcomm includes Qualcomm Technology Licensing (“QTL”);
24   Qualcomm Technologies Inc. (“QTI”); Qualcomm CDMA Technologies (“QCT”);
25   and Qualcomm CDMA Technologies Asia Pacific Pte. Ltd. (“QCTAP”). QTI is
26   wholly owned by Qualcomm, and both QCT and QCTAP are operated by QTI and its
27   subsidiaries.
28
                                                  7
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1752 Page 15 of 170




1                                       JURISDICTION
2          17.    Apple brings this action for damages, declaratory relief, costs of suit, and
3    reasonable attorneys’ fees arising under, inter alia, the patent laws of the United States,
4    35 U.S.C. § 1 et seq.; Section 2 of the Sherman Antitrust Act, 15 U.S.C. § 2; and the
5    Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Accordingly, this Court has
6    subject matter jurisdiction under 28 U.S.C. §§ 1331 (federal question), 1337
7    (commerce and antitrust regulation), and 1338(a) (patents).
8          18.    Apple has standing to bring this action under Section 4 of the Clayton
9    Act, 15 U.S.C. § 15.
10         19.    This Court has subject matter jurisdiction over Apple’s pendent state law
11   claims pursuant to 28 U.S.C. § 1367. Each of Apple’s state law claims arises out of
12   the same factual nucleus as its federal law claims.
13         20.    This Court has personal jurisdiction over Qualcomm because it has its
14   principal place of business in this District, and because Qualcomm’s actions cause
15   harm in this District. Further, Qualcomm’s wrongful conduct, in the form of
16   unreasonable demands made during licensing discussions with Apple (e.g., in-person
17   licensing meetings with Apple), has been purposefully conducted within the District
18   (e.g., at Qualcomm’s offices in San Diego, California), and Apple’s injuries relate to
19   such conduct in the District.
20         21.    The facts in this Complaint support jurisdiction in this case.
21                                           VENUE
22         22.    Venue is proper within this District under 28 U.S.C. §§ 1391(b), 1391(c),
23   and 1400(b) and Sections 4 and 12 of the Clayton Act, 15 U.S.C. §§ 15, 22, and 28.
24         23.    The facts in this Complaint support venue in this case.
25         24.    Venue is also proper because the parties’ Business Cooperation and
26   Patent Agreement contains a forum selection clause requiring Apple to file litigation
27   regarding the agreement’s terms in state or federal court in San Diego County,
28
                                                8
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1753 Page 16 of 170




1    California. [Exhibit A, BCPA attachment 2.]
2                               FACTUAL ALLEGATIONS
3                             Apple’s Revolutionary Products
4
           25.    When Apple unveiled the iPhone in 2007, it revolutionized the
5
     telecommunications industry and completely redefined what users can do on their
6
     mobile phones. The iPhone combined three products—a revolutionary mobile phone,
7
     a widescreen iPod® music player, and a breakthrough computer/Internet
8
     communications device—into one small and lightweight handheld device with a large,
9
     color multi-touch display; a distinctive user interface; and a sophisticated computing
10
     platform for mobile apps. Apple patented many of these innovations.
11
           26.   In 2010, Apple created and defined an entirely new category of devices
12
     with the revolutionary iPad. The iPad connects users with their apps and content in a
13
     much more intimate, intuitive, and fun way. The iPad is an elegantly designed
14
     computer tablet with a color multi-touch screen, a user interface akin to the iPhone,
15
     and robust functionality that spans both mobile computing and media storage and
16
     playback. As a result of its innovative technology and distinctive design, the iPad
17
     achieved instant success and continues to hold a considerable share of the U.S. tablet
18
     market.
19
           27.   Apple’s iPhone and iPad products are the result of Apple’s own creative
20
     achievement, technical innovation, differentiated technology, and astute business
21
     judgment.
22
           28.   Among many other functions, both the iPhone and certain models of the
23
     iPad can send and receive, over cellular networks, telephone calls and/or other voice
24
     and video communications, text messages, and Internet data. Except when connected
25
     to a Wi-Fi network, a mobile wireless device like an iPhone or iPad cannot be used
26
     for communication without a baseband processor chipset, a component that, among
27
     other functions, acts as a small wireless radio and “plugs in” to a standardized
28
                                              9
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1754 Page 17 of 170




1    telecommunications network. Such networks are created and maintained by carrier
2    companies, including, for example, AT&T, Verizon, Sprint, and T-Mobile.
3          29.   The baseband processor chipset is just one component out of hundreds,
4    if not thousands, of components and technologies contained in the Apple iPhone and
5    iPad. Apple, sometimes through third-parties, purchases components and technologies
6    from third-parties, such as Qualcomm.
7                          Standards and Their Economic Effects
8          30.   For a cellular network to operate—and for each component to work with
9    the other components, regardless of which company made each part—carriers, base
10   station manufacturers, mobile wireless device manufacturers, and baseband processor
11   chipset manufacturers must agree to follow a common set of standards, which control
12   how each part of a network communicates with the other parts. Thus, for decades,
13   cellular service providers, baseband processor chipset manufacturers, and wireless
14   device manufacturers have formed and joined standard setting organization (“SSOs”),
15   which create and distribute common standards for all members to follow.
16         31.   Standards are absolutely critical in creating a common technology
17   platform because they allow different network components to be delivered by multiple
18   vendors, promote interoperability of products, and incentivize investments in
19   infrastructure. The net effect of standards is to increase competition, innovation,
20   product quality, and consumer choice.
21         32.   A system of uniform standards requires companies and consumers to
22   make certain tradeoffs. For example, a company implementing standards in a product
23   must use certain mandated technologies, even where viable, perhaps even superior,
24   alternatives exist. Once a standard is adopted, participants begin to make investments
25   tied to the implementation of the standard—such as engineering compliant parts,
26   building compliant cellular towers, and designing handsets around particular
27   capabilities. Because these participants may face substantial switching costs in
28
                                             10
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1755 Page 18 of 170




1    abandoning initial designs and substituting a different technology, an entire industry
2    will become “locked in” to a standard. Similarly, once a standard is adopted and
3    implemented, a company cannot substitute alternative technologies in its products
4    because those products will no longer work with any established network. For this
5    reason, standard-setting is accompanied by safeguards to prevent the abuse of
6    monopoly power, discussed further below.
7          33.    Where standardized technologies are covered by patents, called standard-
8    essential patents (“SEPs”), companies that choose to implement a standard are often
9    required to practice those patents. Without safeguards, patent holders could demand
10   inflated or discriminatory royalties from product companies who have no choice but
11   to use the technology, threaten to block a targeted company from implementing or
12   practicing the standard, and demand and obtain royalty payments based not on the
13   market value of their patents over alternative technologies, but on the costs and
14   impossibility of switching away from standardized technology. This abuse is called
15   “patent hold-up” and occurs “when the holder of a SEP [standard-essential patent]
16   demands excessive royalties after companies are locked into using a standard.”
17   Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1209 (Fed. Cir. 2014); see also
18   U.S. Dep’t of Justice & U.S. Dep’t of Commerce, Patent & Trademark Office, Policy
19   Statement on Remedies for Standards-Essential Patents Subject to Voluntary F/RAND
20   Commitments                       (Jan.                    8,                   2013),
21   https://www.justice.gov/sites/default/files/atr/legacy/2014/09/18/290994.pdf. Higher
22   royalties eliminate choice and may be passed on in the form of higher prices, harming
23   consumers. The threat of hold-up also tends to reduce the value of standard setting,
24   leading firms to rely less on the standard-setting process and depriving consumers of
25   the substantial procompetitive benefits of standard setting.
26         34.    Patent “hold-up” can be exacerbated by “over-declaration” of patents as
27   essential to a standard. Patent owners, like Qualcomm, can claim that their patents are
28
                                               11
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1756 Page 19 of 170




1    SEPs without having to prove that they are essential to anyone.2 Many SSOs expressly
2    declare that they do not test declarations of essentiality or validity for accuracy. For
3    example, one widely recognized SSO, the European Telecommunications Standards
4    Institute (“ETSI”), affirmatively states that it has “No involvement” in “the assessment
5    of the validity and essentiality of patents declared as SEPs.” [Legal Considerations,
6    ETSI          Seminar       2014,      http://www.etsi.org/images/files/ETSISeminar/
7    ETSI%20Seminar%206-1%20IPR.pdf.] Thus, a product company like Apple can be
8    faced with claims of patent infringement based on nothing more than the unilateral
9    assertion by a company like Qualcomm that its patents are essential.
10           35.    The term essential need not mean the patent is essential for a required
11   implementation of a standard; it might mean the patent is essential to an optional
12   implementation. Manufacturers can choose one of the options without infringing
13   patents that are essential for implementing another option. See Microsoft Corp. v.
14   Motorola, Inc., No. C10-1823JLR, 2013 WL 2111217, at *10, *20 (W.D. Wash. Apr.
15   25, 2013) (“[A] specific SEP may contribute greatly to an optional portion of a given
16
     2
17    For example, Qualcomm declared U.S. Patent No. 6,259,399 as allegedly
     essential to the 3G/UMTS standard. This patent discloses and claims garments.
18
19
20
21
22
23
24
25
26
27
28
                                               12
         APPLE INC.’S AMENDED COMPLAINT                 CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1757 Page 20 of 170




1    standard, but if that portion is not used by the implementer, the specific SEP may have
2    little value to the implementer.”).
3          36.    The aforementioned economic problems are compounded by “royalty
4    stacking,” the “payment of excessive royalties to many different holders of SEPs.”
5    Microsoft,   2013    WL     2111217,    at    *11.   Like   many   technologies,    the
6    telecommunications standards described herein are complex, and many different
7    entities claim to have patents that read on some aspect of the standard.
8                                    The FRAND Bargain
9          37.    To address the economic effects of standardization that would artificially
10   inflate royalties for SEPs, SSOs require participants claiming to own SEPs to identify
11   and disclose those patents publicly and to promise to offer licenses for those patents
12   to all implementers of the standard either royalty-free or on FRAND terms. If a patent
13   holder does not choose to make this promise, SSOs generally design the standard
14   without using the patented technology. Qualcomm’s failure to stick to its end of the
15   FRAND bargain is an essential element of its scheme of relentless extortion.
16   Qualcomm induced SSOs to adopt Qualcomm technology within the standard and
17   then knowingly repudiated its obligation to license its SEPs on reasonable terms.
18         38.    FRAND royalties must start with the proper royalty base and a proper
19   royalty rate, as required by the patent laws, but also must meet additional criteria
20   designed to prevent misuse of the monopoly power conferred by adoption of a
21   standard. In particular, FRAND royalties must be limited by the actual technical
22   contribution of the patented technology to the standard, rather than (a) the “lock-in”
23   value that arises from standardization of technologies, i.e., the value gained simply
24   because companies are forced to use the technology mandated in the standard, (b) the
25   value of all the technologies incorporated in an entire standard, or (c) the competing
26   value of the many technologies, and many other standards that make up the actual
27   device.
28
                                              13
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1758 Page 21 of 170




1          39.     A SEP holder that makes a FRAND commitment also promises to license
2    its SEPs to anyone willing to accept a license, i.e., a “willing licensee,” and thus
3    relinquishes its right to exclude a willing licensee from the standards-based
4    technologies. Such a commitment is an important check on the patent holder’s power
5    to use SEPs to “hold up” implementers of the standard by refusing to license
6    competitors or the customers of competitors, or by licensing competitors or their
7    customers only on discriminatory terms that undermine competition among
8    implementers of the standard. Without the FRAND commitment, SEP holders would
9    take an easy path to monopoly profits because the standard requires use of the patented
10   technology.
11         40.     The FRAND promise is a critical tool in preventing monopoly hold-up
12   and ensuring that the standard remains accessible to all who wish to implement it. See
13   Microsoft, 2013 WL 2111217, at *11 (noting that SSOs combat hold-up through the
14   use of the FRAND commitment).
15         41.     FRAND obligations are more than a matter of a private contract between
16   owners of technology, on the one hand, and SSOs and their other members (and
17   implementers of the standard as intended third-party beneficiaries), on the other.
18   Instead, they are a core precondition for antitrust tolerance of the industry
19   collaboration on which standard-setting depends.
20         42.     As the Third Circuit Court of Appeals has found:
21         a standard, by definition, eliminates alternative technologies. When a
           patented technology is incorporated in a standard, adoption of the
22         standard eliminates alternatives to the patented technology. Although a
           patent confers a lawful monopoly over the claimed invention, its value
23         is limited when alternative technologies exist. That value becomes
24         significantly enhanced, however, after the patent is incorporated in a
           standard. Firms may become locked in to a standard requiring the use
25         of a competitor’s patented technology. The patent holder’s IPRs, if
           unconstrained, may permit it to demand supracompetitive royalties. It
26         is in such circumstances that measures such as FRAND commitments
27         become important safeguards against monopoly power.

28
                                              14
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1759 Page 22 of 170




1    Broadcom Corp. v. Qualcomm Inc., 501 F.3d 297, 314 (3d Cir. 2007) (citations
2    omitted).
3          43.    Violation of the FRAND bargain can take several forms, including
4    demanding unreasonable royalties; applying royalties discriminatorily (for example,
5    charging different licensees different amounts or imposing differing conditions on
6    different licensees, or conditioning royalties on licensees’ agreement to advantage the
7    patent owner’s products); and asserting that patents are essential to the standard when
8    in fact they are not. Qualcomm is guilty of all three.
9                 ETSI and Qualcomm’s Contractual FRAND Obligations
10         44.    Qualcomm and Apple are both members of ETSI, an SSO based in Sofia
11   Antipolis, France, which includes more than 800 members from countries across five
12   continents. ETSI produces globally accepted standards for the telecommunications
13   industry. For example, ETSI created or helped to create numerous telecommunication
14   standards, including the 2G/GSM, 3G/UMTS, and 4G/LTE cellular communication
15   standards, described further below.
16         45.    Like other SSOs, ETSI requires participants to commit to abide by its
17   Intellectual Property Rights (“IPR”) Policy, which sets forth the rights and obligations
18   of its members. Pursuant to the IPR Policy, members are required to disclose standard-
19   essential and potentially standard-essential patents and patent applications in a timely
20   fashion.     [ETSI     Rules      of     Procedure,      Annex     6,     Clause      4,
21   http://www.etsi.org/website/document/legal/etsi_ipr-policy.pdf.]
22         46.    The IPR Policy further requires that SEP owners submit a written
23   commitment that they are prepared to grant irrevocable licenses on FRAND terms. If
24   no FRAND commitment is made, the IPR Policy provides for ETSI to investigate
25   alternative technology options for the standard to avoid the patent in question. [Id. at
26   Clause 6.]
27         47.    According to ETSI’s self-reporting portal, Qualcomm has declared over
28
                                               15
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1760 Page 23 of 170




1    30,000 global assets to be “ESSENTIAL IPR.” No objective party has tested the actual
2    essentiality or validity of these assets.
3          48.    Qualcomm has submitted IPR undertakings to ETSI with regard to each
4    of the patents at issue in this matter. By submitting those declarations, Qualcomm
5    promised that “[t]o the extent that the IPR(s) . . . are or become, and remain
6    ESSENTIAL in respect of the ETSI Work Item, STANDARD and/or TECHNICAL
7    SPECIFICATION,” Qualcomm is “prepared to grant irrevocable licenses under
8    this/these IPR(s) on terms and conditions which are in accordance with Clause 6.1 of
9    the ETSI IPR Policy.” [Id. at App’x A.]
10         49.    Qualcomm, therefore, is contractually obligated to grant licenses on
11   FRAND terms to these patents to Apple and other manufacturers of products that,
12   through the baseband processor chipsets they use, conform to ETSI standards, as well
13   as to third-party suppliers of baseband processor chipsets. Qualcomm made similar
14   promises to other SSOs as well.
15         50.    Because Apple is a third party that wishes, through the baseband
16   processor chipsets it uses, to implement 3G/UMTS and 4G/LTE standard-compliant
17   technology in the products it sells, Apple is a third-party beneficiary of the contracts
18   between Qualcomm and ETSI.
19         51.    Apple relied on Qualcomm’s promises to ETSI. Specifically, Apple and
20   other wireless device manufacturers made a conscious choice to develop and sell
21   products compatible with 3G/UMTS and 4G/LTE, relying on Qualcomm’s promise
22   that any third-party supplier of baseband processor chipsets or products using them
23   could avoid patent litigation and obtain a license to any patents that Qualcomm has
24   declared essential to the 3G/UMTS and 4G/LTE standards.
25         52.    Qualcomm’s breach of its FRAND commitments, described in
26   significant detail below, is a foundation of its scheme to acquire and abuse monopoly
27   power in the cellular industry. By refusing to license its SEPs to competing chipset
28
                                                 16
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1761 Page 24 of 170




1    manufacturers, and by refusing to sell its chipsets to customers unless they first license
2    Qualcomm’s SEPs, Qualcomm forced purchasers of its chipsets to take a license to its
3    SEPs at extortion-level royalties. By threatening “disloyal” chipset customers with
4    even less-favorable royalties and license terms if they purchased chipsets from
5    Qualcomm’s competitors, discriminating between potential licensees by refusing to
6    license its SEPs to competitors, and offering only “rebates” rather than a direct
7    FRAND license, Qualcomm excluded competition in the chipset market. And by
8    foreclosing competitors from dealing with Apple, a key purchaser of chipsets,
9    Qualcomm facilitated the marginalization and exit of many of those competitors,
10   enhancing its own monopoly power.
11           Qualcomm’s Dominant Market Position and Cellular Standards
12         53.    Wireless standards have evolved in distinct generations, as consumers
13   demanded more features. The earliest cellular telephones and networks used analog
14   technology which allowed only voice transmission and very slow data transmission.
15   This first-generation technology was characterized by significant capacity limitations,
16   poor data transfer, and low security.
17         54.    Second generation (“2G”) cellular technology implemented, among
18   others, the “Global System for Mobile Communications” (“GSM”) standard and the
19   “Code Division Multiple Access” (“CDMA”) standard. 2G technology provided
20   improved voice and data capacity, supported limited additional functions such as text
21   and multimedia messages, and offered greater privacy and security at lower prices.
22   Most cellular telephones today use (at a minimum) 2G technology and standards, with
23   GSM being the most widely used 2G technology.
24         55.    Third generation (“3G”) cellular technology included the “Universal
25   Mobile Telecommunications Service” (“UMTS”) standard, which used “Wideband
26   Code Division Multiple Access” (“WCDMA”) technology allowing for even further
27   increased data speed and capacity. 2G and 3G technologies continue to be
28
                                               17
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1762 Page 25 of 170




1    simultaneously deployed in products, and devices with only 3G/UMTS/WCDMA
2    technology are rare. Instead, 3G/UMTS/WCDMA products function in combination
3    with 2G technology.
4          56.    LTE, sometimes referred to as a 4G cellular standard, is an upgrade to
5    3G/UTMS/WCDMA, providing an enhanced radio interface and all-IP networking
6    technology. The LTE standard has continually advanced, and progressive updates to
7    the LTE standard have specified higher download speeds, carrier aggregation, and
8    advanced power-saving features, among other functions.
9          57.    3G and 4G technology are often used in tandem through “multimode”
10   chipsets that are compatible with both sets of standards.
11         58.    Baseband processor chipsets implement one or more of these standards.
12         59.    Each of these major cellular standards has carrier networks that employ
13   them. One family of standards, used by carriers in the United States such as AT&T
14   and T-Mobile, employs the GSM standard for 2G communications and the
15   complementary UMTS standard for 3G communications. A rival family of standards,
16   used by U.S. carriers including Verizon and Sprint, employs the CDMA standard and
17   related technologies, e.g., CDMA2000. The technologies in these two standards
18   families each have advantages and disadvantages. Both families, however, have
19   adopted the LTE standard, while requiring backwards compatibility to their respective
20   2G and 3G technologies.
21         60.    Mobile devices that are configured for a particular carrier, such as AT&T
22   or Verizon, are generally locked in to that carrier’s network. Cellular network
23   standards also may vary based on region and country.
24         61.    Chipsets designed for a particular wireless device must conform to the
25   standards technology chosen for that network. For example, CDMA networks demand
26   chipsets that conform to the CDMA standards, and only LTE-enabled chipsets can be
27   used in devices designed for LTE networks. As a result, chipsets that comply with a
28
                                              18
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1763 Page 26 of 170




1    given standard are not substitutes for, and have different price and demand
2    characteristics from, chipsets that comply with other standards. Downstream
3    consumers purchase cell phones that include chipsets configured to operate using the
4    standards chosen for a particular network, inextricably tying those consumers to that
5    standard.
6          62.   Qualcomm has for many years had monopoly power in the sale of
7    baseband processor chipsets that implement several of these various cellular standards
8    and generations.
9          63.   First, Qualcomm has monopoly power in the supply of chipsets that
10   support CDMA, on which devices sold by Verizon and Sprint continue to depend.
11   OEMs seeking to sell devices on CDMA networks must use CDMA chipsets, which
12   means that these OEMs depend on access to Qualcomm’s chipsets. Qualcomm has
13   had a share of over 80 percent of the CDMA chipset market for many years, despite
14   the attempts of competitors such as Intel, VIA Telecom, Texas Instruments, and Eonex
15   to enter and gain a foothold. Since 2011, when Apple introduced the first CDMA
16   version of its products, Qualcomm has charged Apple a monopolistic premium for
17   access to CDMA chipsets that are in all other respects identical to chipsets sold to
18   Apple without CDMA functionality enabled. Qualcomm prices its CDMA chipsets
19   without regard to competitive alternatives. Qualcomm has used its monopoly power
20   in CDMA chipsets to obtain anticompetitive license and chipset supply terms from
21   Apple.
22         64.   Second, Qualcomm also has monopoly power in the market for premium
23   LTE-enabled chipsets, particularly when coupled with CDMA functionality. Premium
24   LTE chipsets, typically used in flagship smartphones, are sold by Qualcomm at
25   different, and higher, prices. For device manufacturers seeking to sell flagship
26   smartphones with advanced features for use on networks requiring LTE chipsets, there
27   is no reasonable substitute for these chipsets. Qualcomm recognizes in its 2016
28
                                             19
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1764 Page 27 of 170




1    Annual Report, for example, market segments for “premium-tier integrated circuit
2    products” and “premium-tier smartphones.” Qualcomm has for many years
3    maintained a dominant share of premium LTE chipsets sold in the relevant market of
4    80 percent or more. Qualcomm has used its monopoly power in premium LTE chipsets
5    to obtain anticompetitive license and chipset supply terms from Apple.
6          65.    Qualcomm’s dominance in all of the relevant product markets is
7    protected by substantial barriers to entry and expansion of new competitors. These
8    barriers include, but are not limited to: (a) the time and cost of product development
9    and network certification, including necessary economies of scale, scope, and learning
10   by doing; (b) the intellectual property rights of Qualcomm and others; (c)
11   establishment of product reputation and compatibility; and (d) Qualcomm’s
12   exclusionary conduct.
13         66.    The development of a commercially viable chipset takes years of
14   complex engineering work and an R&D investment of hundreds of millions, and
15   perhaps billions, of dollars. These barriers to entry increase as a function of the
16   processing power and functionality of a particular chipset, and as such are especially
17   pronounced in the premium LTE chipset market. Obtaining the certification of
18   network operators for the use of baseband processor chipsets sold for use on their
19   network is another barrier to entry, often involving significant expenditures of time
20   and money.
21         67.    Qualcomm has declared thousands of patents as essential to the CDMA,
22   UMTS, and LTE standards. Moreover, Qualcomm, while not asserting essentiality to
23   the implementation of these standards, has asserted additional patents that it says cover
24   specific implementations of these standards. Navigating this thicket of patents
25   increases the costs and risks associated with new entry into the chipset market,
26   foreclosing the field for new entrants.
27         68.    Chipset purchasers generally require that suppliers be capable of reliably
28
                                               20
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1765 Page 28 of 170




1    achieving roadmap performance milestones and have a good working relationship
2    with network operators, ensuring these suppliers can obtain all of the required
3    certifications from operators for their chipsets. Sourcing from a credible chipset
4    supplier ensures that chipset purchasers will meet their product launch dates and will
5    have uninterrupted and reliable supply of chipsets.
6          69.     Qualcomm’s unfair and exclusionary conduct maintained and
7    strengthened its monopoly position in the relevant product markets by depriving rival
8    chipset manufacturers of necessary economies of scale, scope, and essential
9    experience.
10         70.     In 2006, there were multiple vendors of baseband chipsets, including
11   Broadcom, Ericsson, Renesas, and Texas Instruments. Today, Intel is Qualcomm’s
12   only competitor in the market for premium LTE chipsets, and Qualcomm has no
13   competition at all in the market for premium LTE chipsets with CDMA functionality.
14   Not coincidentally, Intel has been the target of Qualcomm’s exclusionary efforts to
15   force Apple to refrain from introducing Intel chipsets in Apple products.
16         71.     Qualcomm’s monopoly power is also shown by its ability to repeatedly
17   coerce Apple into undesirable, one-sided, and unreasonable contract terms, terms that
18   are unprecedented in Apple’s experience. At various times, Qualcomm has refused to
19   guarantee Apple’s supply of chipsets, arbitrarily limited its liability for failure to
20   supply chipsets, refused to offer industry-standard indemnity and warranty terms,
21   forced Apple to refrain from challenging Qualcomm’s patents, and forced Apple to
22   refrain from asserting its own patents against Qualcomm or Qualcomm licensees, as
23   well as other terms. Qualcomm expropriates the fruits of Apple’s investments in
24   customizing Qualcomm’s chipsets for use in Apple products, and uses Apple’s
25   innovations to sell Qualcomm chipsets to Apple’s competitors. With respect to each
26   of these contract terms, Qualcomm’s potential competitors have offered or would offer
27   better contract terms to Apple, but Apple has often been unable to accept those terms
28
                                             21
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1766 Page 29 of 170




1    due to Qualcomm’s monopoly power.
2                 Qualcomm’s Secret Manufacturer License Agreements
3          72.   Given Qualcomm’s foreclosure of competition and the resulting absence
4    of choice, Apple has been forced to maintain a commercial relationship with
5    Qualcomm over many generations of Apple’s iPhone and iPad product lines. The
6    foundation of this commercial relationship is Qualcomm’s supply of chipsets and
7    licenses for use in Apple-designed iPhones and iPads.
8          73.   Apple has been indirectly paying Qualcomm licensing fees since 2007,
9    when it released the iPhone. Apple became even more reliant on Qualcomm in 2011
10   due to Apple’s desire to release an iPhone that could connect to CDMA networks,
11   such as Verizon’s. For many years, Qualcomm ensured that it was the only possible
12   supplier of CDMA chipsets, and it remains so today for the chipsets used in Apple’s
13   flagship iPhone product line. As a monopoly supplier of an essential input, Qualcomm
14   had the power to constrict and disrupt chipset supply, which (coupled with
15   Qualcomm’s refusal to enter into industry-standard supply agreements that would
16   have guaranteed supply to Apple, absent unusual or unforeseen circumstances) would
17   have been disastrous to Apple’s business.
18         74.   In 2007, Apple released the first iPhone using Intel (then Infineon)
19   baseband processor chipsets. Qualcomm required licensing fees for using these
20   chipsets. Rather than grant Apple a direct license on FRAND terms, Qualcomm has
21   instead entered into confidential licenses with specific Apple CMs, the third-party
22   manufacturers who make and assemble Apple products. The CMs pay the exorbitant
23   royalties Qualcomm demands and pass the costs along to Apple in full.
24         75.   Qualcomm uses these secret licenses to conceal its anticompetitive
25   licensing practices. Here is how it works: Qualcomm knows that Apple is shouldering
26   the entire royalty burden, but by licensing the CMs and not Apple, Qualcomm can
27   demand higher royalties because the CMs have no incentive or power to negotiate,
28
                                             22
     APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1767 Page 30 of 170




1    given the pass-through to Apple and the CMs’ critical need for access to Qualcomm
2    chipsets for their businesses. Indeed, Qualcomm’s refusal to grant this access without
3    the separate patent license has forced the CMs to agree to license Qualcomm’s SEPs
4    on non-FRAND terms, locking Apple into outrageous royalties. And Qualcomm
5    insists that the agreements are maintained as confidential; Apple has not even seen or
6    reviewed them. The CMs have expressed willingness to show Apple their Qualcomm
7    licenses, subject to Qualcomm’s consent, but Qualcomm has refused to give that
8    consent.
9          76.   The following diagram illustrates the complex web of contracts, some of
10   them secret contracts, that underlie Qualcomm’s scheme of relentless extortion and
11   govern the two companies’ business relationship:
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28         77.   Because Qualcomm conceals the CM licenses from Apple, it is not clear
                                             23
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1768 Page 31 of 170




1    what patents Apple is paying for its CMs to license. For years, Qualcomm assured
2    Apple that virtually all of the Qualcomm patent portfolio was effectively licensed to
3    Apple through these CM agreements, but Qualcomm recently has suggested that these
4    licenses are more limited such that Apple’s iPhone and iPad products are not fully
5    covered. Thus, Apple has been unable to confirm the present scope of its license rights
6    to Qualcomm patents through Qualcomm’s various agreements with Apple’s CMs,
7    including the extent to which Apple’s products are licensed and the Qualcomm patents
8    that are licensed.
9          78.      In addition, by withholding the scope, terms, and value of the Qualcomm
10   licenses with Apple’s CMs, Qualcomm has deliberately deprived Apple of any
11   assurance that renewing the indirect licensing framework with Apple’s CMs would be
12   consistent with Qualcomm’s obligations to grant licenses to SEPs on FRAND terms.
13         79.      Apple and Qualcomm have periodically discussed a direct license, but
14   Qualcomm’s direct license proposals have not complied with its FRAND obligations.
15   It likely follows that Qualcomm’s concealment of its indirect licensing framework is
16   further evidence that the current terms are not consistent with Qualcomm’s FRAND
17   obligations.
18         80.      As one example of Qualcomm’s non-FRAND direct license offers,
19   Qualcomm initially demanded that Apple “grant back” a license to all of Apple’s own
20   intellectual property, including unique design patents and other non-standard-essential
21   intellectual property that Apple does not license to anyone in the ordinary course of
22   business (as is Apple’s right). Such a grant-back would have given Qualcomm, and
23   through Qualcomm, Apple’s competitors, an extraordinarily broad license to Apple’s
24   unique IP, severely damaging Apple’s competitive position. No other Apple supplier
25   requires such a broad cross-license or grant-back as a condition of a direct license.
26         81.      Qualcomm’s exorbitant royalties are price gouging, plain and simple:
27   between                   per device,                . In 2016, this was an order of
28
                                               24
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1769 Page 32 of 170




1    magnitude greater than the royalties that Apple pays to any other patent holder, and
2    indeed is more than Apple pays to all other cellular patent holders combined.
3            82.   By way of illustration, in 2016, Apple’s four largest direct licenses for
4    cellular-related SEPs, excluding Qualcomm, were with
5                  , each of which has made claims similar to Qualcomm about the strength
6    and value of their respective portfolios of 3G and 4G cellular SEPs. Together, these
7    four licensors represent        of all 4G cellular SEP declarations, significantly above
8    the 23.5% self-declared by Qualcomm, and in fiscal 2016 accounted for
9
10
11                                                                                        .
12           83.   Despite having declared a significantly smaller number of 4G cellular
13   SEPs, Qualcomm is collecting                              than the royalties paid to the
14   four other SEP holders combined. Moreover, Qualcomm currently is demanding
15   Apple pay                     that amount starting January 1, 2017.3
16                     Qualcomm “Double-Dips” Royalties and Chipset Sales
17           84.   For the entire patent licensing world outside of Qualcomm, a customer
18   that purchases a patented product automatically receives a license by operation of law
19   to the seller’s patents pursuant to the “first sale,” or patent exhaustion, doctrine.
20   Qualcomm, however, insists that its customers, such as Apple’s CMs, pay not only for
21   the chipsets themselves but for a separate patent license: what the Federal Trade
22   Commission (“FTC”), in its January 17, 2017 complaint against Qualcomm, called
23   Qualcomm’s “no license-no chips” policy. In other words, Qualcomm wants to get
24   paid for patents that have already been exhausted, and is thus insisting that licensees
25
     3
26    These multiples actually underestimate the excessiveness of Qualcomm’s licensing
     demands, in part because
27
28                 .
                                               25
         APPLE INC.’S AMENDED COMPLAINT                 CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1770 Page 33 of 170




1    pay for rights that they do not need, thereby impermissibly extending its patent
2    monopoly.
3          85.    To put this into perspective, a baseband processor chipset sells for around
4    $10 to $20. Patent royalties typically are set as a fraction of a percent of the patented
5    item (e.g., the smallest salable patent practicing unit); for FRAND encumbered
6    patents, royalties typically follow the same approach and are a fraction of a percent of
7    the smallest salable patent practicing unit (here, the baseband processor chipset).
8    Qualcomm’s royalty demands approach and in some cases surpass                      of the
9    baseband processor sales price.
10         86.    Therefore, Apple, through its CMs, buys Qualcomm components and
11   also, indirectly, pays Qualcomm for a separate license for the intellectual property
12   embodied in those components.
13         87.    Qualcomm is the only Apple supplier that both sells components and also
14   requires a separate license to practice patents that are substantially embodied in those
15   same components.
16         88.    By requiring Apple’s CMs to take a separate patent license for the same
17   components that they purchase, Qualcomm is double-dipping.
18         89.    This double-dipping of royalty fees on top of chipset sales has long been
19   prohibited by the patent exhaustion doctrine. Under that doctrine, the “authorized sale
20   of an article that substantially embodies a patent exhausts the patent holder’s rights
21   and prevents the patent holder from invoking patent law to control postsale use of the
22   article.” Quanta Computer, Inc. v. LG Elecs., Inc., 553 U.S. 617, 638 (2008). As the
23   Supreme Court recently reaffirmed, based on centuries-old principles against
24   restraints on alienation, exhaustion is “triggered by the patentee’s decision to give that
25   item up and receive whatever fee it decides is appropriate” for the patented article.
26   Impression Prods., Inc. v. Lexmark Int’l, Inc., 137 S. Ct. 1523, 1537 (2017) (citations
27   omitted). The Patent Act’s “right to exclude just ensures that the patentee receives one
28
                                               26
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1771 Page 34 of 170




1    reward—of whatever amount the patentee deems to be ‘satisfactory compensation’—
2    for every item that passes outside the scope of the patent monopoly.” Id. (citations
3    omitted and emphasis added). This “one reward” is either a license fee or the sale
4    price—not both. By insisting on both, Qualcomm is double-dipping and receiving
5    more than the one reward that it is entitled to receive under the Patent Act. The
6    Lexmark decision makes clear that Qualcomm’s separate sale and license business
7    model is an illegal practice. Every time Qualcomm demands a separate patent royalty
8    for a Qualcomm chipset, Qualcomm is exceeding the legal limits of its patent
9    monopoly, is failing to provide the fundamental consideration that it offered in its
10   agreements with the contract manufacturers, and is further abusing its monopoly
11   power by demanding tribute for exhausted patents.
12         90.    To the extent any portion of Qualcomm’s portfolio is not exhausted by
13   the sale of Qualcomm chipset, Qualcomm demands that its customers pay for
14   exhausted patents in order to obtain a license for patents that are not exhausted—again,
15   forcing its customers to pay for a license to exhausted patents, which they do not need
16   and would construct an illegal tie.
17         91.    The FTC recently alleged, after a two-year investigation of Qualcomm,
18   that Qualcomm’s “no license-no chips” policy was an aberrant departure from
19   prevailing patent licensing practices. According to the FTC, “Qualcomm is unique in
20   requiring an OEM, as a condition of sales, to secure a separate patent license requiring
21   royalty payments for handsets that use a competitor’s components.” Complaint for
22   Equitable Relief (“FTC Compl.”) ¶ 68, FTC v. Qualcomm Inc., No. 5:17-cv-00220
23   (N.D. Cal. Jan. 17, 2017), ECF No. 1.
24         92.    Qualcomm has attempted to evade the patent exhaustion doctrine by
25   selling baseband processor chipsets to Apple’s CMs through QTC, which is operated
26   by QTI, which is in turn a wholly owned subsidiary of Qualcomm.
27         93.    Qualcomm is playing a corporate shell game in an attempt to side-step
28
                                              27
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1772 Page 35 of 170




1    the law. In its press release announcing the corporate restructuring that enables this
2    evasion, Qualcomm admitted that the change in corporate structure would not result
3    in “any change to the way in which it defines its operating segments for financial
4    reporting purposes.” [Press Release, Qualcomm Implements New Corporate
5    Structure,              Qualcomm              (Oct.             1,             2012),
6    https://www.qualcomm.com/news/releases/2012/10/01/qualcomm-implements-new-
7    corporate-structure.]
8                                 Qualcomm Gouges Apple
9          94.    Since 2006, Apple has looked for ways to reduce its exorbitant royalty
10   burden. And after this date, Apple attempted to negotiate a lower royalty rate in the
11   form of a worldwide FRAND license directly from Qualcomm that would obviate the
12   need for this “pass-through” license structure, but Qualcomm has never made a
13   worldwide offer on FRAND terms for a direct license to Apple.
14         95.    Instead, Apple has had no choice but to settle on a model whereby
15   Qualcomm remits payments back to Apple in exchange for additional promises, terms,
16   and conditions from Apple. In this way, Qualcomm conditioned a degree of royalty
17   relief, offsetting the royalty burden that Qualcomm imposes on Apple’s CMs and that
18   the CMs pass on to Apple, on Apple’s acceptance of exclusionary and anticompetitive
19   contract terms that cement Qualcomm’s monopoly power in baseband processor
20   chipsets. In other words, Qualcomm used its anticompetitive leverage to gain even
21   greater anticompetitive leverage and used unreasonable terms to gain even more
22   unreasonable terms.
23         96.    Specifically, since 2011, Qualcomm has conditioned billions of dollars
24   in rebates on exclusivity or de facto exclusivity from Apple. The monopoly power that
25   Qualcomm enjoys today in the market for premium LTE chipsets is directly related to
26   Qualcomm’s foreclosure of Apple’s business to actual and potential competitors in
27   the premium LTE chipset market.
28
                                             28
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1773 Page 36 of 170




1             97.   It was only with the iPhone 7—released in September 2016—that Apple
2    was able to use a competitor’s chipsets (Intel’s) as well as Qualcomm chipsets in its
3    cellular-enabled devices. This choice to introduce competition cost Apple
4                              in exclusivity-based royalty relief.
5             98.   For several years, Qualcomm’s actions deterred Apple from switching to
6    Intel’s or other potential competitors’ chipsets, substantially diminishing competition
7    in the interim. Even today, Qualcomm is actively engaging with network carriers in
8    the United States, attempting to persuade them not to support or sell Apple devices
9    with Intel chipsets.
10            99.   Although Qualcomm refused to characterize its payments to Apple as
11   “rebates” on the license fee, and insisted on titling these payments with descriptions
12   like “                 ” and “              ,” these titles were window-dressing. Apple
13   was under little to no obligation to use many of these funds for any particular purpose.
14   Instead, the sole purpose of these payments was to reduce Apple’s royalty burden in
15   exchange for exclusivity.
16            100. Qualcomm has refused to call these payments “rebates” on the license
17   fee because it knows that the license fee it charges the CMs does not comply with its
18   promise to license its patents on FRAND terms.
19            101. These rebates are provided for by contracts between the parties. Through
20   these contracts, Qualcomm extracted additional terms and conditions from Apple.
21            102. The parties’ Business Cooperation and Patent Agreement (“BCPA”), for
22   example, expressly calculates a series of quarterly payments to Apple (“BCP
23   Payments”), as a cap on the royalties that Apple pays to Qualcomm, setting the amount
24   of the payment at a lump sum that effectively reduced Apple’s per-device royalty
25   payment to        per iPhone and     per iPad. [Exhibit A, BCPA §§ 7–8.]
26            103. The rebates reduced, but by no means eliminated, Apple’s overpayment
27   of royalties to Qualcomm. Taken together, these rebates reduced the effective royalty
28
                                                29
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1774 Page 37 of 170




1    burden on Apple to around         per iPhone and iPad through 2016. This represents
2    an amount that is still significantly larger than the royalty Apple pays for
3                                 —licenses that collectively represent a far greater
4    percentage of the patents declared as essential to the cellular standard. Under every
5    conceivable test, this royalty fails to meet the definition of FRAND. It unjustifiably
6    enriches Qualcomm at the expense of Apple and Apple’s customers.
7          104. In general, the BCPA, effective January 1, 2013, provided certain
8    incentives to Apple in exchange for specifically defined business cooperation, and
9    provided Qualcomm certain rights to Apple’s patents. The BCPA expired on
10   December 31, 2016, and is attached hereto as Exhibit A.
11         105. Under the BCPA, Apple agreed to cooperate with Qualcomm in two
12   limited ways: (1) Apple agreed to use certain technological standards (CDMA,
13   CDMA2000, WCDMA, and FYX) in the iPhone and iPad, and (2) the parties agreed
14   to meet semiannually to discuss new technologies that may be mutually beneficial.
15   [Exhibit A, BCPA § 3.] The parties did not agree to any broader definition of
16   cooperation.
17         106. In addition, in exchange for these BCP Payments, Qualcomm severely
18   restricted Apple’s ability to sue or induce certain kinds of lawsuits or enforcement
19   actions against Qualcomm. Specifically, Qualcomm required Apple to agree that its
20   obligations to pay applied
21
22
23
24
25
26
27
28   [Exhibit A, BCPA § 7, second paragraph.]
                                          30
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1775 Page 38 of 170




1          107. Qualcomm insisted on these restrictions because it knows its business
2    model is vulnerable to legal challenges based on, among other claims, lack of FRAND
3    terms and patent exhaustion.
4          108. Apple objected to this term during negotiations. At the time the contract
5    was entered into, Qualcomm had leverage over Apple because of Qualcomm’s market
6    power in chipsets and its ability to disrupt Apple’s supply of chipsets, thus preventing
7    Apple from challenging Qualcomm on these grounds in any event.
8          109. Despite the BCPA’s restrictions, the contract recognized Apple’s
9    responsibility to respond freely to a request or inquiry from a governmental entity.
10   That carve-out provision states:
11
12
13
14
15
16
17
18
19
     [Exhibit A, BCPA § 7, third paragraph.]
20
21         110. Qualcomm has since acknowledged that it was not the intent of the BCPA
22   to “dissuade Apple from providing truthful, factual responses to inquiries from
23   government agencies or to interfere with any government agency’s gathering of
24   information.”
25         111. Among other agreements, Qualcomm and Apple have also entered into
26   the following contracts:
27         112. The 2007 Marketing Incentive Agreement (“MIA”) capped Apple’s
28   royalties for UMTS chipsets, payable at that time on purchases of Infineon’s chipsets.
                                             31
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1776 Page 39 of 170




1    In exchange, Apple was obliged to refrain from marketing wireless devices
2    implementing a competing wireless communication standard, WiMAX. Qualcomm
3    forced Apple to renounce WiMAX just as WiMAX was gaining traction in the
4    marketplace. Qualcomm acted to eliminate the competitive threat posed by WiMAX
5    by ensuring that Apple would not market wireless devices with WiMAX technology.
6    The MIA is attached hereto as Exhibit B.
7           113. The 2009 Strategic Terms Agreement (“STA”) addresses the process by
8    which Qualcomm supplies chipsets and associated software to Apple. It also restricts
9    Apple’s ability to sue Qualcomm for patent infringement concerning Qualcomm
10   chipsets. While Apple generally negotiates firm supply commitments with its
11   component vendors, Qualcomm refused to provide Apple such a commitment, instead
12   arbitrarily capping its liability for failure to supply, and reserving for itself the ability
13   to terminate its obligation to supply chipsets to Apple’s CMs. Qualcomm’s unilateral
14   right to terminate supply of chipsets to Apple’s CMs was retained in the Amended and
15   Restated Strategic Terms Agreement (“ASTA”), effective February 28, 2013. The
16   STA and the ASTA are attached hereto as Exhibits C and D, respectively.
17          114. The 2011 Transition Agreement (“TA”) provided for the extension of the
18   royalty relief embodied in the MIA to CDMA-compliant iPhones, contingent upon
19   Apple’s agreement to use Qualcomm’s baseband processor chipsets exclusively. This
20   royalty relief was disguised by Qualcomm as a marketing payment paid pursuant to
21   the TA. As part of that agreement, Apple could not initiate any action or litigation
22   against Qualcomm for intellectual-property infringement. The TA is attached hereto
23   as Exhibit E.
24          115. Under the First Amendment to Transition Agreement (“FATA”),
25   effective January 1, 2013, Qualcomm was obliged to make various payments to Apple
26   in exchange for Apple’s exclusive use of Qualcomm baseband processor chipsets. As
27   with the TA, a portion of the payments made by Qualcomm pursuant to that FATA
28
                                                 32
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1777 Page 40 of 170




1    were understood by the parties to be a form of royalty relief, conditioned on Apple’s
2    agreement to deal with Qualcomm exclusively. The FATA is attached hereto as
3    Exhibit F.
4            116. Under the STA Assignment Agreement, effective December 7, 2015,
5    Qualcomm was given the right to assign its rights and obligations under the STA, as
6    amended, to its sales subsidiary QTI. The STA Assignment Agreement is attached
7    hereto as Exhibit G. In exchange, among other things, Qualcomm committed to
8    supply chipsets continuously to Apple.
9            117. The STA Assignment Agreement also included a provision requiring
10   Apple to forego any financial benefit from an exhaustion ruling, indicating that
11   Qualcomm always understood that its “double-dipping” royalty practices are illegal.
12   Qualcomm required Apple to pay Qualcomm the same amount of royalties regardless
13   of the outcome of an exhaustion ruling. If, at any time after December 7, 2015, there
14   were to be an “                    ,” defined as
15
16
17                                            , then
18
19
20
21
22
23
24
25   4

26
27
28
                                              33
         APPLE INC.’S AMENDED COMPLAINT                 CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1778 Page 41 of 170




1
2
3
4
5
6
7
8
9
10
11
12   [Exhibit G, § 4.4.]
13         118. None of the above agreements directly addresses a license to the parties’
14   patents that have been declared essential to any standard.
15                     Apple and Qualcomm’s Licensing Discussions
16         119. Discussions dating back to at least November 2014 between Apple and
17   Qualcomm about a direct license for certain patents were conducted with the
18   knowledge that certain of the agreements governing the parties’ commercial
19   relationship, such as the TA and BCPA, were set to expire at the end of 2016.
20         120. In 2015, Qualcomm made an “offer” to Apple to license Qualcomm’s
21   Chinese 3G/4G declared-essential patents on terms purportedly “consistent” with
22   those that resolved an inquiry by Chinese regulators into Qualcomm’s licensing
23   practices, called the “National Development and Reform Commission resolution”
24   (“NDRC resolution” or “rectification plan” for short). Apple immediately rejected the
25   proposal because it was not FRAND, was excessive as compared to other licenses to
26   cellular SEPs Apple negotiated at arm’s length, and was of limited value to resolving
27   the parties’ worldwide licensing dispute.
28
                                              34
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1779 Page 42 of 170




1          121. On February 5, 2016, Apple reiterated its interest in exploring a direct
2    license to certain patents in Qualcomm’s patent portfolio. During subsequent
3    discussions, Qualcomm asserted that it had a “good-faith belief” that Apple’s products
4    infringe many Qualcomm patents because “Apple products have been certified as
5    compliant with CDMA/WCDMA (3G) and LTE (4G) networks around the world” and
6    Qualcomm “holds a great many patents that are essential to cellular standards
7    implemented by Apple products.” According to Qualcomm, “Apple products that have
8    been certified as compliant with a standard necessarily practice every patent claim that
9    is essential to any mandatory portions of that standard.” Shortly after this assertion,
10   Qualcomm demanded that Apple identify any listed portions of the standards that are
11   not implemented in Apple’s 3G/4G-capable products. Apple rejected Qualcomm’s
12   attempt to shirk its burden to prove the merits of its claims. Qualcomm thereafter
13   removed from its website its public list of U.S. patents disclosed to ETSI and
14   precluded archive searching of that list. Consistent with Qualcomm’s other hide-the-
15   ball behavior, this action makes it harder for a licensee to determine which patents
16   Qualcomm has declared to be essential to cellular standards.
17         122. During these 2016 discussions, Qualcomm sent Apple a draft Chinese
18   3G/4G SEP license agreement that demanded a                 royalty on CDMA/UMTS-
19   capable devices and a                royalty on LTE-only devices, calculated from a
20   royalty base of           of the net selling price of the device. Qualcomm did not and
21   has not provided any explanation for its chosen royalty base. Qualcomm also did not
22   and has not provided any determination as to which of its Chinese patent claims are
23   essential to a covered standard implemented as to each proposed covered Apple
24   product. As described herein and below, Qualcomm’s demand violates the law
25   governing patent royalties, as well as Qualcomm’s FRAND promises to ETSI and
26   others. Qualcomm repeated such non-FRAND terms in a draft “rest of the world”
27   3G/4G SEP license.
28
                                              35
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1780 Page 43 of 170




1            123. Despite Qualcomm’s non-FRAND terms, during this time period Apple
2    attempted to negotiate in good faith with Qualcomm, including providing Qualcomm
3    with a FRAND offer, which included not only significant payments to Qualcomm over
4    the next seven years but also the methodology used to arrive at such offer. Qualcomm
5    rejected Apple’s attempt to negotiate and instead reverted to its prior terms.
6            124. After 25 months of negotiation and numerous requests for information
7    from Apple, Qualcomm finally agreed to share with Apple patent information about
8    Qualcomm’s SEP portfolio, sharing such information right before the 2016 holiday.5
9    Over the course of two in-person meetings with Qualcomm engineers, Qualcomm
10   outside counsel, and Apple in-house and outside counsel, Qualcomm provided
11   infringement allegations about 20 U.S. patents it has declared to ETSI as essential to
12   3G/UMTS and/or 4G/LTE.
13           125. During this period of negotiation, Qualcomm became increasingly
14   aggressive with respect to its cellular SEP portfolio. In addition to removing the list
15   of potentially essential U.S. patents from its website to prevent searches and
16   attempting to bar Apple from sharing patent infringement allegations, Qualcomm
17   asserted patents that it had declared to ETSI as essential to 3G or 4G in a blitzkrieg of
18   patent infringement litigation. For example, when Meizu, China’s eighth-biggest
19   smartphone maker in 2015, did not accept Qualcomm’s rectification plan terms,
20   Qualcomm filed 18 separate actions against Meizu including 17 patent infringement
21   cases.6
22
23   5
       Qualcomm had previously conditioned patent infringement allegations on Apple’s
     agreement in writing not to disclose to government agencies or use the information
24   outside of the parties’ licensing negotiations, despite the parties’ previously
25   agreeing, in March 2016, that any materials used during licensing negotiations could
     be used outside of those negotiations. Apple refused this condition.
26   6
       [John Ruwitch and Brenda Goh, Qualcomm Files 17 New Complaints in China
27   Courts Against Smartphone Maker Meizu, Reuters (June 30, 2016),
     http://www.reuters.com/article/us-qualcomm-meizu-patents-idUSKCN0ZG1I6.]
28
                                               36
         APPLE INC.’S AMENDED COMPLAINT                  CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1781 Page 44 of 170




1          126. On June 23, 2016, Qualcomm filed a complaint against Meizu, seeking
2    rulings that (1) the terms of a patent license offered by Qualcomm to Meizu comply
3    with China’s Anti-Monopoly Law and Qualcomm’s FRAND licensing obligations,
4    and (2) the offered patent license terms should form the basis for a patent license with
5    Meizu for Qualcomm’s technologies patented in China for use in mobile devices,
6    including those relating to 3G and 4G wireless communications standards.7
7                                       Patents-in-Suit
8          127. Each of the patents listed in Paragraphs 128–36 below (“Original Patents-
9    in-Suit”) (a) has been declared to ETSI by Qualcomm to be essential to 3G/UMTS
10   and/or 4G/LTE and (b) is either a U.S. counterpart to a Chinese patent asserted by
11   Qualcomm in litigation or a U.S. patent for which Qualcomm provided infringement
12   allegations during the parties’ licensing negotiations. These facts create a substantial
13   case or controversy between Apple and Qualcomm regarding (a) whether the Original
14   Patents-in-Suit are actually essential to the 3G/UMTS and/or 4G/LTE standards and
15   infringed by Apple’s products that support those standards, and (b) if any of these
16   patents are actually essential, and not exhausted or invalid, how to set a FRAND
17   royalty for such patents.
18         128. Qualcomm purports to be the owner of U.S. Patent No. 7,246,242 (“the
19   ’242 patent”). On July 17, 2007, the ’242 patent, entitled “Integrity Protection Method
20   for Radio Network Signaling,” issued to Valtteri Niemi, Jaakko Rajaniemi, and Ahti
21   Muhonen. Nokia Corporation is listed as the assignee on the face of the ’242 patent.
22   The ’242 patent is the U.S. counterpart to Chinese Patent No. CN1134200C, asserted
23   7
       [Press Release, Qualcomm Files Complaint Against Meizu in China, Qualcomm
24   (June 24, 2016), https://www.qualcomm.com/news/releases/2016/06/23/qualcomm-
     files-complaint-against-meizu-china.] Days later, on June 30, 2016, Qualcomm filed
25   patent infringement actions in China against Meizu, where it asserted Chinese
     patents declared to ETSI as essential to 3G/UMTS and/or 4G/LTE. [Press Release,
26   Qualcomm Files Patent Infringement Complaints Against Meizu in China,
27   Qualcomm            (June        30,        2016),         https://www.qualcomm.
     com/news/releases/2016/06/30/qualcomm-files-patent-infringement-complaints-
28   against-meizu-china.]
                                              37
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1782 Page 45 of 170




1    against Meizu. A copy of the ’242 patent is attached to this Complaint as Exhibit H.
2          129. Qualcomm purports to be the owner of U.S. Patent No. 6,556,549 (“the
3    ’549 patent”). On April 29, 2003, the ’549 patent, entitled “Method and Apparatus for
4    Signal Combining in a High Data Rate Communication System,” issued to Paul E.
5    Bender, Matthew S. Grob, Gadi Karmi, and Roberto Padovani. Qualcomm is listed as
6    the assignee on the face of the ’549 patent. The ’549 patent is a U.S. counterpart to
7    Chinese Patent No. CN100367694C, asserted against Meizu. A copy of the ’549
8    patent is attached to this Complaint as Exhibit I.
9          130. Qualcomm purports to be the owner of U.S. Patent No. 9,137,822 (“the
10   ’822 patent”). On September 15, 2015, the ’822 patent, entitled “Efficient Signaling
11   over Access Channel,” issued to Arak Sutivong, Edward Harrison Teague, and Alexei
12   Gorokhov. Qualcomm is listed as the assignee on the face of the ’822 patent. The ’822
13   patent is the U.S. counterpart to Chinese Patent No. CN1918839B. A copy of the ’822
14   patent is attached to this Complaint as Exhibit J.
15         131. Qualcomm purports to be the owner of U.S. Patent No. 7,289,630 (“the
16   ’630 patent”). On October 30, 2007, the ’630 patent, entitled “Counter Initialization,
17   Particularly for Radio Frames,” issued to Jukka Vialén and Valtteri Niemi. The ’630
18   patent is a U.S. counterpart to Chinese Patent No. CN1193641C. A copy of the ’630
19   patent is attached to this Complaint as Exhibit K.
20         132. Qualcomm purports to be the owner of U.S. Patent No. 8,867,494 (“the
21   ’494 patent”). On October 21, 2014, the ’494 patent, entitled “System and Method for
22   Single Frequency Dual Cell High Speed Downlink Packet Access,” issued to Josef J.
23   Blanz and Sharad Deepak Sambhwani. Qualcomm is listed as the assignee on the face
24   of the ’494 patent. Qualcomm presented infringement allegations for the ’494 patent
25   during the parties’ December 2016 in-person meetings. A copy of the ’494 patent is
26   attached to this Complaint as Exhibit L.
27         133. Qualcomm purports to be the owner of U.S. Patent No. 7,095,725 (“the
28
                                                38
     APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1783 Page 46 of 170




1    ’725 patent”). On August 22, 2006, the ’725 patent, entitled “Method and Apparatus
2    for Data Transmission on a Reverse Link in a Communication System,” issued to
3    Christopher Gerard Lott and Jean Put Ling Au. Qualcomm is listed as the assignee on
4    the face of the ’725 patent. Qualcomm presented infringement allegations for the ’725
5    patent during the parties’ December 2016 in-person meetings. A copy of the ’725
6    patent is attached to this Complaint as Exhibit M.
7          134. Qualcomm purports to be the owner of U.S. Patent No. 6,694,469 (“the
8    ’469 patent”). On February 17, 2004, the ’469 patent, entitled “Method and an
9    Apparatus for a Quick Retransmission of Signals in a Communication System,” issued
10   to Ahmad Jalali, Eduardo A. S. Esteves, Nagabhushana T. Sindhushayana, Peter J.
11   Black, and Rashid A. Attar. Qualcomm is listed as the assignee on the face of the ’469
12   patent. Qualcomm presented infringement allegations for the ’469 patent during the
13   parties’ December 2016 in-person meetings. A copy of the ’469 patent is attached to
14   this Complaint as Exhibit N.
15         135. Qualcomm purports to be the owner of U.S. Patent No. 9,059,819 (“the
16   ’819 patent”). On June 16, 2015, the ’819 patent, entitled “Flexible Uplink Control
17   Channel Configuration,” issued to Arjun Bharadwaj and Sharad Deepak Sambhwani.
18   Qualcomm is listed as the assignee on the face of the ’819 patent. Qualcomm presented
19   infringement allegations for the ’819 patent during the parties’ December 2016 in-
20   person meetings. A copy of the ’819 patent is attached to this Complaint as Exhibit
21   O.
22         136. Qualcomm purports to be the owner of U.S. Patent No. 7,096,021 (“the
23   ’021 patent”). On August 22, 2006, the ’021 patent, entitled “Method for Initiating in
24   a Terminal of a Cellular Network the Measurement of Power Levels of Signals and a
25   Terminal,” issued to Otto Lehtinen, Antti Toskala. Qualcomm presented infringement
26   allegations for the ’021 patent during the parties’ December 2016 in-person meetings.
27   A copy of the ’021 patent is attached to this Complaint as Exhibit P.
28
                                             39
     APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1784 Page 47 of 170




1          137. During licensing discussions in 2016, Qualcomm responded to Apple’s
2    request to explain why Qualcomm thinks Apple’s products infringe by stating, in its
3    February 17, 2016 letter, that “Apple products have been certified as compliant with
4    CDMA/WCDMA (3G) and LTE (4G) networks around the world.” Qualcomm also
5    informed Apple that it “was compiling and will provide to [Apple] a (substantially)
6    complete list of Qualcomm patents and pending applications disclosed to ETSI with
7    respect to 3G or 4G standards,” and further asserted that “Apple products have been
8    certified as compliant with a standard necessarily practice every patent claim that is
9    essential to any mandatory portions of that standard.” Qualcomm also demanded that
10   Apple identify any patents on this list which Apple’s cellular-enabled products do not
11   practice.
12         138. On March 18, 2016, Qualcomm provided a list of “the patents Qualcomm
13   Incorporated has disclosed to ETSI as potentially containing ESSENTIAL IPR” as
14   well as “the portion of the standards to which each of the patents relate.” Qualcomm
15   also reiterated its demand that Apple identify any listed portions of the standards that
16   are not implemented in Apple’s 3G/4G-capable products. As discussed above, Apple
17   rejected Qualcomm’s attempt to shirk its burden to prove the merits of its claims.
18         139. After disclosing this list to Apple, Qualcomm informed Apple that it had
19   “already provided [its] basis for Qualcomm’s good-faith belief that Apple’s products
20   infringe (absent a license) many Qualcomm patents, namely that Qualcomm holds a
21   great many patents that are essential to cellular standards implemented by Apple
22   products,” and referenced the list Qualcomm provided on March 18, 2016.
23         140. Each of the Original Patents-in-Suit not only appears on this March 18,
24   2016 list, but also is either a U.S. counterpart to a Chinese patent asserted by
25   Qualcomm in litigation, or a U.S. patent for which Qualcomm provided infringement
26   allegations during the parties’ licensing negotiations. As such, the Original Patents-
27   in-Suit represent the patents which Qualcomm ostensibly believes have the strongest
28
                                              40
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1785 Page 48 of 170




1    infringement reads. Yet Qualcomm did not assert in either its Counterclaims filed on
2    April 10, 2017 or its Amended Counterclaims filed on May 24, 2017 that Apple
3    products infringe any of those patents, even though infringement counterclaims are
4    compulsory when a party asserts declaratory judgment claims of noninfringement.
5          141. Nevertheless, Qualcomm has denied the allegations that each of the
6    Original Patents-in-Suit “is not essential to the 3G/UMTS standard” and that no claim
7    of each Original Patent-in-Suit “has been or is infringed, either directly, contributorily,
8    or by inducement, literally or under the doctrine of equivalents, by Apple or the
9    purchasers of Apple’s products through the manufacture, use, importation, sale, and/or
10   offer for sale of Apple’s products.” Furthermore, Qualcomm has not unconditionally
11   promised not to sue Apple, its suppliers, its customers, or its end-users for
12   infringement of any of the Original Patents-in-Suit based on Apple’s past, current, or
13   future products, as one may do pursuant to Super Sack Manufacturing Corp. v. Chase
14   Packaging Corp., 57 F.3d 1054, 1058–59 (Fed. Cir. 1995), abrogated on other grounds
15   by MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007);8 Benitec Australia, Ltd.
16   v. Nucleonics, Inc., 495 F.3d 1340, 1345–48 (Fed. Cir. 2007); and their progeny. As
17   a result, the aggressive posture Qualcomm adopted during its licensing discussions
18   with Apple is unabated.
19         142. Indeed, Qualcomm has become more aggressive, filing suit against
20   Apple’s CMs in U.S. District Court for the Southern District of California, Case No.
21   3:17-cv-01010-GPC-MDD, in a blatant attempt to exert pressure on Apple to
22   acquiesce to Qualcomm’s non-FRAND royalty demands. In connection with this suit,
23   Qualcomm has stated that Apple devices “would infringe numerous Qualcomm
24   patents” if these devices were not licensed. See Redacted Mem. and P. & A. in Supp.
25   8
       For example, “a patentee defending against an action for a declaratory judgment
26   of invalidity can divest the trial court of jurisdiction over the case by filing a
     covenant not to assert the patent at issue against the putative infringer with respect
27
     to any of its past, present, or future acts, even when a reissue application covering
28   the same claimed subject matter is then pending.” Super Sack, 57 F.3d at 1058.
                                                  41
      APPLE INC.’S AMENDED COMPLAINT                        CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1786 Page 49 of 170




1    of Qualcomm Incorporated’s Mot. for Prelim. Inj. 6, ECF No. 35-1. In addition, on
2    information and belief, Qualcomm leaked to Bloomberg that it intends to file a
3    complaint with the United States International Trade Commission, alleging that
4    Apple’s iPhones infringes certain Qualcomm patents. See “Qualcomm Said to Seek
5    U.S. Import Ban for iPhones,” Bloomberg (May 3, 2017), available at
6    https://www.bloomberg.com/news/articles/2017-05-03/qualcomm-said-to-seek-u-s-
7    import-ban-for-iphones.
8          143. Furthermore, in its amended counterclaims, Qualcomm has asked this
9    Court to “declare the FRAND royalty for the cellular SEP portfolio license that
10   Qualcomm has offered to Apple.” In asking this Court to determine the royalties due
11   for every standard-essential patent in Qualcomm’s portfolio, Qualcomm is necessarily
12   asserting that Apple infringes each and every one of those patents. Yet, Qualcomm
13   has failed to identify any valid and enforceable patent allegedly practiced by Apple
14   products, which is actually essential to any Apple-practiced 3G/UMTS or 4G/LTE
15   standard, and not exhausted by the authorized sales of Qualcomm baseband chipsets
16   for use in Apple products.
17         144. On information and belief, Qualcomm’s decision not to assert formal
18   infringement counterclaims for the Original Patents-in-Suit here is part of
19   Qualcomm’s improper efforts to evade its burden to show, as a condition predicate to
20   receiving any FRAND royalties, that it possesses a valid and enforceable patent that
21   is actually essential to the standard(s) to which Qualcomm has declared it, which has
22   not been exhausted by authorized sales of Qualcomm baseband chipsets, and that
23   Apple products infringe that patent. However, its request for this Court to determine
24   the FRAND royalty for Qualcomm’s cellular SEP portfolio necessarily puts every one
25   of Qualcomm’s patents at issue in this present case, and triggers Qualcomm’s duty to
26   show on a patent-by-patent basis that (a) each Qualcomm patent is actually essential
27   to the standard to which Qualcomm has declared it, and has not been exhausted by
28
                                             42
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1787 Page 50 of 170




1    authorized sales of Qualcomm baseband chipsets for use in Apple products, (b) that
2    Apple products infringe each such patent, and (c) the FRAND royalty for each such
3    patent.
4          145. Although Qualcomm had previously indicated its belief in the Original
5    Patents-in-Suit by providing infringement allegations to Apple during the parties’
6    licensing negotiations or asserting related patents in its litigation in China,
7    Qualcomm’s actions here demonstrate that these patents may not be ones in which
8    Qualcomm has faith. In light of Qualcomm’s allegations that it “holds a great many
9    patents that are essential to cellular standards implemented by Apple products,”
10   Qualcomm must own some patents it is willing to put to the test—prove they are valid,
11   enforceable, essential, and infringed, and if so, perform the rigorous analysis to prove
12   the FRAND royalty for each of such patents.
13         146. Apple has identified nine additional patents, described below in
14   Paragraphs 148–56 (“Additional Patents-in-Suit”), that appear on the March 18, 2016
15   list that Qualcomm sent to Apple as alleged evidence that Apple should pay
16   Qualcomm’s usurious non-FRAND royalties. Just as with the Original Patents-in-Suit,
17   these additional patents are not essential to any Apple-practiced 3G/UMTS or 4G/LTE
18   standard, and are not infringed by Apple or the purchasers of Apple’s products through
19   the manufacture, use, importation, sale, and/or offer for sale of Apple’s products.
20         147. Accordingly, there is a substantial case or controversy between Apple
21   and Qualcomm regarding (a) whether the Additional Patents-in-Suit are actually
22   essential to the 3G/UMTS and/or 4G/LTE standards and infringed by Apple’s
23   products that support those standards, and (b) if any of these patents are actually
24   essential, and not exhausted or invalid, how to set a FRAND royalty for such patents.
25         148. For example, Qualcomm purports to be the owner of U.S. Patent No.
26   7,061,890 (“the ’890 patent”). On June 13, 2006, the ’890 patent, entitled “Method for
27   Selecting RACH in a CDMA Mobile Communication System,” issued to Kyou-
28
                                              43
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1788 Page 51 of 170




1    Woong Kim and Chang-Hoi Koo. Samsung Electronics Co., Ltd. is listed as the
2    assignee on the face of the ’890 patent. During licensing negotiations, Qualcomm
3    asserted that the ’890 patent was disclosed to ETSI as potentially containing
4    “ESSENTIAL IPR,” as that term is used in ETSI’s IPR Policy. A copy of the ’890
5    patent is attached to this Complaint as Exhibit Q.
6          149. Qualcomm purports to be the owner of U.S. Patent No. 8,000,717 (“the
7    ’717 patent”). On August 16, 2011, the ’717 patent, entitled “Apparatus, System, and
8    Method for Managing Reverse Link Communication Resources in a Distributed
9    Communication System,” issued to Edward Tiedemann, Jr., Avinash Jain, and Tao
10   Chen. Qualcomm is listed as the assignee on the face of the ’717 patent. During
11   licensing negotiations, Qualcomm asserted that the ’717 patent was disclosed to ETSI
12   as potentially containing “ESSENTIAL IPR,” as that term is used in ETSI's IPR
13   Policy. A copy of the ’717 patent is attached to this Complaint as Exhibit R.
14         150. Qualcomm purports to be the owner of U.S. Patent No. 8,614,975 (“the
15   ’975 patent”). On December 24, 2013, the ’975 patent, entitled “Synchronizing a Base
16   Station in a Wireless Communication System,” issued to Ravi Palanki, Parag A.
17   Agashe, Vikram Gupta, Rajarshi Gupta, and Naga Bhushan. Qualcomm is listed as
18   the assignee on the face of the ’975 patent. During licensing negotiations, Qualcomm
19   asserted that the ’975 patent was disclosed to ETSI as potentially containing
20   “ESSENTIAL IPR,” as that term is used in ETSI’s IPR Policy. A copy of the ’975
21   patent is attached to this Complaint as Exhibit S.
22         151. Qualcomm purports to be the owner of U.S. Patent No. 8,761,068 (“the
23   ’068 patent”). On June 24, 2014, the ’068 patent, entitled “Supporting DL Triggered
24   HS-DPCHH in a Cell in CELL_FACH,” issued to Siddharth Mohan, Sharad Deepak
25   Sambhwani, Ravi Agarwal, Rohit Kapoor and Arjun Bharadwaj. Qualcomm is listed
26   as the assignee on the face of the ’068 patent. During licensing negotiations,
27   Qualcomm asserted that the ’068 patent was disclosed to ETSI as potentially
28
                                              44
     APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1789 Page 52 of 170




1    containing “ESSENTIAL IPR,” as that term is used in ETSI’s IPR Policy. A copy of
2    the ’068 patent is attached to this Complaint as Exhibit T.
3          152. Qualcomm purports to be the owner of U.S. Patent No. 8,861,424 (“the
4    ’424 patent”). On October 14, 2014, the ’424 patent, entitled “Downlink control
5    Channel for Relay Resource Allocation,” issued to Wanshi Chen, Aamod Dinkar
6    Khandekar, Alexei Yurievitch Gorokhov, Juan Montojo, and Naga Bhushan.
7    Qualcomm is listed as the assignee on the face of the ’424 patent. During licensing
8    negotiations, Qualcomm asserted that the ’424 patent was disclosed to ETSI as
9    potentially containing “ESSENTIAL IPR,” as that term is used in ETSI’s IPR Policy.
10   A copy of the ’424 patent is attached to this Complaint as Exhibit U.
11         153. Qualcomm purports to be the owner of U.S. Patent No. 8,873,471 (“the
12   ’471 patent”). On October 28, 2014, the ’471 patent, entitled “Method and Apparatus
13   for Implementing LTE RLC Header Formats,” issued to Sai Yiu Duncan Ho.
14   Qualcomm Inc. is listed as the assignee on the face of the ’471 patent. During licensing
15   negotiations, Qualcomm asserted that the ’471 patent was disclosed to ETSI as
16   potentially containing “ESSENTIAL IPR,” as that term is used in ETSI’s IPR Policy.
17   A copy of the ’471 patent is attached to this Complaint as Exhibit V.
18         154. Qualcomm purports to be the owner of U.S. Patent No. 8,989,140 (“the
19   ’140 patent”). On March 24, 2015, the ’140 patent, entitled “System and Method for
20   Mobility in a Multi-Point HSDPA Communication Network,” issued to Danlu Zhang,
21   Sharad Deepak Sambhwani, Rohit Kapoor, Jilei Hou, and Weiyan Ge. Qualcomm is
22   listed as the assignee on the face of the ’140 patent. During licensing negotiations,
23   Qualcomm asserted that the ’140 patent was disclosed to ETSI as potentially
24   containing “ESSENTIAL IPR,” as that term is used in ETSI’s IPR Policy. A copy of
25   the ’140 patent is attached to this Complaint as Exhibit W.
26         155. Qualcomm purports to be the owner of U.S. Patent No. 9,007,974 (“the
27   ’974 patent”). On April 14, 2015, the ’974 patent, entitled “Method and Apparatus for
28
                                              45
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1790 Page 53 of 170




1    Aligning Downlink Discontinuous Reception Patterns in Multiflow HSDPA,” issued
2    to Weiyan Ge, Arjun Bharadwaj, and Sharad Deepak Sambhwani. Qualcomm is listed
3    as the assignee on the face of the ’974 patent. During licensing negotiations,
4    Qualcomm asserted that the ’974 patent was disclosed to ETSI as potentially
5    containing “ESSENTIAL IPR,” as that term is used in ETSI’s IPR Policy. A copy of
6    the ’974 patent is attached to this Complaint as Exhibit X.
7          156. Qualcomm purports to be the owner of U.S. Patent No. 9,144,071 (“the
8    ’071 patent”). On September 22, 2015, the ’071 patent, entitled “Methods and
9    Apparatus for Effective Allocation of Adaptive Resource Partitioning Information
10   (ARPI) to Pico Enhanced Node B by Macro Enhanced Node B in Heterogeneous
11   Network,” issued to Ajay Gupta, Osok Song, Madhavan Srinivasan Vajapeyam, Alan
12   Barbieri, and Rajat Prakash. Qualcomm is listed as the assignee on the face of the ’071
13   patent. During licensing negotiations, Qualcomm asserted that the ’071 patent was
14   disclosed to ETSI as potentially containing “ESSENTIAL IPR,” as that term is used
15   in ETSI’s IPR Policy. A copy of the ’071 patent is attached to this Complaint as
16   Exhibit Y.
17         157. None       of   Original   Patents-in-Suit    or   Additional    Patent-in-Suit
18   (collectively, “Patents-in-Suit”) is essential to any Apple-practiced 3G/UMTS or
19   4G/LTE standard or infringed by Apple. Moreover, for each of these patents,
20   Qualcomm has breached its FRAND commitment.
21        Qualcomm’s SEP Licensing Practices Are Not FRAND and Foreclose
22                                 Competition

23         158. For nearly ten years, Qualcomm has failed to offer Apple a license for its
24   cellular SEPs on FRAND terms.
25         159. By charging Apple                   per device for a license to an unspecified
26   portion of its portfolio of patents on top of the price of the chipset itself, in a license
27   fee expressed as a percentage of the entire value of Apple’s iPhones and iPads, and
28   only reducing that royalty in exchange for additional conditions (such as exclusivity
                                             46
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1791 Page 54 of 170




1    and restraints on approaching competition authorities), Qualcomm’s licensing
2    practices violate its FRAND promise in a number of distinct but overlapping ways.
3          160. Leveraging a “thicket” of patents to extort royalties. Qualcomm
4    purports to own very large numbers of patents around the world that have been
5    disclosed to ETSI as potentially essential to one or more cellular standards. According
6    to ETSI’s self-reporting portal, Qualcomm has declared over 30,000 global assets to
7    be “ESSENTIAL IPR.”
8          161. Qualcomm’s licensing practices are premised on every licensee taking a
9    license to a large, but unspecified, number of patents—an entire portfolio. By
10   leveraging the “thicket,” Qualcomm attempts to avoid the patent-by-patent analysis
11   that is ordinarily required for any licensing demand, instead hiding behind the sheer
12   volume of its patent portfolio to extort royalties from potential licensees.
13         162. A patent-by-patent (or patent family-by-patent family) analysis is
14   necessary because Qualcomm’s unilateral declaration that its patents are standard-
15   essential does not necessarily mean that those patents are valid and infringed by Apple.
16   Rather, one or all of the following may be true: (a) those patents read only on an
17   optional implementation of a standard that Apple does not practice; (b) Qualcomm
18   has over-declared its patents and those patents are not in fact essential to any standard,
19   something that the SSOs, including ETSI, do not police; and/or (c) those patents are
20   invalid, again something that the SSOs, including ETSI, do not test. If the patent at
21   issue is not valid or not infringed, it is obviously of little to no value to Apple. See
22   Microsoft, 2013 WL 2111217, at *20 (“[B]ecause an ‘essential’ patent is one that is
23   necessary to implement either an optional or mandatory provision of a standard, a
24   specific SEP may contribute greatly to an optional portion of a given standard, but if
25   that portion is not used by the implementer, the specific SEP may have little value to
26   the implementer.”).
27         163. Moreover, as discussed in more detail below, even if a patent is declared
28
                                               47
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1792 Page 55 of 170




1    essential to a standard, the appropriate royalty will vary on a patent-by-patent basis,
2    as the strength of each patent and the value compared to commercially available
3    alternatives examined prior to the patent’s incorporation into a standard must be taken
4    into account. See id. at *13, *19 (“If alternatives available to the patented technology
5    would have provided the same or similar technical contribution to the standard, the
6    actual value provided by the patented technology is its incremental contribution.”).
7          164. Similarly, where a patent is directed to a particular component rather than
8    the device or technology as a whole, the appropriate royalty will reflect each patent’s
9    contribution to the relevant component. See LaserDynamics, Inc. v. Quanta Computer,
10   Inc., 694 F.3d 51, 67 (Fed. Cir. 2012).
11         165. Further, the royalty rates that Qualcomm demands, a simple percentage
12   of the final price of the finished device, have no apparent tie to the merits of
13   Qualcomm’s cellular SEP portfolio. For example, Qualcomm demands royalty rates
14   that fail to account for its pro rata share as compared to other cellular SEP holders so
15   as to avoid obvious royalty stacking issues. In the context of Qualcomm’s FRAND
16   obligations, the size of Qualcomm’s cellular SEP portfolio and number of self-
17   declared cellular SEPs are not acceptable substitutes for substantive analysis as to why
18   each patent is essential to the standard, or any showing as to the quality of patents
19   included in the portfolio, particularly as compared to other cellular SEP holders. By
20   requiring a license to the full cellular SEP portfolio, Qualcomm forces licensees to
21   take and pay for a license regardless of whether the patent is valid and infringed.
22         166. Failing to offer an individual license on a patent-by-patent basis (or a
23   patent family-by-patent family basis) violates Qualcomm’s FRAND obligation.
24         167. Charging an exorbitantly high royalty that is expressed as a
25   percentage of the entire market value of the finished device. The exorbitant royalty
26   demanded by Qualcomm,                            per device, is based on the net selling
27   price of the final iPhone or iPad. Even Qualcomm’s current license offer—
28
                                               48
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1793 Page 56 of 170




1            of the final selling price, “consistent” with the NDRC resolution—is simply a
2    smaller percentage of the entire value of the finished iPhone or iPad. This fee does not
3    comply with patent law or Qualcomm’s FRAND obligations.
4          168. First, this practice discriminates against potential licensees. Specifically,
5    Qualcomm’s royalty base does not equally account for whether the licensee makes
6    chips, chipsets, and/or handsets. Apple, as a manufacturer of a more complex final
7    device, is taxed simply for its place in the supply chain, while a manufacturer of a
8    chipset would pay less.
9          169. In addition, a royalty base premised on final selling prices means that
10   Qualcomm charges manufacturers of high-value, feature-rich smartphones
11   substantially more for a license than it charges manufacturers of basic cellphones,
12   despite the fact that the embodied wireless communications functionality in the two
13   products is similar or identical. This is inconsistent with the FRAND promise. In re
14   Innovatio IP Ventures, LLC Patent Litig., No. 11 C 9308, 2013 WL 5593609, at *38
15   (N.D. Ill. Oct. 3, 2013) (A RAND licensor “cannot discriminate between licensees on
16   the basis of their position in the market.”).
17         170. For example, Apple sells high-end products with a selling price between
18   $399 for a 16GB iPhone SE and $969 for a 256GB iPhone 7 Plus, whereas Walmart
19   sells an unlocked 16GB Kyocera 4G LTE smartphone for under $100. [Apple,
20   www.apple.com/iphone; Walmart, https://www.walmart.com/ip/Kyocera-DuraForce-
21   E6560-16GB-Unlocked-GSM-4G-LTE-Military-Grade-Smartphone-w-8MP-
22   Camera-Black/117746885.] The two phones have different costs, different consumer
23   appeal, and different prices, for reasons almost entirely unrelated to the wireless voice
24   and data capability contributed by Qualcomm’s purportedly standard-essential
25   patents. Yet Qualcomm insists on a far-greater royalty payment for the use of its SEPs
26   in the more expensive phone, even though the contribution of wireless capability to
27   both phones is similar. As a result, Apple’s royalty payment for various iPhone models
28
                                                49
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1794 Page 57 of 170




1    would be about four to nine times more than Kyocera’s royalty for its smartphone.
2    This disparity flouts the fundamental premise of, among others, the “non-
3    discriminatory” aspect of FRAND obligations—allowing competitors who implement
4    the standards access to the SEPs on a level playing field, with no one competitor
5    paying more for the same technology than others.
6          171. The impropriety of Qualcomm’s proposed royalty base becomes even
7    more apparent when one considers that Apple sells multiple versions of an iPhone or
8    iPad product, each having a different price but including identical, or similar,
9    baseband processor chipsets (and therefore containing the same functionality that
10   allegedly infringes SEPs). For example, the Apple iPhone 7 is sold with different
11   memory configurations resulting in a difference of ~$200 in the adjusted net selling
12   price as between an iPhone 7 with 32GB of memory and one with 256GB of memory.
13   Even though both devices provide exactly the same standardized cellular
14   functionality, Qualcomm is effectively demanding that Apple pay a cellular SEP
15   royalty on the 256GB iPhone 7 that is          more than the royalty paid on the phone
16   with 32GB of memory. As a result, Apple would pay essentially a              additional
17   royalty based on the presence of additional flash memory, which has nothing to do
18   with Qualcomm’s cellular SEP patents or even Qualcomm’s products. Apple’s royalty
19   payment should not fluctuate based on purchasing decisions by downstream
20   customers, who desire features, such as more memory, that are not covered by
21   Qualcomm’s SEP patents.
22         172. Second, Qualcomm’s offer, which sets the royalty base at                  of
23   the average selling price of the device, ignores binding Supreme Court and Federal
24   Circuit precedent that forbids basing a royalty on an entire device unless the patent at
25   issue drives consumer demand for the whole device. Instead, patent holders are
26   required to base royalties, at most, on the smallest salable patent-practicing unit.
27   LaserDynamics, 694 F.3d at 67 (“Where small elements of multi-component products
28
                                              50
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1795 Page 58 of 170




1    are accused of infringement, calculating a royalty on the entire product carries a
2    considerable risk that the patentee will be improperly compensated for non-infringing
3    components of that product. Thus, it is generally required that royalties be based not
4    on the entire product, but instead on the ‘smallest salable patent-practicing unit.’”);
5    Golden Bridge Tech. v. Apple Inc., No. 5:12-cv-04882-PSG, 2014 WL 2194501, at
6    *6 (N.D. Cal. May 18, 2014) (“[I]n any case involving multi-component products,
7    patentees may not calculate damages based on sales of the entire product, as opposed
8    to the smallest saleable patent-practicing unit [‘SSPPU’], without showing that the
9    demand for the entire product is attributable to the patented feature.”). Furthermore,
10   “[w]here the smallest salable unit is, in fact, a multi-component product containing
11   several non-infringing features with no relation to the patented feature . . . , the
12   patentee must do more to estimate what portion of the value of that product is
13   attributable to the patented technology.” VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d
14   1308, 1327 (Fed. Cir. 2014). A royalty that fails to comply with these requirements
15   violates the FRAND promise. Innovatio IP Ventures, 2013 WL 5593609, at *13
16   (applying the smallest salable unit requirement to FRAND royalties); Microsoft, 2013
17   WL 2111217, at *20 (A reasonable royalty must take into account not only the
18   contribution of the patented technology to the standard, but the “contribution of those
19   capabilities of the standard to the implementer and the implementer’s products.”).
20         173. Here, the smallest salable unit for a cellular SEP license should be no
21   greater than the baseband processor chipset, where all or substantially all of the
22   inventive aspects of the patented cellular standard-essential technology is
23   implemented or substantially practiced. See GPNE Corp. v. Apple, Inc., No. 12-CV-
24   02885-LHK, 2014 WL 1494247, at *13 (N.D. Cal. Apr. 16, 2014) (holding “as a
25   matter of law that in this case [where the asserted patents were claimed to be essential
26   to 3G and 4G cellular standards], the baseband processor is the proper smallest
27   saleable patent-practicing unit”).
28
                                              51
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1796 Page 59 of 170




1          174. Qualcomm’s offer also ignores Federal Circuit precedent relating to
2    royalties for SEPs that requires one to apportion the patented features of the smallest
3    salable unit from the unpatented ones as well as the value derived by the standard’s
4    adoption of the patented technology. Ericsson, 773 F.3d at 1232 (“When dealing with
5    SEPs, there are two special apportionment issues that arise. First, the patented feature
6    must be apportioned from all of the unpatented features reflected in the standard.
7    Second, the patentee’s royalty must be premised on the value of the patented feature,
8    not any value added by the standard’s adoption of the patented technology.”); VirnetX,
9    767 F.3d at 1327 (“[T]he requirement that a patentee identify damages associated with
10   the smallest salable patent-practicing unit is simply a step toward meeting the
11   requirement of apportionment. . . . [T]he patentee must do more to estimate what
12   portion of the value of that product is attributable to the patented technology.”); see
13   also Commonwealth Sci. & Indus. Research Org. v. Cisco Sys., Inc. (CSIRO), 809
14   F.3d 1295, 1305 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 2530 (2016) (“[R]easonable
15   royalties for SEPs generally . . . must not include any value flowing to the patent from
16   the standard’s adoption.”).
17         175. Qualcomm has not even attempted this required apportionment, and thus
18   has failed to specify the value attributable to the patented technology, separate and
19   apart from the other value attributable to, among other things, (i) non-patented
20   features, (ii) standardization itself, and (iii) unrelated technology.
21         176. Third, Qualcomm’s selected                  (CDMA/UMTS-capable devices)
22   and              (LTE-only devices) royalty rates also do not account for the entire
23   potential royalty stack. See, e.g., Microsoft, Inc., 2013 WL 2111217, at *74 (“[T]he
24   court must determine a reasonable royalty rate . . . based on the principles underlying
25   the RAND commitment, one of which is the concern of royalty stacking.”). At a
26   minimum, Qualcomm’s offered rates do not account for its pro rata share of 3G and
27   4G SEPs compared to the total, industry-wide pool of such SEPs. Indeed, Qualcomm
28
                                                52
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1797 Page 60 of 170




1    has refused to furnish its pro rata share of 3G and 4Gs SEPs. Based on publicly
2    available data from ETSI, Qualcomm’s self-declarations to 3G/4G standards account
3    for about 23.5 percent of all cellular SEP declarations. Extrapolating the projected
4    royalty per device Apple would pay to Qualcomm under its proposed licensing
5    structure         to the aggregate royalty yields a staggering     per device royalty
6    for all declared-essential cellular patents.
7          177. Qualcomm’s high nominal royalty rates for its SEPs are well above the
8    upper bounds of a reasonable royalty under FRAND, particularly for feature-rich
9    smartphones and tablets that offer a number of technologies and features other than
10   those covered by its purportedly standard-essential patents. Qualcomm’s excessive
11   royalties and royalty base levy a tax on the production of complementary products or
12   features that consumers desire, allowing Qualcomm to extract for itself value created
13   by downstream innovators, value that has no relationship to the ex ante value of the
14   SEPs at issue and does not account for the royalty stack. In addition, Qualcomm’s
15   exorbitant royalty demands lay the foundation for the exclusive dealing and tying
16   arrangements that it uses to exclude chipset competitors, giving Qualcomm leverage
17   to foreclose its competitors from accessing chipset customers.
18         178. Discriminating between potential licensees by failing to license its
19   competitors. The requirement that a license to a SEP be non-discriminatory helps “to
20   insure that standards do not allow essential patent owners to extort their competitors
21   or prevent them from entering the marketplace.” Apple, Inc. v. Motorola Mobility,
22   Inc., No. 11-cv-178-bbc, 2011 WL 7324582, at *1 (W.D. Wis. June 7, 2011).
23   Qualcomm breached its FRAND promise by failing to offer its competitor baseband
24   processor chipset manufacturers a license, harming competition in the industry.
25         179. Prior to 2008, Qualcomm licensed its FRAND-encumbered cellular SEPs
26   to competing chipset manufacturers, and acknowledged its obligations to do so
27   pursuant to its FRAND commitments. For example, in response to an investigation by
28
                                                53
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1798 Page 61 of 170




1    the European Commission of its anticompetitive conduct, Qualcomm stated publicly
2    in 2005 that it had “never refused to license our essential patent to any company to
3    supply chips, handsets, infrastructure or test equipment.” In the same year, Qualcomm
4    claimed that it had licensed numerous chipset manufacturers, including competitors
5    such as Nokia, Texas Instruments, and NEC, and that these licenses showed that
6    Qualcomm “has lived up to its commitments to SSOs to license its essential patents
7    on fair and reasonable terms.”
8          180. In 2007, Qualcomm claimed publicly that competing manufacturers of
9    CDMA and UMTS/WCDMA chipsets “have to take out a license from Qualcomm”
10   and that Qualcomm had been “pretty consistent in that model.” Again in 2007,
11   Qualcomm represented to the United States Supreme Court that it had granted
12   worldwide licenses to chipset manufacturers with a running royalty calculated as a
13   percentage of the selling price of the chipset. Brief of Qualcomm Inc. as Amicus
14   Curiae Supporting Respondent at 7, Quanta Computer, Inc. v. LG Elecs., Inc., 553
15   U.S. 617 (2008) (No. 06-937). In the same filing, Qualcomm identified its practice of
16   “licensing its intellectual property to entities that produce (non-Qualcomm) chips” as
17   one of its three “primary sources of revenue,” thereby acknowledging the feasibility
18   and efficiency of licensing at the chipset level. Id.
19         181. Around 2007, Qualcomm’s practice of licensing its FRAND-encumbered
20   cellular SEPs to competitors changed. In 2006, Qualcomm’s 10-K stated that it entered
21   into “License Agreements” with competing chipset manufacturers, and received
22   royalties thereunder. In Qualcomm’s 2007 10-K, the term “License Agreements” was
23   replaced by “Agreements.” Qualcomm’s 2008 10-K provided that in “every case,
24   these agreements do not allow such integrated circuit suppliers to pass through rights
25   under Qualcomm’s patents to such suppliers’ customers, and such customers’ sales of
26   CDMA-based wireless subscriber devices into which such suppliers’ integrated
27   circuits are incorporated are subject to the payment of royalties to us in accordance
28
                                                54
      APPLE INC.’S AMENDED COMPLAINT                         CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1799 Page 62 of 170




1    with the customers’ separate licensing arrangements with us.”
2          182. Qualcomm has been unwilling since at least 2008 to license its SEPs to
3    competitors, refusing to provide such licenses when requested. Qualcomm’s 2014 10-
4    K stated that Qualcomm’s policy was to enter into “arrangements,” but not exhaustive
5    licenses, with competing chipset manufacturers. According to the KFTC, Samsung,
6    Intel, and VIA Telecom have all requested SEP licenses from Qualcomm, and been
7    refused.
8          183. A patent non-assert agreement or other contractual arrangement short of
9    an exhaustive license is not a substitute for an exhaustive license because it gives
10   Qualcomm the ability and incentive to interfere with its competitors’ relationships
11   with their customers. By contrast, a FRAND license would give competing chipset
12   manufacturers the right to market authorized, patent-exhaustive sales of chipsets to
13   Apple and other mobile device suppliers. Qualcomm’s failure to license on FRAND
14   terms eliminates the ability of Apple and other mobile device suppliers to purchase
15   chipsets from Qualcomm’s competitors without also paying royalties to Qualcomm,
16   and thus exposes Apple and other mobile device suppliers to the threat of exorbitant
17   non-FRAND royalties based on the price of their mobile devices, a threat which
18   Qualcomm has used to force Apple to deal exclusively with Qualcomm on the
19   purchase of chipsets.
20         184. Preventing Apple from bringing its concerns to law enforcement. As
21   a condition of even partial relief from its non-FRAND royalties, Qualcomm sought to
22   gag Apple and prevent it from bringing its concerns to law enforcement or challenging
23   Qualcomm’s compliance with FRAND commitments.
24         185. As described above, through the second paragraph of Section 7 of the
25   BCPA, Qualcomm conditioned royalty relief on a provision that restricted Apple from
26   initiating or inducing certain legal actions in three particular identified areas: (a)
27   assertion of patents against Qualcomm; (b) claims that Qualcomm failed to offer a
28
                                             55
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1800 Page 63 of 170




1    license to its SEPs on FRAND terms; and (c) claims that Qualcomm’s patent rights
2    were exhausted. [Exhibit A, BCPA § 7, paragraph 2.] The BCPA carved out, as it
3    must, an acknowledgment that Apple has a responsibility to respond to enforcement
4    agencies’ requests for information. But in restraining Apple from initiating action or
5    bringing concerns to law enforcement, Qualcomm conditioned billions of dollars on
6    Apple’s silence before courts and regulators about Qualcomm’s business practices.
7    And Qualcomm is now interpreting that agreement to retaliate against Apple for
8    responding to requests for information about Qualcomm’s practices from competition
9    agencies, inhibiting law-enforcement review of Qualcomm’s anticompetitive
10   practices.
11         186. The FTC recently alleged that Qualcomm’s ongoing anticompetitive
12   scheme is premised on avoiding governmental scrutiny of its non-FRAND licensing
13   scheme, including by deterring device manufacturers from seeking FRAND
14   determinations by withholding supply of Qualcomm’s monopoly chipsets. According
15   to the FTC, Qualcomm’s “‘no license-no chips’ policy effectively denies OEMs the
16   opportunity to challenge Qualcomm’s royalty demands . . . dramatically increasing
17   OEMs’ costs of going to court.” FTC Compl. ¶ 78, Qualcomm, No. 5:17-cv-00220.
18   The BCPA’s gag clause is just another such contract term, one that has the purpose
19   and effect of keeping Qualcomm’s monopoly power safe from the rule of law.
20         187. Demanding licensing fees for patents that are exhausted; bundling
21   exhausted and non-exhausted patents; and preventing Apple from benefitting from an
22   exhaustion ruling. As explained above, Qualcomm demands that its customers not
23   only pay to purchase chipsets, but also requires customers to take a license for patents
24   that are substantially embodied in those chipsets. In doing so, Qualcomm is forcing
25   its customers to pay for exhausted patents, and take a license for patents that they do
26   not need. This violates established principles of patent exhaustion. Lexmark Int’l, 137
27   S. Ct. at 1536-37.
28
                                              56
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1801 Page 64 of 170




1          188. Moreover, to the extent Qualcomm is demanding that customers take a
2    license for a portfolio that includes both exhausted and non-exhausted patents,
3    Qualcomm is forcing its customers to pay for a license to exhausted patents in order
4    to obtain a license to non-exhausted patents.
5          189. These actions are improper attempts to extend Qualcomm’s patent
6    monopoly. It is black-letter law that a patentee must respect “established limits … in
7    employing the leverage of his patent to control or limit the operations of the licensee.”
8    Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 136 (1969). A patentee
9    must ensure any license restrictions and conditions it imposes are “reasonably within
10   the reward which the patentee by the grant of the patent is entitled to secure.” General
11   Talking Pictures Corp. v. W. Elec. Co., 305 U.S. 124, 127 (1938) (quotation omitted).
12   By insisting that purchasers of its chipsets take a license to and pay royalties on
13   exhausted patents in addition to paying a purchase price for the chipsets, Qualcomm
14   is demanding more than the “one reward” that the Patent Act’s “right to exclude”
15   entitles it to receive and, as a result, is impermissibly extending the temporal scope of
16   its patent monopoly. Brulotte v. Thys Co., 379 U.S. 29, 32-33 (1964) (“we conclude
17   that a patentee’s use of a royalty agreement that projects beyond the expiration date
18   of the patent is unlawful per se.”); Kimble v. Marvel Entertainment, LLC, 135 S. Ct.
19   2401, 2413 (2015) (“That patent (not antitrust) policy gave rise to the Court’s
20   conclusion that post-patent royalty contracts are unenforceable – utterly ‘regardless of
21   a demonstrable effect on competition.’”) (citation omitted). The result of this
22   extension is that the offending license provisions are unenforceable. Zila, Inc. v.
23   Tinnell, 502 F.3d 1014, 1023 (9th Cir. 2007).
24         190. Qualcomm has gone to great lengths to prevent its practices from being
25   challenged in the courts.
26         191. First, through the BCPA, Qualcomm imposed a gag order on Apple to
27   prevent it from bringing a claim that Qualcomm’s patents were exhausted. [Exhibit
28
                                               57
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1802 Page 65 of 170




1    A, BCPA § 7, paragraph 2.] With the BCPA’s expiration, Qualcomm has now
2    asserted a counterclaim alleging that Apple’s obligation not to file an exhaustion suit
3    continued beyond the expiration date of the BCPA. Qualcomm also asserts that
4    Apple’s exhaustion claim releases Qualcomm from any obligation to make past
5    payments it has already withheld under the BCPA due to Apple’s provision of
6    information requested by competition agencies. [Qualcomm’s First Amended
7    Counterclaims, ¶¶ 378–379.]
8          192. Second, Qualcomm limited Apple’s financial incentives to bring an
9    exhaustion claim by requiring Apple to pay for exhausted patents, even if a court were
10   to determine that no licensing fee is owed. [Exhibit G, STA Assignment Agreement,
11   § 4.4.]
12         193. Third, Qualcomm is now interpreting a different agreement, the Master
13   Software Agreement, as forbidding Apple from bringing an exhaustion count as well,
14   claiming that Apple breached that agreement by asserting exhaustion claims in this
15   Court and in actions outside of the United States. [Qualcomm’s First Amended
16   Counterclaims, Count XI, ¶¶ 388–396.]
17      Retaliating Against Apple’s CMs for Withholding Royalties That Are Not
18                    FRAND and That Cover Exhausted Patents

19         194. On May 17, 2017, in retaliation for Apple’s lawsuit against Qualcomm,
20   Qualcomm sued each of Apple’s contract manufacturers who manufacture Apple’s
21   iPhones and iPads for royalty payments that Qualcomm claims are due under its
22   license agreements with the CMs. Qualcomm sued the CMs alone, even though
23   Qualcomm knows that those payments are passed through completely from Apple.
24   And Qualcomm has now moved for a preliminary injunction in the CM lawsuit,
25   seeking to force the CMs to pay royalties that Qualcomm claims they owe.
26         195. Most of the licensing fees that Qualcomm has sued the CMs to recover
27   are royalty rebates Qualcomm has illegally withheld from Apple as part of
28   Qualcomm’s scheme to thwart government enforcement worldwide of competition
                                        58
      APPLE INC.’S AMENDED COMPLAINT             CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1803 Page 66 of 170




1    laws. Qualcomm has expressly withheld these rebates from Apple because of Apple’s
2    responses to requests for information from government agencies enforcing
3    competition laws. Qualcomm is thus demanding that the CMs pay those monies that
4    would otherwise be rebated to Apple except for Qualcomm’s obstruction of justice.
5          196. The licensing fees that Qualcomm has sued the CMs to recover also
6    include royalties that Apple has challenged as unlawful in this litigation as violations
7    of Qualcomm’s FRAND obligations and the antitrust laws.
8          197. As Apple apprised Qualcomm on April 25, 2017:                  “We believe
9    Qualcomm is charging the contract manufacturers, who in turn pass back to Apple and
10   its customers royalties based on an illegal manipulation of the market for cellular
11   enabled chipsets. Withholding these royalty payments from the contract
12   manufacturers is consistent with the very public legal claims we have made against
13   Qualcomm, and is also very appropriate given the nature of our current dispute.”
14   [Exhibit Z] For years, the CMs have been charged, and Apple has paid, non-FRAND
15   royalties, and royalties on exhausted patents for which Qualcomm is entitled to no
16   royalties. As Apple explained: “Despite being just one of over a dozen companies
17   that contributed to basic cellular standard, Qualcomm forces the contract
18   manufacturers and Apple to pay many times more in royalty payments than all the
19   other cellular patent licensors combined! This is grossly unfair and needs to be
20   reviewed by the courts and appropriate antitrust agencies – activities which are now
21   underway.” Id.
22         198. Apple has made clear that while “Qualcomm’s refusal to meet its
23   FRAND commitments and its insistence on taxing [Apple’s] innovation is both illegal
24   and anticompetitive,” Apple is not claiming it is “entitled to a free-ride,” and it
25   “stand[s] ready to pay a fair and reasonable amount for the use of Qualcomm’s
26   patented technologies.” Id. As a demonstration of such readiness and good faith,
27   Apple has informed Qualcomm, prior to its commencement of litigation against the
28
                                              59
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1804 Page 67 of 170




1    CMs, that it has posted a bank guarantee reflecting a FRAND royalty rate, and
2    expressed a willingness to provide further guarantees for future years as needed,
3    explaining: “We believe this action shows our commitment to pay FRAND royalties
4    once the amount is finally determined by the courts on a fair, reasonable and non-
5    discriminatory basis. This guarantee does not expire until 2026, and we can provide
6    larger or additional guarantees for future years as needed.” Id.
7          199. Although the dispute over the royalties to which Qualcomm is entitled
8    for the chipsets incorporated in Apple iPhones and iPads is a dispute between Apple
9    and Qualcomm, and has been placed directly at issue by Apple’s claims against
10   Qualcomm, Qualcomm has retaliated against Apple and its CMs by suing the CMs to
11   recover, on an expedited basis, the same royalties that are at issue, and challenged as
12   illegal, in Apple’s claims against Qualcomm.
13   Competition Agencies Around the World Investigate and Take Action Against
14                                  Qualcomm

15         200. Despite Qualcomm’s efforts to conceal its illegal business practices from
16   regulators, the past few years have seen government investigations into Qualcomm by
17   competition authorities in China, South Korea, Taiwan, Japan, Europe, and the United
18   States.
19         201. Competition law enforcement agencies in China, Japan, South Korea,
20   and the European Commission have already found Qualcomm to be in violation of the
21   competition laws of their respective jurisdictions.
22         202. The United States Federal Trade Commission (“FTC”) filed a lawsuit
23   against Qualcomm, charging it with monopolizing the market for baseband processor
24   chipsets. The FTC notified Qualcomm of an investigation in September 2014. On
25   January 17, 2017, the FTC sued Qualcomm, charging it with monopolizing the market
26   for CDMA and premium LTE baseband processor chipsets. The FTC’s complaint
27   alleged the same integrated cycle of anticompetitive conduct which Apple alleges
28   here, including Qualcomm’s refusal to license its competitors, its refusal to sell
                                          60
      APPLE INC.’S AMENDED COMPLAINT               CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1805 Page 68 of 170




1    chipsets without a license, and its imposition of exclusivity on Apple in exchange for
2    a degree of royalty relief, all of which has had, according to the FTC, the effect of
3    marginalizing Qualcomm’s competitors and elevating prices above competitive
4    levels. FTC Compl., Qualcomm, No. 5:17-cv-00220. [See also Press Releases, FTC
5    Charges Qualcomm With Monopolizing Key Semiconductor Device Used in Cell
6    Phones,      FTC     (Jan.   17,    2017),    https://www.ftc.gov/news-events/press-
7    releases/2017/01/ftc-charges-qualcomm-monopolizing-key-semiconductor-device-
8    used.]
9             203. Even before the U.S. FTC began investigating Qualcomm, in November
10   2013, China’s National Development and Reform Commission (“NDRC”) launched
11   an investigation into Qualcomm’s anticompetitive practices. On February 10, 2015,
12   the NDRC found that Qualcomm violated the abuse of dominance provisions of the
13   China Anti-Monopoly Law and, inter alia, imposed a fine of eight percent of
14   Qualcomm’s annual revenue within the territory of China for 2013—a $975 million
15   fine. The NDRC found Qualcomm was dominant in a number of SEP licensing and
16   baseband processor chipset markets, including CDMA and LTE chipsets, and that this
17   dominant position was protected by barriers to entry. The NDRC also found that
18   Qualcomm acted anticompetitively by, among other things, forcing device
19   manufacturers to take a license to Qualcomm’s SEPs on unreasonable terms and as a
20   condition of purchasing Qualcomm’s chipsets.
21            204. Soon after the NDRC issued its decision, Qualcomm implemented a
22   rectification plan that purportedly modifies certain of its business practices in China.
23   That plan has never been adopted or endorsed by any agency or court; however,
24   Qualcomm purports to have executed numerous license agreements with Chinese
25   manufacturers on terms consistent with the rectification plan. Notably, under the
26   rectification plan Qualcomm unilaterally set the 5 percent and 3.5 percent royalty rates
27   as well as selected the base of 65 percent of the net selling price of the device. [See
28
                                              61
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1806 Page 69 of 170




1    Press Release, Qualcomm and China’s National Development and Reform
2    Commission Reach Resolution, Qualcomm (Feb. 9, 2015), https://www.qualcomm.
3    com/news/releases/2015/02/09/qualcomm-and-chinas-national-development-and-
4    reform-commission-reach.]
5                              No declaration or statement by any administrative body has
6    found these terms to be consistent with Qualcomm’s obligations to grant licenses to
7    SEPs on FRAND terms.
8          205. The Japan Fair Trade Commission (“JFTC”) has been investigating
9    Qualcomm since 2006. In September 2009, the JFTC concluded that Qualcomm
10   violated the Japanese Antimonopoly Act by forcing licensees to cross-license their
11   patents on a royalty-free basis and agree to a non-assert provision, and ordered the
12   company to cease these practices.
13         206. The KFTC has been investigating Qualcomm’s anticompetitive practices
14   for close to a decade. In July 2009, the KFTC levied the largest fine it had ever
15   imposed on a company—$207 million—on Qualcomm for abusing its dominant share
16   of the CDMA chipset market. Undeterred, Qualcomm doubled down on its unlawful
17   conduct. After initiating a new investigation into Qualcomm’s monopolization of
18   additional chipset markets, and holding numerous hearings at which both Apple and
19   Qualcomm presented evidence, the KFTC announced a decision in December 2016 to
20   impose an even larger fine—1.03 trillion South Korean Won, or more than $850
21   million—for Qualcomm’s monopolistic conduct, and to mandate changes to
22   Qualcomm’s business model. Specifically, the KFTC found that Qualcomm was
23   dominant in the markets for CDMA chipsets and LTE chipsets, and that Qualcomm
24   acted anticompetitively by, inter alia, refusing to license its cellular SEPs to
25   competitors, in violation of its FRAND commitments, and by forcing device
26   manufacturers to enter into unfair license agreements by using its chipset supply as
27   leverage. [Press Release, KFTC Imposes Sanctions Against Qualcomm’s Abuse of
28
                                            62
     APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1807 Page 70 of 170




1    SEPs      of    Mobile      Communications,         KFTC     (Dec.     28,     2016),
2    http://www.ftc.go.kr/eng/solution/solution.jsp?file_name1=/files/bbs/2017/&
3    file_name2=KFTC%20imposes%20sanctions%20against%20Qualcomm%A1%AFs
4    %20abuse%20of%20SEPs%20of%20mobile%20communications.pdf.]
5           207. In October 2014, the European Commission (“EC”) notified Qualcomm
6    of its investigation. The EC issued two Statements of Objections against Qualcomm
7    in December 2015, one of which alleged that Qualcomm’s exclusivity arrangements
8    with “a major smartphone and tablet manufacturer” harmed chipset competition.
9    [Press Release, Antitrust: Commission Sends Two Statements of Objections on
10   Exclusivity Payments and Predatory Pricing to Qualcomm, European Commission
11   (Dec. 8, 2015), http://europa.eu/rapid/press-release_IP-15-6271_en.htm.] That
12   manufacturer is Apple; the contract that the EC has preliminarily found to be unlawful
13   is among the agreements at issue in this case.
14          208. Today, investigations and/or hearings of Qualcomm are ongoing before
15   the JFTC and the Taiwan Fair Trade Commission (“TFTC”).
16                          Apple Responds to Agency Requests
17          209. Government agencies investigating Qualcomm have sought information
18   from third parties who do business with Qualcomm, including Apple. Apple has
19   responded to requests for information from the FTC, the EC, the KFTC, and the TFTC
20   about its contractual relationship with Qualcomm.
21          210. Specifically, Apple has produced documents to the FTC under subpoena
22   and a civil investigative demand,9 and two Apple executives have testified under
23   subpoena at FTC depositions. At the KFTC’s request, on August 17, 2016, Apple
24   testified in an open session about Qualcomm’s business model and licensing practices.
25
     9
       Civil investigative demands, or CIDs, are authorized by the Antitrust Civil Process
26   Act, 15 U.S.C. § 1311 et seq., and are considered by Congress to be “the basic
27   investigative tools necessary for expeditious investigations into possible civil
     violations of the federal antitrust laws.” H.R. Rep. No. 94–1343, 1976 U.S. Code
28   Cong. & Admin. News 2572, 2596.
                                               63
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1808 Page 71 of 170




1    Apple also provided detailed narrative answers to factual questionnaires from the EC
2    and the TFTC, and has responded to other requests for information from the agencies.
3          211. Qualcomm has had the opportunity to advocate on its own behalf in these
4    investigations, by making submissions of its own and cross-examining witnesses. For
5    example, Qualcomm representatives were present when Apple made its presentation
6    to the KFTC, and those representatives (including Qualcomm’s President) were given
7    the opportunity to comment on Apple’s testimony.
8          212. As described above, the BCPA permits Apple to respond to requests from
9    governmental agencies on any topic and in any way it sees fit. [Exhibit A, BCPA § 7,
10   paragraph 3.] Apple has provided information and presentations only at the requests
11   of the agencies. Apple has not “induced” any agency or any other third party to take
12   action against Qualcomm on grounds that Qualcomm’s licensing practices violated
13   the FRAND promise or that Qualcomm’s patents were exhausted.
14         213. Apple has complied with all of the other conditions and requirements of
15   the BCPA.
16         Qualcomm Retaliates by Withholding Nearly $1 Billion from Apple
17         214. From 2013 through mid-2016, Apple received quarterly rebates from
18   Qualcomm, including the rebates required under the BCPA, called BCP Payments.
19         215. Qualcomm abruptly changed course for the second quarter 2016 BCP
20   Payment.
21         216. In September 2016, Qualcomm stopped making BCP Payments without
22   warning. The BCP Payment for the second quarter of 2016, in the amount of
23   approximately                , fully accrued on June 30, 2016 and was due on
24   September 13, 2016. [Exhibit A, BCPA §§ 7, 8.] Apple submitted all the required
25   documentation, and all other conditions in the normal reporting and payment periods
26   were fulfilled. However, Apple did not receive the payment as scheduled.
27         217. Notably, Qualcomm and Apple executives had met in mid-September
28
                                            64
     APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1809 Page 72 of 170




1    2016, the week that the second quarter BCP Payment was due, and Qualcomm did not
2    notify Apple that it intended to withhold payment, nor did Qualcomm raise any other
3    issue.
4             218. The date of Qualcomm’s first refusal to pay the rebate it owed is not
5    coincidental. Apple made a presentation to the KFTC, at the KFTC’s request, on
6    August 17, 2016, just a few weeks before Qualcomm refused to pay this BCP
7    Payment. In other words, not even one month later, Qualcomm retaliated against
8    Apple for its testimony.
9             219. In an effort to discern why Qualcomm was withholding
10                       , Apple reached out to Qualcomm shortly after Qualcomm refused
11   to make the BCP Payment for the second quarter of 2016.
12            220. In response to Apple’s inquiry, Qualcomm indicated it would withhold
13   all future payments due to “legal issues” regarding Apple’s interactions with the
14   KFTC and other competition agencies. Qualcomm confirmed that it “will not make
15   any further BCP Payments to Apple” after the first quarter of 2016.
16            221. Apple explained that it was providing information only at the agencies’
17   request, as allowed by the BCPA, and that Qualcomm’s series of pretextual excuses
18   for withholding BCP Payments found no support in the BCPA or in fact.
19            222. For example, Qualcomm has claimed Apple triggered the second
20   paragraph of Section 7 of the BCPA, relieving Qualcomm of its obligation to make
21   BCP Payments, by “making untrue and misleading statements about Qualcomm to
22   government agencies.” This argument is both false and irrelevant.
23            223. All of Apple’s statements to government agencies investigating
24   Qualcomm’s anticompetitive and extortionist licensing practices were true, to the best
25   of Apple’s knowledge and understanding at the time the statements were made.
26   Qualcomm has identified only a handful of statements that it contends were
27   inaccurate, none of which was inaccurate.
28
                                              65
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1810 Page 73 of 170




1          224. Apple’s interactions with government agencies regarding Qualcomm in
2    the last three years, including the KFTC, have all been at the request of those agencies.
3    The KFTC independently reached out to Apple for information about Qualcomm’s
4    business and licensing practices, well after the KFTC had initiated its investigation of
5    Qualcomm.
6          225. Apple’s      communications      with   government      agencies   regarding
7    Qualcomm were related to and in furtherance of the agencies’ investigations or
8    administrative proceedings.
9          226. Because Apple’s actions fall squarely within the unconditional exception
10   in the third paragraph of Section 7 of the BCPA for responses to government requests,
11   Qualcomm has no basis to challenge those statements further.
12         227. It would be irrational and harmful to public policy to permit Qualcomm
13   to censor Apple’s statements, or punish Apple for cooperating with government
14   investigations, based on Qualcomm’s naked assertion that Apple’s statements were
15   wrong—particularly when it was granted no such right in the BCPA.
16         228. As another example of a meritless and pretextual excuse, Qualcomm
17   claimed that Apple induced Samsung, a third party (and, coincidentally, Apple’s
18   fiercest competitor and bitter rival), to advocate to the KFTC that it pursue an
19   investigation of Qualcomm’s licensing practices. Qualcomm claimed that an unnamed
20   “senior Apple executive” took such actions.
21         229. Despite Apple’s requests, for months, Qualcomm refused to identify the
22   “executive” it claims induced Samsung to take agency action. Instead, Qualcomm
23   repeatedly shifted the burden to Apple to prove the negative, and claimed that Apple
24   should provide Qualcomm with extensive information about Apple’s communications
25   with Samsung. No provision of the BCPA requires this.
26         230. Qualcomm gave other excuses for withholding payment under the second
27   paragraph of Section 7 of the BCPA, none of which is based in law or fact.
28
                                               66
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1811 Page 74 of 170




1          231. After Apple rebutted Qualcomm’s arguments and explained that they
2    have no basis in fact or law, on December 2, 2016, Qualcomm stated that it believed
3    that “the parties’ dispute could be resolved,” if Apple retracted and corrected its
4    statements to government agencies. Qualcomm offered to “work with Apple on such
5    corrective statements.”
6          232. Specifically, Qualcomm offered to pay Apple the nearly $1 billion it
7    owed if Apple would, in Qualcomm’s words:
8          (i) publicly and specifically retract and correct each of Apple’s
           misstatements about Qualcomm to regulatory agencies, including those
9          detailed above; (ii) inform the relevant agencies that such statements
           were and are untrue; (iii) disclose Apple’s correspondence with any
10         agencies relating to any investigation of Qualcomm;10 (iv) provide any
11         and all additional facts to regulators and Qualcomm relating to Apple’s
           dealings with Intel concerning any possible or actual consideration
12         from Intel to Apple relating to Apple’s implementation of WiMax or
           the use of Intel chips; and (v) provide Qualcomm with the requested
13         information about any communications between Apple’s senior
14         executives and Samsung.

15         233. Thus, in an extraordinary and transparent effort to manipulate regulatory
16   investigations into its anticompetitive behavior, Qualcomm offered to repay Apple
17   nearly $1 billion in withheld BCP Payments if Apple recanted its true and, in many
18   cases, sworn testimony before government agencies and instead gave false testimony
19   favorable to Qualcomm.
20         234. Qualcomm’s actions—interpreting BCPA Section 7, paragraph 2 to give
21   it the power to restrict Apple’s responses to government investigations, withholding
22   payments that it owes Apple in retaliation for providing information to competition
23
     10
24     Notably, Qualcomm may be demanding this discovery in an attempt to make an
     end-run around a court order. On January 7, 2016, Qualcomm filed an ex parte
25   application in the Northern District of California for third-party discovery from
     Apple and other companies that the KFTC had contacted in its investigation of
26   Qualcomm. The KFTC opposed Qualcomm’s request, arguing that this discovery
27   would “discourage third parties from cooperating with the KFTC.” The Court denied
     Qualcomm’s request. In re Ex Parte Application of Qualcomm Inc., 162 F. Supp. 3d
28   1029 (N.D. Cal. 2016).
                                             67
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1812 Page 75 of 170




1    agencies, and offering to pay Apple the money Qualcomm owes only if Apple
2    recants—violate the express terms of the BCPA, and also violate public policy. Apple
3    is under no obligation to deceive regulators or recant its truthful testimony in order to
4    receive the money it is owed.
5          235. Apple had a legal duty to comply with all subpoenas and civil
6    investigative demands from the FTC. E.g., 15 U.S.C. §§ 49, 57b-1; 16 C.F.R. §§ 2.7,
7    2.10, 2.11, 2.12. And FTC Rule of Practice 2.4 expressly encourages cooperation and
8    full disclosure in any competition investigation, both compulsory and voluntary:
9          The Commission encourages cooperation in its investigations. In all
           matters, whether involving compulsory process or voluntary requests
10         for documents and information, the Commission expects all parties to
           engage in meaningful discussions with staff to prevent confusion or
11         misunderstandings regarding the nature and scope of the information
12         and material being sought, in light of the inherent value of genuinely
           cooperative discovery.
13
14   16 C.F.R. § 2.4. The FTC’s public comments on this rule stated that it “affirmed the

15   Commission’s endorsement of voluntary cooperation in all investigations.” FTC

16   Rules of Practice, 77 Fed. Reg. 188 (Sep. 27, 2012) (to be codified at 16 C.F.R. pts.

17   2 & 4).

18         236. Similarly, the International Competition Network, of which the FTC, the

19   EC, and the TFTC are members, states in its Guidance on Investigative Process:

20         Cooperation and engagement from parties and third parties are key
           contributing factors to an agency’s ability to pursue fair and effective
21         investigations. The credibility of a competition agency and, more
           broadly, of the overall mission of competition enforcement are closely
22         tied to the integrity of the agency’s investigative process and public
           understanding of such process. . . . Engagement with third parties (e.g.,
23         competitors, customers, sector regulators, or other non-parties that
24         agencies may contact during an investigation) also promotes more
           informed and robust enforcement. Agencies should provide interested
25         third parties with the opportunity to submit views to the agency during
           an investigation, and where appropriate, the opportunity to meet or
26         discuss their views with the agency.
27
28
                                               68
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1813 Page 76 of 170




1    [International Competition Network, Guidance on Investigative Process at 1, 5,
2    http://www.internationalcompetitionnetwork.org/uploads/library/doc1028.pdf.]
3          237. Retaliation against cooperating third parties violates established public
4    policy. For example, responses to civil investigative demands, such as Apple’s
5    responses to the FTC’s requests, are generally required to remain confidential “to
6    safeguard the rights of individuals under investigation and to protect witnesses from
7    retaliation.” In re Air Passenger Computer Reservation Sys. Antitrust Litig., 116
8    F.R.D. 390, 392 (C.D. Cal. 1986) (quoting Illinois v. Abbott, 460 U.S. 557 (1983))
9    (emphasis added); see also A. Michael’s Piano, Inc. v. FTC, 18 F.3d 138, 144–46 (2d
10   Cir. 1994) (voluntary disclosures within the FTC’s subpoena power also treated as
11   confidential under 15 U.S.C. § 57b-2). Qualcomm’s demand that Apple disclose its
12   communications with agencies, on pain of a nearly-billion-dollar penalty, violates this
13   established public policy in favor of confidentiality and protecting against retaliation.
14         238. The same is true outside the United States. The KFTC has stated that it
15   “relies heavily on third parties to gain information” relevant to ongoing investigations
16   and to detect anticompetitive activity in Korea and like “many of its international
17   counterparts, the KFTC often depends on the cooperation of third parties when
18   investigating alleged antitrust violations.” Ex Parte Application of Qualcomm, 162 F.
19   Supp. 3d at 1032, 1042.
20         239. Retaliation against cooperating third parties is forbidden in Korea. The
21   Korean Monopoly Regulation and Fair Trade Act expressly states that an entity cannot
22   retaliate against a third party for “[c]ooperating in investigations conducted by the Fair
23   Trade Commission under Article 50.” Korean Monopoly Regulation and Fair Trade
24   Act art. 23-2. And Article 23-3 of that Act prohibits entrepreneurs from discontinuing
25   transactions, reducing quantities, or giving “any disadvantage” to another
26   entrepreneur who has cooperated in investigations by the KFTC. Id. art. 23-3. Indeed,
27   the KFTC is currently investigating Qualcomm’s behavior in retaliating against Apple
28   for its interactions with the agency, and may impose sanctions as a result.
                                               69
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1814 Page 77 of 170




1          240. Courts routinely invalidate contracts that restrain witnesses from
2    engaging in government investigation. E.g., Cariveau v. Halferty, 99 Cal. Rptr. 2d
3    417, 423–24 (Ct. App. 2000) (invalidating clause that prohibited customer from
4    disclosing securities broker’s misconduct); D’Arrigo Bros. of Cal. v. United
5    Farmworkers of Am., 169 Cal. Rptr. 3d 171, 181 (Ct. App. 2014) (refusing to interpret
6    settlement-agreement clause to prohibit union from cooperating with Agricultural
7    Labor Relations Board investigation); EEOC v. Astra U.S.A., Inc., 94 F.3d 738, 745
8    (1st Cir. 1996) (holding that settlement agreements could not prohibit employees from
9    assisting an EEOC investigation); SEC v. Lipson, No. 97 C 2661, 1997 WL 801712,
10   at *2 (N.D. Ill. Oct. 28, 1997) (holding that an “effort to preclude voluntary
11   cooperation by potential witnesses with the SEC is unenforceable as against public
12   policy”); see also Lachman v. Sperry-Sun Well Surveying Co., 457 F.2d 850, 853–54
13   (10th Cir. 1972) (“It is public policy in Oklahoma and everywhere to encourage the
14   disclosure of criminal activity.”).
15         241. Despite these and other established public policies encouraging free
16   exchange of information and prohibiting retaliation, Qualcomm has not paid Apple
17   what it owes. As of the date of filing this Complaint, Qualcomm has failed to pay
18   either the              that it owed for the second quarter of 2016, which was due in
19   September 2016 or the                 BCP Payment for the third quarter of 2016, which
20   fully accrued on September 30, 2016, and was due on December 14, 2016.
21         242.    Based on Qualcomm’s statement that it would not make “any further
22   payments” to Apple, Apple expects Qualcomm to fail to make the final BCP Payment,
23   for the fourth quarter of 2016; that BCP Payment fully accrued on December 31, 2016,
24   and will become due on March 16, 2017. Apple estimates that payment to be worth
25                                .
26         243. Thus, Qualcomm is withholding a substantial amount, nearly $1 billion,
27   that it owes Apple under the BCPA, in breach of its obligations and in retaliation for
28
                                               70
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1815 Page 78 of 170




1    Apple’s cooperation with competition authorities.
2          244. This behavior is an egregious overreach and violation of the law, even
3    against the backdrop of Qualcomm’s extensive illegal business practice. It confirms
4    that Qualcomm will go to great lengths to ensure that these practices are concealed
5    from government regulators with the power to mandate changes and impose
6    substantial fines.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            71
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1816 Page 79 of 170




1                          CLAIMS AND PRAYER FOR RELIEF
2                                         COUNT I
3                                     Breach of Contract
4          245. Apple restates and incorporates by reference each of the allegations set
5    forth above.
6          246. As alleged herein, Qualcomm entered into express or implied contractual
7    commitments with Apple, including the BCPA [Exhibit A].
8          247. The BCPA between Apple and Qualcomm was supported by adequate
9    consideration for all parties.
10         248. Apple has complied with its obligations under the BCPA.
11         249. Under the BCPA, Qualcomm was contractually obligated, among other
12   things, to make quarterly BCP Payments to Apple as specified in the agreements.
13         250. For the second and third quarters of 2016, Qualcomm breached the
14   BCPA by refusing to tender payment after it had accrued and become payable.
15         251. The payment for the fourth quarter of 2016 will be due in March 2017.
16         252. Qualcomm has indicated a clear intent to withhold its payment for the
17   fourth quarter of 2016.
18         253. By reason of the foregoing, Qualcomm materially breached the BCPA.
19   Qualcomm’s breach of the BCPA is total.
20         254. Qualcomm has no excuse for its breach, and all conditions precedent for
21   Qualcomm’s performance have been fulfilled.
22         255. As a result of Qualcomm’s contractual breach, Apple has been injured in
23   its business or property, and is threatened by imminent loss of profits, loss of
24   customers and potential customers, and loss of goodwill and product image.
25         256. Among other things, Apple is entitled to (a) a declaration that Qualcomm
26   has breached its commitments, and (b) its economic damages, including payment of
27   the BCP Payments in full, plus interest.
28
                                                72
      APPLE INC.’S AMENDED COMPLAINT                 CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1817 Page 80 of 170




1           257. In compliance with the dispute resolution procedures set forth in the
2    BCPA, Apple and Qualcomm engaged in two 30-day periods of executive
3    negotiations. The parties were unable to resolve these issues.
4           258. As a result of Qualcomm’s withholding of BCPA Payments to Apple,
5    Apple had no choice but to withhold the same amount from its CMs, which are
6    Qualcomm licensees.
7           259.
8
9
10
11          260. Apple is bringing this Complaint now, in light of the FTC filing a lawsuit
12   against Qualcomm on January 17, 2017, because Apple is identified as a key purchaser
13   of Qualcomm chipsets in the FTC complaint, and Qualcomm has demonstrated its
14   willingness to retaliate swiftly against Apple when it believes agency or other actions
15   are contrary to its interests.
16                                        COUNT II
17            Breach of the Implied Covenant of Good Faith and Fair Dealing
18          261. Apple restates and incorporates by reference each of the allegations set
19   forth above.
20          262. At all relevant times, Qualcomm agreed and was required by law to act
21   fairly and in good faith with respect to its obligations under the BCPA.
22          263. Qualcomm breached this implied covenant of good faith and fair dealing
23   by, among other actions, withholding BCP Payments in retaliation for Apple’s
24   interactions with government regulators, and improperly advancing pretextual and
25   meritless excuses for its breach that find no support in the BCPA.
26          264. Qualcomm’s actions have unfairly frustrated the essential purpose of the
27   BCPA, and Apple has not obtained the reasonably and justifiably intended and
28
                                              73
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1818 Page 81 of 170




1    expected benefit of its bargain with Qualcomm.
2          265. By reason of the foregoing, Qualcomm has breached the implied
3    covenant of good faith and fair dealing.
4          266. As a result of Qualcomm’s breach of the implied covenant of good faith
5    and fair dealing, Apple has been injured in its business or property, and is threatened
6    by imminent loss of profits, loss of actual and potential customers, and loss of
7    goodwill and product image.
8          267. Among other things, Apple is entitled to (a) a declaration that Qualcomm
9    has breached its commitments, and (b) Apple’s economic damages.
10                                       COUNT III
11                          Violation of Cal. Civ. Code § 1671(b)
12         268. Apple restates and incorporates by reference each of the allegations set
13   forth above.
14         269. Under California Civil Code § 1671(b), a provision in a contract
15   liquidating damages is void where the provision was “unreasonable under the
16   circumstances existing at the time the contract was made.”
17         270. Apple’s actions have not contravened any provision of the BCPA, and
18   Apple owes no damages to Qualcomm. Qualcomm’s actions interpreting and acting
19   on second paragraph of Section 7 of the BCPA impose an unlawful penalty on Apple
20   under § 1671(b).
21         271. Qualcomm interprets the second paragraph of Section 7 of the BCPA to
22   permit Qualcomm to withhold BCP Payments in retaliation for Apple’s interaction
23   with competition agencies, and to give Qualcomm the ability to censor the contents of
24   those statements. If Qualcomm’s interpretation were adopted, this would be an
25   unlawful liquidated damages provision under § 1671(b) because it contemplates a
26   single, definite performance—Apple’s forbearance from making negative statements
27   to agencies about Qualcomm—and imposes a penalty contingent on breach of that
28
                                                74
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1819 Page 82 of 170




1    performance.
2          272. As interpreted by Qualcomm, the liquidated damages set out in the
3    second paragraph of Section 7 of the BCPA arise from a breach and contemplate a
4    fixed and certain sum that has no proportional relation to the damages which may
5    actually flow from a failure to perform under the contract.
6          273. As interpreted by Qualcomm, the liquidated damages provision in
7    Section 7 of the BCPA is unreasonable because the withholding of BCP Payments
8    bears no reasonable relationship to the range of actual damages that Qualcomm or
9    Apple could have anticipated would flow from a breach of performance at the time
10   the contract was made.
11         274. Because Qualcomm’s interpretation of the second paragraph of Section
12   7 of the BCPA is void, Qualcomm has no excuse for its nonperformance.
13         275. In light of the illegality and unreasonableness of Qualcomm’s
14   interpretation of the second paragraph of Section 7 of the BCPA, Apple is entitled to
15   the monetary, restitutionary, declaratory, and other relief requested herein, including
16   but not limited to the payment of all BCP Payments wrongfully withheld by
17   Qualcomm, with interest and other consideration in light of the wrongful delay in
18   payment.
19                                        COUNT IV
20                                Declaratory Relief: BCPA
21         276. Apple restates and incorporates by reference each of the allegations set
22   forth above.
23         277. Declaratory relief is appropriate because the rights and obligations under
24   the BCPA between Apple and Qualcomm are at issue.
25         278. An actual controversy has arisen and now exists between Apple and
26   Qualcomm concerning their respective rights and obligations under the BCPA because
27   (a) Qualcomm has announced that it will refuse to pay, and is refusing to pay, currently
28
                                              75
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1820 Page 83 of 170




1    accrued and due BCP Payments totaling nearly $1 billion; and (b) the pretextual
2    reasons for its breach that Qualcomm is advancing are wrong as a matter of contract
3    interpretation and law, and in any event, run afoul of public policy and law of this and
4    other jurisdictions.
5          279. Apple desires a judicial determination as to the parties’ rights and
6    obligations under the BCPA, and a declaration of the following:
7                 That Qualcomm has breached its obligations under the BCPA;
8                 That, if Qualcomm’s interpretation of the BCPA were given effect,
9                  such interpretation would contravene public policy;
10                That the statements to regulators and others that Qualcomm claims
11                 form the basis for its withholding of monies pursuant to Section 7 of
12                 the BCPA are protected by California’s litigation privilege, Cal. Civ.
13                 Code § 47;
14                That Apple’s actions did not trigger the second paragraph of Section 7
15                 of the BCPA;
16                That Qualcomm must pay the remaining BCP Payments, plus interest;
17                That the second paragraph of Section 7 of the BCPA does not survive
18                 termination or expiration of the BCPA;
19                That Apple did not breach its express or implied obligations under the
20                 BCPA; and/or
21                That Apple did not breach the implied covenant of good faith and fair
22                 dealing or any other implied covenant of the BCPA.
23         280. A judicial determination is necessary and appropriate at this time in order
24   for Apple to ascertain its rights and obligations under the BCPA. The parties’
25   relationship is ongoing, and a judicial determination would inform the parties’ future
26   conduct. In addition, a judicial determination is necessary and appropriate at this time
27   in order to eliminate uncertainties in Apple’s future conduct, including its petitions to
28
                                               76
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1821 Page 84 of 170




1    the Courts.
2                                           COUNT V
3               Declaration of Noninfringement of U.S. Patent No. 7,246,242
4           281. Apple restates and incorporates by reference each of the allegations set
5    forth above.
6           282. Representative claim 1 of the ’242 patent reads as follows (claim element
7    enumeration added for convenience):
8                                             Claim 1
      [a]   A method for checking integrity of messages transmitted during a connection
9           between a first party and a second party, comprising:
10    [b]   specifying a first value at the first party, a second value at least partly at the
            first party and a count value at least partly at the second party to calculate an
11          authentication value of a message, the first value being valid for one
            connection between the first party and the second party only;
12
      [c]   transmitting the message and calculated authentication value from the first
13          party to the second party;
      [d]   calculating a second authentication value at the second party based on the
14          received message;
15    [e]   comparing the calculated authentication value with the second authentication
            value to determine whether the authentication values match;
16
      [f]   accepting the message if the authentication values match;
17    [g]   wherein the authentication values are calculated based on the message, the
18          first value specified by the first party and the counter value at least partly
            specified by the second party.
19
20          283. The ’242 patent is not essential to the 3G/UMTS standard, including, but
21   not limited to, the standard described in 3GPP Technical Specification (“TS”) 33.102,
22   at least because, by way of non-limiting example, the 3G/UMTS standard does not
23   require the following claim limitation: 1.[b].
24          284. No claim of the ’242 patent has been or is infringed, either directly,
25   contributorily, or by inducement, literally or under the doctrine of equivalents, by
26   Apple or the purchasers of Apple’s products through the manufacture, use,
27   importation, sale, and/or offer for sale of Apple’s products, at least because, by way
28
                                                 77
     APPLE INC.’S AMENDED COMPLAINT                        CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1822 Page 85 of 170




1    of non-limiting example, Apple’s products do not satisfy the following claim
2    limitation: 1.[b].
3           285. As a result of the acts described in the foregoing paragraphs, there exists
4    a definite and concrete, real and substantial, justiciable controversy between Apple
5    and Qualcomm regarding the noninfringement of the ’242 patent with respect to
6    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
7    the issuance of a Declaratory Judgment.
8           286. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
9    seq., Apple requests the declaration of the Court that Apple does not infringe and has
10   not infringed any claim of the ’242 patent.
11                                        COUNT VI
12                  Declaration of Invalidity of U.S. Patent No. 7,246,242
13          287. Apple restates and incorporates by reference each of the allegations set
14   forth above.
15          288. One or more claims of the ’242 patent fails to meet the conditions of
16   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
17   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
18   example, the representative claim, claim 1, of the ’242 patent is anticipated and/or
19   rendered obvious in view of U.S. Patent No. 6,711,400.
20          289. U.S. Patent No. 6,711,400 issued on March 23, 2004 from an application
21   that was filed on April 1, 1997. Because the filing date of this reference predates the
22   earliest application to which the ’242 patent claims priority, it qualifies as prior art
23   under at least 35 U.S.C. § 102(e).
24          290. As a result of the acts described in the foregoing paragraphs, there exists
25   a definite and concrete, real and substantial, justiciable controversy between Apple
26   and Qualcomm regarding the validity of one or more claims of the ’242 patent. This
27   controversy is of sufficient immediacy and reality to warrant the issuance of a
28
                                               78
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1823 Page 86 of 170




1    Declaratory Judgment.
2          291. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
3    seq., Apple requests the declaration of the Court that one or more claims of the ’242
4    patent is invalid.
5                                          COUNT VII
6              Declaration of FRAND Royalties for U.S. Patent No. 7,246,242
7          292. Apple restates and incorporates by reference each of the allegations set
8    forth above.
9          293. Qualcomm has contractually obligated to license the ’242 patent on
10   FRAND terms and conditions.
11         294. As a result of the acts described in the foregoing paragraphs, there exists
12   a definite and concrete, real and substantial, justiciable controversy between Apple
13   and Qualcomm regarding the FRAND royalty for the ’242 patent with respect to
14   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
15   the issuance of a Declaratory Judgment.
16         295. To the extent that the ’242 patent is actually essential to a standard, valid,
17   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
18   base, at most, the smallest salable unit substantially embodying the ’242 patent, and
19   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
20   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
21   1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
22   Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
23   complied with these requirements, and has not offered FRAND terms, even if Apple
24   has been benefitting from a license between Qualcomm and Apple’s CMs. As an
25   alternative to its requests for declarations of noninfringement, invalidity, and
26   unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
27   for the ’242 patent in this manner.
28
                                                79
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1824 Page 87 of 170




1                                         COUNT VIII
2               Declaration of Noninfringement of U.S. Patent No. 6,556,549
3           296. Apple restates and incorporates by reference each of the allegations set
4    forth above.
5           297. Representative claim 1 of the ’549 patent reads as follows (claim element
6    enumeration added for convenience):
7                                         Claim 1
      [a] In a communication system in which each base station in communication
8         with a remote station transmits a reverse link busy bit indicating whether its
          reverse link capacity has been exhausted, a method of determining the
9         reverse link transmission rate of said remote station comprising:
10    [b] determining a reverse link transmission rate in accordance with a combined
          reverse link busy signal generated in accordance with reverse link busy bits
11        transmitted by each of said base stations; and
12    [c] transmitting reverse link data in accordance with said reverse link
          transmission rate.
13
14          298. The ’549 patent is not essential to the 3G/UMTS standard, including, but
15   not limited to, the standard described in 3GPP TS 25.211, 25.212, 25.214, at least
16   because, by way of non-limiting example, the 3G/UMTS standard does not require the
17   following claim limitation: 1.[b].
18          299. No claim of the ’549 patent has been or is infringed, either directly,
19   contributorily, or by inducement, literally or under the doctrine of equivalents, by
20   Apple or the purchasers of Apple’s products through the manufacture, use,
21   importation, sale, and/or offer for sale of Apple’s products, at least because, by way
22   of non-limiting example, Apple’s products do not satisfy the following claim
23   limitation: 1.[b].
24          300. As a result of the acts described in the foregoing paragraphs, there exists
25   a definite and concrete, real and substantial, justiciable controversy between Apple
26   and Qualcomm regarding the noninfringement of the ’549 patent with respect to
27   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
28
                                              80
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1825 Page 88 of 170




1    the issuance of a Declaratory Judgment.
2          301. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
3    seq., Apple requests the declaration of the Court that Apple does not infringe and has
4    not infringed any claim of the ’549 patent.
5                                          COUNT IX
6                   Declaration of Invalidity of U.S. Patent No. 6,556,549
7          302. Apple restates and incorporates by reference each of the allegations set
8    forth above.
9          303. One or more claims of the ’549 patent fail to meet the conditions of
10   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
11   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
12   example, the representative claim, claim 1, of the ’549 patent is anticipated and/or
13   rendered obvious in view of U.S. Patent No. 6,269,239, U.S. Patent No. 5,673,259,
14   U.S. Patent No. 5,659,578, U.S. Patent No. 6,584,086, and/or U.S. Patent No.
15   5,603,096.
16         304.     U.S. Patent No. 6,269,239 issued on July 31, 2001, from an application
17   that was filed on May 19, 1999, and claims priority to a provisional application filed
18   on December 11, 1998. Because the effective filing date of this reference predates the
19   filing date of the ’549 patent, it qualifies as prior art under at least 35 U.S.C. § 102(e).
20         305. U.S. Patent No. 5,659,578 issued on August 19, 1997, over one year
21   before the July 2, 1999 filing date of the ’549 patent, and from an application that was
22   filed on November 23, 1994. As a result, this reference qualifies as prior art under at
23   least 35 U.S.C. §§ 102(a), (b), and (e).
24         306. U.S. Patent No. 6,584,086 issued on June 24, 2003, from an application
25   that was filed on April 21, 1998. Because the filing date of this reference predates the
26   filing date of the ’549 patent, it qualifies as prior art under at least 35 U.S.C. § 102(e).
27         307. U.S. Patent No. 5,603,096 issued on February 11, 1997, over one year
28
                                                81
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1826 Page 89 of 170




1    before the July 2, 1999 filing date of the ’549 patent, and from an application that was
2    filed on July 11, 1994. As a result, this reference qualifies as prior art under at least
3    35 U.S.C. §§ 102(a), (b), and (e).
4          308. As a result of the acts described in the foregoing paragraphs, there exists
5    a definite and concrete, real and substantial, justiciable controversy between Apple
6    and Qualcomm regarding the validity of one or more claims of the ’549 patent. This
7    controversy is of sufficient immediacy and reality to warrant the issuance of a
8    Declaratory Judgment.
9          309. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
10   seq., Apple requests the declaration of the Court that one or more claims of the ’549
11   patent are invalid.
12                                          COUNT X
13             Declaration of FRAND Royalties for U.S. Patent No. 6,556,549
14         310. Apple restates and incorporates by reference each of the allegations set
15   forth above.
16         311. Qualcomm has contractually obligated to license the ’549 patent on
17   FRAND terms and conditions.
18         312. As a result of the acts described in the foregoing paragraphs, there exists
19   a definite and concrete, real and substantial, justiciable controversy between Apple
20   and Qualcomm regarding the FRAND royalty for the ’549 patent with respect to
21   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
22   the issuance of a Declaratory Judgment.
23         313. To the extent that the ’549 patent is actually essential to a standard, valid,
24   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
25   base, at most, the smallest salable unit substantially embodying the ’549 patent, and
26   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
27   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
28
                                                82
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1827 Page 90 of 170




1    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
2    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
3    complied with these requirements, and has not offered FRAND terms, even if Apple
4    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
5    alternative to its requests for declarations of noninfringement, invalidity, and
6    unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
7    for the ’549 patent in this manner.
8                                          COUNT XI
9              Declaration of Noninfringement of U.S. Patent No. 9,137,822
10         314. Apple restates and incorporates by reference each of the allegations set
11   forth above.
12         315. Representative claim 12 of the ’822 patent reads as follows (claim
13   element enumeration added for convenience):
14                                          Claim 12
      [a] In a wireless communication system, an apparatus to determine an indicator
15        of channel quality, the apparatus comprising:
16    [b] a processor configured to determine a metric of forward link geometry as a
          function of an observed transmission, wherein said observed transmission is
17        selected from a group consisting of pilot signals, noise, and traffic on data
          channels, or any combination thereof, and to determine an estimate of channel
18        quality as a function of at least the metric of the observed transmission;
19
      [c] a memory element configured to store a plurality of groups of access
20        sequences, wherein the plurality of groups of access sequences correspond to
21        different ranges of channel quality values,
      [d] and a plurality of access sequences in the plurality of groups of access
22        sequences are distributed non-uniformly, such that the plurality of access of
23        sequences are distributed in proportion to a number of access terminals
          requiring a given amount of power needed to send an indicator of
24        acknowledgment to an access terminal; and
25    [e] a selector configured to select an access sequence, randomly, from the group
          of the plurality of groups corresponding to a determined channel quality
26        value.
27
           316. The ’822 patent is not essential to the 4G/LTE standard, including, but
28
                                              83
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1828 Page 91 of 170




1    not limited to, the standard described in 3GPP TS 36.300, 36.321, at least because, by
2    way of non-limiting example, the 4G/LTE standard does not require the following
3    claim limitation: 12.[d].
4          317. No claim of the ’822 patent has been or is infringed, either directly,
5    contributorily, or by inducement, literally or under the doctrine of equivalents, by
6    Apple or the purchasers of Apple’s products through the manufacture, use,
7    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
8    of non-limiting example, Apple’s products do not satisfy the following claim
9    limitation: 12.[d].
10         318. As a result of the acts described in the foregoing paragraphs, there exists
11   a definite and concrete, real and substantial, justiciable controversy between Apple
12   and Qualcomm regarding the noninfringement of the ’822 patent with respect to
13   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
14   the issuance of a Declaratory Judgment.
15         319. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
16   seq., Apple requests the declaration of the Court that Apple does not infringe and has
17   not infringed any claim of the ’822 patent.
18                                       COUNT XII
19                  Declaration of Invalidity of U.S. Patent No. 9,137,822
20         320. Apple restates and incorporates by reference each of the allegations set
21   forth above.
22         321. One or more claims of the ’822 patent fail to meet the conditions of
23   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
24   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
25   example, the representative claim, claim 12, of the ’822 patent is anticipated and/or
26   rendered obvious in view of U.S. Patent No. 7,061,890.
27         322. U.S. Patent No. 7,061,890 issued on June 13, 2006 from an application
28
                                               84
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1829 Page 92 of 170




1    that was filed on June 4, 2001. Because the filing date of this reference predates the
2    filing date of the ’822 patent, it qualifies as prior art under at least 35 U.S.C. § 102(e).
3          323. As a result of the acts described in the foregoing paragraphs, there exists
4    a definite and concrete, real and substantial, justiciable controversy between Apple
5    and Qualcomm regarding the validity of one or more claims of the ’822 patent. This
6    controversy is of sufficient immediacy and reality to warrant the issuance of a
7    Declaratory Judgment.
8          324. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
9    seq., Apple requests the declaration of the Court that one or more claims of the ’822
10   patent are invalid.
11                                        COUNT XIII
12             Declaration of FRAND Royalties for U.S. Patent No. 9,137,822
13         325. Apple restates and incorporates by reference each of the allegations set
14   forth above.
15         326. Qualcomm has contractually obligated to license the ’822 patent on
16   FRAND terms and conditions.
17         327. As a result of the acts described in the foregoing paragraphs, there exists
18   a definite and concrete, real and substantial, justiciable controversy between Apple
19   and Qualcomm regarding the FRAND royalty for the ’822 patent with respect to
20   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
21   the issuance of a Declaratory Judgment.
22         328. To the extent that the ’822 patent is actually essential to a standard, valid,
23   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
24   base, at most, the smallest salable unit substantially embodying the ’822 patent, and
25   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
26   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
27   1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
28
                                                85
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1830 Page 93 of 170




1    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
2    complied with these requirements, and has not offered FRAND terms, even if Apple
3    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
4    alternative to its requests for declarations of noninfringement, invalidity, and
5    unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
6    for the ’822 patent in this manner.
7                                          COUNT XIV
8               Declaration of Noninfringement of U.S. Patent No. 7,289,630
9           329. Apple restates and incorporates by reference each of the allegations set
10   forth above.
11          330. Representative claim 1 of the ’630 patent reads as follows (claim element
12   enumeration added for convenience):
13                                             Claim 1
      [a]   A method for protecting traffic in a radio access network supporting multiple
14          radio bearers to/from a mobile station, the radio access network being
            connected to at least two core networks;
15
      [b]   the method comprising:
16    [c]          maintaining a core network-specific authentication protocol;
17    [d]          maintaining a radio bearer-specific ciphering process;
18    [e]          generating, for each ciphering process, a count parameter comprising a
            cyclical sequence number and a hyperframe number which is incremented
19          each time the cyclical sequence number completes one cycle; and
20    [f]          for each core network or authentication protocol:
      [g]          initializing a first radio bearer of a session with a hyperframe number
21          exceeding the highest hyperframe number used during the previous session;
            and
22
      [h]          at the end of a session, storing at least part of the highest hyperframe
23          number used during the session.
24          331. The ’630 patent is not essential to the 3G/UMTS standard, including, but
25   not limited to, the standards described in 3GPP TS 23.236, 25.331, 33.102, at least
26   because, by way of non-limiting example, the 3G/UMTS standard does not require the
27   following claim limitation: 1.[h].
28
                                               86
     APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1831 Page 94 of 170




1           332. No claim of the ’630 patent has been or is infringed, either directly,
2    contributorily, or by inducement, literally or under the doctrine of equivalents, by
3    Apple or the purchasers of Apple’s products through the manufacture, use,
4    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
5    of non-limiting example, Apple’s products so not satisfy the following claim
6    limitation: 1.[h].
7           333. As a result of the acts described in the foregoing paragraphs, there exists
8    a definite and concrete, real and substantial, justiciable controversy between Apple
9    and Qualcomm regarding the noninfringement of the ’630 patent, with respect to
10   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
11   the issuance of a Declaratory Judgment.
12          334. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
13   seq., Apple requests the declaration of the Court that Apple does not infringe and has
14   not infringed any claim of the ’630 patent.
15                                       COUNT XV
16                  Declaration of Invalidity of U.S. Patent No. 7,289,630
17          335. Apple restates and incorporates by reference each of the allegations set
18   forth above.
19          336. One or more claims of the ’630 patent fail to meet the conditions of
20   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
21   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
22   example, the representative claim, claim 1, of the ’630 patent is anticipated and/or
23   rendered obvious in view of Security Architecture (3GPP TS 33.102 version 3.2.0).
24          337. Security Architecture (3GPP TS 33.102 version 3.2.0) was published in
25   October 1999. On information and belief, Security Architecture (3GPP TS 33.102
26   version 3.2.0) was publicly distributed and accessible before the March 1, 2000 filing
27   date of the earliest application to which the ’630 patent claims priority, e.g., by and
28
                                               87
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1832 Page 95 of 170




1    through the Third Generation Partnership Project (“3GPP2”) organization. Because
2    the reference was described in a publication before the March 1, 2000 filing date of
3    the earliest application to which the ’630 patent claims priority, this reference qualifies
4    as prior art under at least 35 U.S.C. § 102(a).
5          338. As a result of the acts described in the foregoing paragraphs, there exists
6    a definite and concrete, real and substantial, justiciable controversy between Apple
7    and Qualcomm regarding the validity of one or more claims of the ’630 patent. This
8    controversy is of sufficient immediacy and reality to warrant the issuance of a
9    Declaratory Judgment.
10         339. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
11   seq., Apple requests the declaration of the Court that one or more claims of the ’630
12   patent are invalid.
13                                        COUNT XVI
14             Declaration of FRAND Royalties for U.S. Patent No. 7,289,630
15         340. Apple restates and incorporates by reference each of the allegations set
16   forth above.
17         341. Qualcomm has contractually obligated to license the ’630 patent on
18   FRAND terms and conditions.
19         342. As a result of the acts described in the foregoing paragraphs, there exists
20   a definite and concrete, real and substantial, justiciable controversy between Apple
21   and Qualcomm regarding the FRAND royalty for the ’630 patent with respect to
22   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
23   the issuance of a Declaratory Judgment.
24         343. To the extent that the ’630 patent is actually essential to a standard, valid,
25   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
26   base, at most, the smallest salable unit substantially embodying the ’630 patent, and
27   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
28
                                                88
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1833 Page 96 of 170




1    contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
2    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
3    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
4    complied with these requirements, and has not offered FRAND terms, even if Apple
5    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
6    alternative to its requests for declarations of noninfringement, invalidity, and
7    unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
8    for the ’630 patent in this manner.
9                                          COUNT XVII
10             Declaration of Noninfringement of U.S. Patent No. 8,867,494
11         344. Apple restates and incorporates by reference each of the allegations set
12   forth above.
13         345. Representative claim 17 of the ’494 patent reads as follows (claim
14   element enumeration added for convenience):
15                                        Claim 17
      [a] A method for communication in a wireless network, comprising:
16
      [b] receiving first information on a first downlink channel from a first sector, and
17        second information on a second downlink channel from a second sector, on a
          first downlink carrier frequency;
18    [c] jointly encoding first feedback information corresponding to a first downlink
19        channel state for the first downlink channel at the first sector with second
          feedback information corresponding to a second downlink channel state for
20        the second downlink channel at the second sector using a channelization code;
          and
21    [d] transmitting the jointly encoded first and second feedback information on an
22        uplink channel over a first uplink carrier frequency.

23         346. The ’494 patent is not essential to any Apple-practiced 3G/UMTS
24   standard, including, but not limited to, the standard described in 3GPP TS 25.212,
25   25.214, 25.308, at least because, by way of non-limiting example, the 3G/UMTS
26   standard does not require the following claim limitation: 17.[b].
27         347. No claim of the ’494 patent has been or is infringed, either directly,
28   contributorily, or by inducement, literally or under the doctrine of equivalents, by
                                             89
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1834 Page 97 of 170




1    Apple or the purchasers of Apple’s products through the manufacture, use,
2    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
3    of non-limiting example, Apple’s products do not satisfy the following claim
4    limitation: 17.[b].
5          348. As a result of the acts described in the foregoing paragraphs, there exists
6    a definite and concrete, real and substantial, justiciable controversy between Apple
7    and Qualcomm regarding the noninfringement of the ’494 patent with respect to
8    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
9    the issuance of a Declaratory Judgment.
10         349. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
11   seq., Apple requests the declaration of the Court that Apple does not infringe and has
12   not infringed any claim of the ’494 patent.
13                                      COUNT XVIII
14                  Declaration of Invalidity of U.S. Patent No. 8,867,494
15         350. Apple restates and incorporates by reference each of the allegations set
16   forth above.
17         351. One or more claims of the ’494 patent fail to meet the conditions of
18   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
19   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
20   example, the representative claim, claim 17, of the ’494 patent is anticipated and/or
21   rendered obvious in view of U.S. Patent Application No. 2008/0085708.
22         352. U.S. Patent Application No. 2008/0085708 was published on April 10,
23   2008. Because the reference was described in a publication before the earliest
24   application to which the ’494 patent claims priority, this reference qualifies as prior
25   art under at least 35 U.S.C. § 102(a).
26         353. As a result of the acts described in the foregoing paragraphs, there exists
27   a definite and concrete, real and substantial, justiciable controversy between Apple
28
                                               90
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1835 Page 98 of 170




1    and Qualcomm regarding the validity of one or more claims of the ’494 patent. This
2    controversy is of sufficient immediacy and reality to warrant the issuance of a
3    Declaratory Judgment.
4          354. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
5    seq., Apple requests the declaration of the Court that one or more claims of the ’494
6    patent are invalid.
7                                         COUNT XIX
8              Declaration of FRAND Royalties for U.S. Patent No. 8,867,494
9          355. Apple restates and incorporates by reference each of the allegations set
10   forth above.
11         356. Qualcomm has contractually obligated to license the ’494 patent on
12   FRAND terms and conditions.
13         357. As a result of the acts described in the foregoing paragraphs, there exists
14   a definite and concrete, real and substantial, justiciable controversy between Apple
15   and Qualcomm regarding the FRAND royalty for the ’494 patent with respect to
16   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
17   the issuance of a Declaratory Judgment.
18         358. To the extent that the ’494 patent is actually essential to a standard, valid,
19   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
20   base, at most, the smallest salable unit substantially embodying the ’494 patent, and
21   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
22   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
23   1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
24   Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
25   complied with these requirements, and has not offered FRAND terms, even if Apple
26   has been benefitting from a license between Qualcomm and Apple’s CMs. As an
27   alternative to its requests for declarations of noninfringement, invalidity, and
28
                                                91
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1836 Page 99 of 170




1    unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
2    for the ’494 patent in this manner.
3                                          COUNT XX
4               Declaration of Noninfringement of U.S. Patent No. 7,095,725
5          359. Apple restates and incorporates by reference each of the allegations set
6    forth above.
7          360. Representative claims 9 and 26 of the ’725 patent reads as follows (claim
8    element enumeration added for convenience):
9                                           Claim 9
      [a] An apparatus comprising:
10
      [b] a transmit subsystem;
11    [c] a processor coupled to the transmit subsystem and configured to control a
          data transmission rate of the transmit subsystem;
12
      [d] wherein the processor is configured to determine a new data transmission rate
13        which is constrained to decrease by a limited amount from a current data
          transmission rate,
14
      [e] wherein the processor is configured to determine the new data transmission
15        rate by determining a plurality of limiting rates and selecting a minimum of
          the limiting rates as the new data transmission rate; and
16
      [f] a transmit queue, wherein the limiting rates comprise at least a data-justified
17        rate corresponding to an amount of data in the transmit queue.
18                                         Claim 26
      [a] An apparatus comprising:
19    [b] a transmit subsystem; and
20    [c] a processor coupled to the transmit subsystem and configured to determine a
          new data transmission rate of the transmit subsystem by selecting the new
21        rate from a plurality of limiting rates when the wireless communication
          system is in a not-busy state,
22
      [d] wherein the limiting rates include a ramp-up-limited rate which is set equal
23        to the greater of a current data transmission rate and a sticky rate.
24
25         361. The ’725 patent is not essential to the 3G/UMTS standard, including, but

26   not limited to, the standard described in 3GPP TS 25.309, 25.321, at least because, by

27   way of non-limiting example, the 3G/UMTS standard does not require the following

28   claim limitations: 9.[d], 26.[d].
                                              92
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1837 Page 100 of 170




1           362. No claim of the ’725 patent has been or is infringed, either directly,
2    contributorily, or by inducement, literally or under the doctrine of equivalents, by
3    Apple or the purchasers of Apple’s products through the manufacture, use,
4    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
5    of non-limiting example, Apple’s products do not satisfy the following claim
6    limitations: 9.[d], 26.[d].
7           363. As a result of the acts described in the foregoing paragraphs, there exists
8    a definite and concrete, real and substantial, justiciable controversy between Apple
9    and Qualcomm regarding the noninfringement of the ’725 patent with respect to
10   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
11   the issuance of a Declaratory Judgment.
12          364. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
13   seq., Apple requests the declaration of the Court that Apple does not infringe and has
14   not infringed any claim of the ’725 patent.
15                                        COUNT XXI
16                  Declaration of Invalidity of U.S. Patent No. 7,095,725
17          365. Apple restates and incorporates by reference each of the allegations set
18   forth above.
19          366. One or more claims of the ’725 patent fail to meet the conditions of
20   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
21   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
22   example, the representative claims, claims 9 and 26, of the ’725 patent are anticipated
23   and/or rendered obvious in view of U.S. Patent No. 7,058,124 and/or cdma2000 High
24   Rate Packet Data Air Interface Specification (3GPP2 C.S0024, Version 2.0).
25          367. U.S. Patent No. 7,058,124 issued on June 6, 2006, from an application
26   that was filed on June 28, 2001. Because the filing date of this reference predates the
27   filing date of the ’725 patent, it qualifies as prior art under at least 35 U.S.C. § 102(e).
28
                                                93
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1838 Page 101 of 170




1          368. cdma2000 High Rate Packet Data Air Interface Specification (3GPP2
2    C.S0024, Version 2.0) (“cdma2000 V2.0”) was published on October 27, 2000, over
3    one year before the December 19, 2002 filing date of the ’725 patent. On information
4    and belief, cdma2000 V2.0 was publicly distributed and accessible over one year
5    before the December 19, 2002 filing date of the ’725 patent, e.g., by and through the
6    Third Generation Partnership Project 2 (“3GPP2”) organization. As a result, this
7    reference qualifies as prior art under at least 35 U.S.C. §§ 102(a) and (b).
8          369. As a result of the acts described in the foregoing paragraphs, there exists
9    a definite and concrete, real and substantial, justiciable controversy between Apple
10   and Qualcomm regarding the validity of one or more claims of the ’725 patent. This
11   controversy is of sufficient immediacy and reality to warrant the issuance of a
12   Declaratory Judgment.
13         370. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
14   seq., Apple requests the declaration of the Court that one or more claims of the ’725
15   patent are invalid.
16                                       COUNT XXII
17            Declaration of FRAND Royalties for U.S. Patent No. 7,095,725
18         371. Apple restates and incorporates by reference each of the allegations set
19   forth above.
20         372. Qualcomm has contractually obligated to license the ’725 patent on
21   FRAND terms and conditions.
22         373. As a result of the acts described in the foregoing paragraphs, there exists
23   a definite and concrete, real and substantial, justiciable controversy between Apple
24   and Qualcomm regarding the FRAND royalty for the ’725 patent with respect to
25   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
26   the issuance of a Declaratory Judgment.
27         374. To the extent that the ’725 patent is actually essential to a standard, valid,
28
                                               94
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1839 Page 102 of 170




1    infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
2    base, at most, the smallest salable unit substantially embodying the ’725 patent, and
3    (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
4    contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
5    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
6    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
7    complied with these requirements, and has not offered FRAND terms, even if Apple
8    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
9    alternative to its requests for declarations of noninfringement, invalidity, and
10   unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
11   for the ’725 patent in this manner.
12                                         COUNT XXIII
13              Declaration of Noninfringement of U.S. Patent No. 6,694,469
14         375. Apple restates and incorporates by reference each of the allegations set
15   forth above.
16         376. Representative claim 11 of the ’469 patent reads as follows (claim
17   element enumeration added for convenience):
18                                       Claim 11
      [a] An apparatus configured to retransmit signals in a communication system,
19        comprising:
20    [b] a decoder configured to decode contents of a unit of received signal;
      [c] a first feedback signal generator configured to generate a first feedback
21        signal;
22    [d] a first processor configured to determine a quality metric of said unit of
          signal; and instruct said feedback signal generator to generate a feedback
23        signal in accordance with said quality metric; and
24    [e] a preamble detector configured to detect and decode a preamble of said unit
          of signal; and wherein said first processor is further configured to prevent
25        decoding of said unit of signal if said preamble indicates that said unit of
          signal is not to be decoded.
26
27         377. The ’469 patent is not essential to the 3G/UMTS or the 4G/LTE standard,
28   including, but not limited to, the standard described in 3GPP TS 25.211, 25.214,
                                             95
      APPLE INC.’S AMENDED COMPLAINT                  CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1840 Page 103 of 170




1    25.221, 25.321, 25.322, 36.213, 36.300, 36.321, 36.322, at least because, by way of
2    non-limiting example, the 3G/UMTS or the 4G/LTE standard does not require the
3    following claim limitation: 11.[e].
4          378. No claim of the ’469 patent has been or is infringed, either directly,
5    contributorily, or by inducement, literally or under the doctrine of equivalents, by
6    Apple or the purchasers of Apple’s products through the manufacture, use,
7    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
8    of non-limiting example, Apple’s products do not satisfy the following claim
9    limitation: 11.[e].
10         379. As a result of the acts described in the foregoing paragraphs, there exists
11   a definite and concrete, real and substantial, justiciable controversy between Apple
12   and Qualcomm regarding the noninfringement of the ’469 patent with respect to
13   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
14   the issuance of a Declaratory Judgment.
15         380. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
16   seq., Apple requests the declaration of the Court that Apple does not infringe and has
17   not infringed any claim of the ’469 patent.
18                                         COUNT XXIV
19                  Declaration of Invalidity of U.S. Patent No. 6,694,469
20         381. Apple restates and incorporates by reference each of the allegations set
21   forth above.
22         382. One or more claims of the ’469 patent fail to meet the conditions of
23   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
24   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
25   example, the representative claim, claim 11, of the ’469 patent is anticipated and/or
26   rendered obvious in view of U.S. Patent No. 6,707,814, U.S. Patent No. 5,684,791,
27   U.S. Patent No. 4,970,714, U.S. Patent No. 6,735,202, U.S. Patent No. 6,275,471
28
                                               96
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1841 Page 104 of 170




1    and/or ATM User-Network Interface Specification, Version 3.0.
2          383. U.S. Patent No. 6,707,814 issued on March 16, 2004 from an application
3    that was filed on June 29, 1998 and claims priority to a foreign application filed on
4    June 30, 1997. Because the effective filing date of this reference predates April 14,
5    2000, which is the filing date of the ’469 patent, it qualifies as prior art under at least
6    35 U.S.C. § 102(e).
7          384. U.S. Patent No. 5,684,791 issued on November 4, 1997 from an
8    application that was filed on November 7, 1995. Because the reference issued as a
9    patent over one year before April 14, 2000, which is the filing date of the ’469 patent,
10   it qualifies as prior art under at least 35 U.S.C. §§ 102(a), (b), and (e).
11         385. U.S. Patent No. 4,970,714 issued on November 13, 1990 from an
12   application that was filed on January 5, 1989. Because the reference issued as a patent
13   over one year before April 14, 2000, which is the filing date of the ’469 patent, it
14   qualifies as prior art under at least 35 U.S.C. §§ 102(a), (b), and (e).
15         386. U.S. Patent No. 6,735,202 issued on May 11, 2004 from an application
16   that was filed on January 10, 2000. Because the effective filing date of this reference
17   predates April 14, 2000, which is the filing date of the ’469 patent, it qualifies as prior
18   art under at least 35 U.S.C. § 102(e).
19         387. U.S. Patent No. 6,275,471 issued on August 14, 2001 from an application
20   that was filed on May 12, 1998. Because the effective filing date of this reference
21   predates April 14, 2000, which is the filing date of the ’469 patent, it qualifies as prior
22   art under at least 35 U.S.C. § 102(e).
23         388. ATM User-Network Interface Specification, Version 3.0 was published
24   on September 10, 1993. On information and belief, the ATM User-Network Interface
25   Specification, Version 3.0 was publicly distributed and accessible over one year
26   before April 14, 2000, which is the filing date of the ’469 patent, e.g., by and through
27   the PTR Prentice Hall. Because the reference was published over one year before April
28
                                                97
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1842 Page 105 of 170




1    14, 2000, which is the filing date of the ’469 patent, it qualifies as prior art under at
2    least 35 U.S.C. §§ 102(a) and (b).
3          389. As a result of the acts described in the foregoing paragraphs, there exists
4    a definite and concrete, real and substantial, justiciable controversy between Apple
5    and Qualcomm regarding the validity of one or more claims of the ’469 patent. This
6    controversy is of sufficient immediacy and reality to warrant the issuance of a
7    Declaratory Judgment.
8          390. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
9    seq., Apple requests the declaration of the Court that one or more claims of the ’469
10   patent are invalid.
11                                        COUNT XXV
12             Declaration of FRAND Royalties for U.S. Patent No. 6,694,469
13         391. Apple restates and incorporates by reference each of the allegations set
14   forth above.
15         392. Qualcomm has contractually obligated to license the ’469 patent on
16   FRAND terms and conditions.
17         393. As a result of the acts described in the foregoing paragraphs, there exists
18   a definite and concrete, real and substantial, justiciable controversy between Apple
19   and Qualcomm regarding the FRAND royalty for the ’469 patent with respect to
20   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
21   the issuance of a Declaratory Judgment.
22         394. To the extent that the ’469 patent is actually essential to a standard, valid,
23   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
24   base, at most, the smallest salable unit substantially embodying the ’469 patent, and
25   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
26   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
27   1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
28
                                                98
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1843 Page 106 of 170




1    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
2    complied with these requirements, and has not offered FRAND terms, even if Apple
3    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
4    alternative to its requests for declarations of noninfringement, invalidity, and
5    unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
6    for the ’469 patent in this manner.
7                                          COUNT XXVI
8               Declaration of Noninfringement of U.S. Patent No. 9,059,819
9           395. Apple restates and incorporates by reference each of the allegations set
10   forth above.
11          396. Representative claim 1 of the ’819 patent reads as follows (claim element
12   enumeration added for convenience):
13                                            Claim 1
      [a]   A method for wireless communications, comprising:
14          estimating channel quality information for a plurality of downlink carriers;
      [b]
15    [c]   identifying a number of activated carriers in the plurality of downlink carriers;
            and
16
      [d]   configuring an uplink control channel based at least in part on a number of
17          activated carriers in the plurality, of downlink carriers,
18    [e]   wherein the uplink control channel is configured using an encoding scheme
            selected based at least in part on the number of activated carriers while
19          maintaining a constant feedback cycle independent of the number of activated
            carriers.
20
21          397. The ’819 patent is not essential to any Apple-practiced 3G/UMTS
22   standard, including, but not limited to, the standard described in 3GPP TS 25.212, at
23   least because, by way of non-limiting example, the 3G/UMTS standard does not
24   require the following claim limitation: 1.[b].
25          398. No claim of the ’819 patent has been or is infringed, either directly,
26   contributorily, or by inducement, literally or under the doctrine of equivalents, by
27   Apple or the purchasers of Apple’s products through the manufacture, use,
28   importation, sale, and/or offer for sale of Apple’s products, at least because, by way
                                               99
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1844 Page 107 of 170




1    of non-limiting example, Apple’s products do not satisfy the following claim
2    limitation: 1.[b].
3           399. As a result of the acts described in the foregoing paragraphs, there exists
4    a definite and concrete, real and substantial, justiciable controversy between Apple
5    and Qualcomm regarding the noninfringement of the ’819 patent with respect to
6    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
7    the issuance of a Declaratory Judgment.
8           400. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
9    seq., Apple requests the declaration of the Court that Apple does not infringe and has
10   not infringed any claim of the ’819 patent.
11                                      COUNT XXVII
12                  Declaration of Invalidity of U.S. Patent No. 9,059,819
13          401. Apple restates and incorporates by reference each of the allegations set
14   forth above.
15          402. One or more claims of the ’819 patent fail to meet the conditions of
16   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
17   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
18   example, the representative claim, claim 1, of the ’819 patent is anticipated and/or
19   rendered obvious in view of U.S. Patent Application No. 2010/0226327.
20          403. U.S. Patent Application No. 2010/0226327 was filed on January 12,
21   2010. Because the filing date of this reference predates the earliest application to
22   which the ’819 patent claims priority, it qualifies as prior art under at least 35 U.S.C.
23   § 102(e).
24          404. As a result of the acts described in the foregoing paragraphs, there exists
25   a definite and concrete, real and substantial, justiciable controversy between Apple
26   and Qualcomm regarding the validity of one or more claims of the ’819 patent. This
27   controversy is of sufficient immediacy and reality to warrant the issuance of a
28
                                              100
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1845 Page 108 of 170




1    Declaratory Judgment.
2          405. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
3    seq., Apple requests the declaration of the Court that one or more claims of the ’819
4    patent are invalid.
5                                       COUNT XXVIII
6              Declaration of FRAND Royalties for U.S. Patent No. 9,059,819
7          406. Apple restates and incorporates by reference each of the allegations set
8    forth above.
9          407. Qualcomm has contractually obligated to license the ’819 patent on
10   FRAND terms and conditions.
11         408. As a result of the acts described in the foregoing paragraphs, there exists
12   a definite and concrete, real and substantial, justiciable controversy between Apple
13   and Qualcomm regarding the FRAND royalty for the ’819 patent with respect to
14   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
15   the issuance of a Declaratory Judgment.
16         409. To the extent that the ’819 patent is actually essential to a standard, valid,
17   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
18   base, at most, the smallest salable unit substantially embodying the ’819 patent, and
19   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
20   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
21   1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
22   Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
23   complied with these requirements, and has not offered FRAND terms, even if Apple
24   has been benefitting from a license between Qualcomm and Apple’s CMs. As an
25   alternative to its requests for declarations of noninfringement, invalidity, and
26   unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
27   for the ’819 patent in this manner.
28
                                               101
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1846 Page 109 of 170




1                                       COUNT XXIX
2              Declaration of Noninfringement of U.S. Patent No. 7,096,021
3          410. Apple restates and incorporates by reference each of the allegations set
4    forth above.
5          411. Representative claim 12 of the ’021 patent reads as follows (claim
6    element enumeration added for convenience):
7                                            Claim 12
      [a] A terminal of a cellular radio system configures to initiate, while using a first
8         cellular radio system, measurement of the power levels of signals transmitted
          by at least one second cellular radio system for a decision to change over to
9         said second cellular radio system, comprising:
10    [b] means for receiving at least one threshold value transmitted to the terminal
          by the first cellular radio system,
11
      [c] means for measuring a power level of a signal transmitted by at least one base
12        station of the first cellular radio system,
13    [d] means for comparing the measured power level with said at least one
          threshold value,
14    [e] means for transmitting to the first cellular radio system a request for a free
15        time period in which to perform the measurement, said means being arranged
          to transmit the request for the free time period in which to perform the
16        measurement only after said measured power level remains below said at least
          one threshold value, and
17
      [f] means for initiating the measurement of the power level of the signal of at
18        least one base station of said at least one second cellular radio system during
          at least one said free time period in which to perform the measurement,
19
      [g] wherein the terminal maintains radio connection with the first cellular radio
20        system while measuring the second cellular radio system.
21         412. The ’021 patent is not essential to the 3G/UMTS or the 4G/LTE standard,
22   including, but not limited to, the standard described in 3GPP TS 36.214, 36.300,
23   36.331, at least because, by way of non-limiting example, the 4G/LTE standard does
24   not require the following claim limitation: 12.[e].
25         413. No claim of the ’021 patent has been or is infringed, either directly,
26   contributorily, or by inducement, literally or under the doctrine of equivalents, by
27   Apple or the purchasers of Apple’s products through the manufacture, use,
28
                                              102
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1847 Page 110 of 170




1    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
2    of non-limiting example, Apple’s products do not satisfy the following claim
3    limitation: 12.[e].
4          414. As a result of the acts described in the foregoing paragraphs, there exists
5    a definite and concrete, real and substantial, justiciable controversy between Apple
6    and Qualcomm regarding the noninfringement of the ’021 patent with respect to
7    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
8    the issuance of a Declaratory Judgment.
9          415. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
10   seq., Apple requests the declaration of the Court that Apple does not infringe and has
11   not infringed any claim of the ’021 patent.
12                                      COUNT XXX
13                  Declaration of Invalidity of U.S. Patent No. 7,096,021
14         416. Apple restates and incorporates by reference each of the allegations set
15   forth above.
16         417. One or more claims of the ’021 patent fail to meet the conditions of
17   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
18   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
19   example, the representative claim, claim 12, of the ’021 patent is anticipated and/or
20   rendered obvious in view of U.S. Patent No. 6,154,652, U.S. Patent No. 5,117,502,
21   Compressed Mode Techniques for Inter-Frequency Measurements in a Wide-band
22   DS-CDMA System, Gustafsson et al., The 8th IEEE International Symposium on
23   Personal Indoor and Mobile Radio Communications, Helsinki, Finland (Sept. 1–4,
24   2007), and/or WCDMA—The Radio Interface for Future Mobile Multimedia
25   Communications, Dahlman et al., IEEE Transactions on Vehicular Technology, Vol.
26   47, No. 4 (November 1998).
27         418. U.S. Patent No. 6,154,652 issued on November 28, 2000 from an
28
                                             103
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1848 Page 111 of 170




1    application that was filed on December 4, 1998. Because the filing date of this
2    reference predates the filing date of the earliest application to which the ’021 patent
3    claims priority, it qualifies as prior art under at least 35 U.S.C. § 102(e).
4          419. U.S. Patent No. 5,117,502 issued on May 26, 1992 from an application
5    that was filed on March 15, 1991. Because the filing date of this reference predates
6    the filing date of the earliest application to which the ’021 patent claims priority and
7    the reference issued as a patent over one year before the filing date of the earliest
8    application to which the ’021 patent claims priority, it qualifies as prior art under at
9    least 35 U.S.C. §§ 102(a), (b), and (e).
10         420. Compressed Mode Techniques for Inter-Frequency Measurements in a
11   Wide-band DS-CDMA System was published in September 1997, over one year
12   before the May 26, 1999 filing date of the earliest application to which the ’021 patent
13   claims priority. On information and belief, cdma2000 V2.0 was publicly distributed
14   and accessible over one year before the May 26, 1999 filing date of the earliest
15   application to which the ’021 patent claims priority, e.g., by and through the Institute
16   of Electrical and Electronics Engineer (“IEEE”) organization. As a result, this
17   reference qualifies as prior art under at least 35 U.S.C. §§ 102(a) and (b).
18         421. WCDMA—The Radio Interface for Future Mobile Multimedia
19   Communications was published in November 1998, before the May 26, 1999 filing
20   date of the earliest application to which the ’021 patent claims priority. As a result,
21   this reference qualifies as prior art under at least 35 U.S.C. §§ 102(a).
22         422. As a result of the acts described in the foregoing paragraphs, there exists
23   a definite and concrete, real and substantial, justiciable controversy between Apple
24   and Qualcomm regarding the validity of one or more claims of the ’021 patent. This
25   controversy is of sufficient immediacy and reality to warrant the issuance of a
26   Declaratory Judgment.
27         423. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
28
                                                104
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1849 Page 112 of 170




1    seq., Apple requests the declaration of the Court that one or more claims of the ’021
2    patent are invalid.
3                                          COUNT XXXI
4              Declaration of FRAND Royalties for U.S. Patent No. 7,096,021
5          424. Apple restates and incorporates by reference each of the allegations set
6    forth above.
7          425. Qualcomm has contractually obligated to license the ’021 patent on
8    FRAND terms and conditions.
9          426. As a result of the acts described in the foregoing paragraphs, there exists
10   a definite and concrete, real and substantial, justiciable controversy between Apple
11   and Qualcomm regarding the FRAND royalty for the ’021 patent with respect to
12   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
13   the issuance of a Declaratory Judgment.
14         427. To the extent that the ’021 patent is actually essential to a standard, valid,
15   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
16   base, at most, the smallest salable unit substantially embodying the ’021 patent, and
17   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
18   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
19   1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
20   Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
21   complied with these requirements, and has not offered FRAND terms, even if Apple
22   has been benefitting from a license between Qualcomm and Apple’s CMs. As an
23   alternative to its requests for declarations of noninfringement, invalidity, and
24   unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
25   for the ’021 patent in this manner.
26
27
28
                                               105
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1850 Page 113 of 170




1                                      COUNT XXXII
2               Declaration of Noninfringement of U.S. Patent No. 7,061,890
3           428. Apple restates and incorporates by reference each of the allegations set
4    forth above.
5           429. Representative claim 4 of the ’890 patent reads as follows (claim element
6    enumeration added for convenience):
7                                           Claim 4
      [a]   A method for selecting a random access channel (RACH), comprising the
8           steps of:
      [b]   receiving RACH system information message from a UTRAN (UMTS
9           (Universal Mobile Telecommunication System) Terrestrial Radio Access
10          Network), and determining a total number of RACHs available in a cell
            depending on the received RACH system information; and
11    [c]   selecting a scrambling code for one of the RACHs using the determined total
            number of the RACHs and a unique identifier of a user equipment (UE),
12    [d]   wherein the selected scrambling code has a serial number defined as a
            remainder obtained by dividing the unique identifier of the UE by a quotient
13          obtained by dividing the total number of the RACHs by a persistence level
14          transmitted from the UTRAN.
15          430. The ’890 patent is not essential to the 3G/UMTS standard, including, but

16   not limited to, the standard described in 3GPP TS 33.102, at least because, by way of

17   non-limiting example, the 3G/UMTS standard does not require the following claim

18   limitation: 4.[d].

19          431. No claim of the ’890 patent has been or is infringed, either directly,

20   contributorily, or by inducement, literally or under the doctrine of equivalents, by

21   Apple or the purchasers of Apple’s products through the manufacture, use,

22   importation, sale, and/or offer for sale of Apple’s products, at least because, by way

23   of non-limiting example, Apple’s products do not satisfy the following claim

24   limitation: 4.[d].

25          432. As a result of the acts described in the foregoing paragraphs, there exists

26   a definite and concrete, real and substantial, justiciable controversy between Apple

27   and Qualcomm regarding the noninfringement of the ’890 patent with respect to

28   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
                                            106
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1851 Page 114 of 170




1    the issuance of a Declaratory Judgment.
2          433. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
3    seq., Apple requests the declaration of the Court that Apple does not infringe and has
4    not infringed any claim of the ’890 patent.
5                                       COUNT XXXIII
6                   Declaration of Invalidity of U.S. Patent No. 7,061,890
7
           434. Apple restates and incorporates by reference each of the allegations set
8
     forth above.
9
           435. One or more claims of the ’890 patent fail to meet the conditions of
10
     patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
11
     101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
12
     example, the representative claim, claim 4, of the ’890 patent is anticipated and/or
13
     rendered obvious in view of U.S. Patent No. 6,393,047, U.S. Patent No. 6,724,813,
14
     and/or U.S. Patent No. 6,535,736.
15
           436. U.S. Patent No. 6,393,047 issued on May 21, 2002 from an application
16
     that was filed on June 16, 1998. Because the filing date of this reference predates the
17
     filing date of the earliest application to which the ’890 patent claims priority, it
18
     qualifies as prior art under at least 35 U.S.C. § 102(e).
19
           437. U.S. Patent No. 6,724,813 issued on April 20, 2004 from an application
20
     that was filed on October 14, 1998. Because the filing date of this reference predates
21
     the filing date of the earliest application to which the ’890 patent claims priority, it
22
     qualifies as prior art under at least 35 U.S.C. § 102(e).
23
           438. U.S. Patent No. 6,535,736 issued on March 18, 2003 from an application
24
     that was filed on December 11, 1998. Because the filing date of this reference predates
25
     the filing date of the earliest application to which the ’890 patent claims priority, it
26
     qualifies as prior art under at least 35 U.S.C. § 102(e).
27
           439. As a result of the acts described in the foregoing paragraphs, there exists
28
                                               107
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1852 Page 115 of 170




1    a definite and concrete, real and substantial, justiciable controversy between Apple
2    and Qualcomm regarding the validity of one or more claims of the ’890 patent. This
3    controversy is of sufficient immediacy and reality to warrant the issuance of a
4    Declaratory Judgment.
5          440. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
6    seq., Apple requests the declaration of the Court that one or more claims of the ’890
7    patent are invalid.
8                                       COUNT XXXIV
9              Declaration of FRAND Royalties for U.S. Patent No. 7,061,890
10         441. Apple restates and incorporates by reference each of the allegations set
11   forth above.
12         442. Qualcomm has contractually obligated to license the ’890 patent on
13   FRAND terms and conditions.
14         443. As a result of the acts described in the foregoing paragraphs, there exists
15   a definite and concrete, real and substantial, justiciable controversy between Apple
16   and Qualcomm regarding the FRAND royalty for the ’890 patent with respect to
17   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
18   the issuance of a Declaratory Judgment.
19         444. To the extent that the ’890 patent is actually essential to a standard, valid,
20   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
21   base, at most, the smallest salable unit substantially embodying the ’890 patent, and
22   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
23   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
24   1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
25   Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
26   complied with these requirements, and has not offered FRAND terms, even if Apple
27   has been benefitting from a license between Qualcomm and Apple’s CMs. As an
28
                                               108
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1853 Page 116 of 170




1    alternative to its requests for declarations of noninfringement, invalidity, and
2    unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
3    for the ’890 patent in this manner.
4                                       COUNT XXXV
5               Declaration of Noninfringement of U.S. Patent No. 8,000,717
6           445. Apple restates and incorporates by reference each of the allegations set
7    forth above.
8           446. Representative claim 1 of the ’717 patent reads as follows (claim element
9    enumeration added for convenience):
10                                           Claim 1
      [a]   An apparatus, in a base station functioning as a serving base station for a
11          mobile station, for controlling reverse link communication in a distributed
            base station communication system, comprising:
12    [b]   means for receiving a maximum tolerable coupled load representing a
13          maximum coupled load at another base station functioning as a non-serving
            base station to the mobile station, the maximum tolerable coupled load
14          determined to be the reserved maximum load at the another base station due
            to reverse link transmissions of mobile stations served by the base station;
15    [c]   means for receiving a coupled load indicator representing a coupled load
            parameter measured at the another base station due to the mobile station; and
16    [d]   means for managing reverse link transmissions of the mobile station in
17          accordance with the maximum tolerable coupled load.
18          447. The ’717 patent is not essential to any Apple-practiced 4G/LTE standard,
19   including, but not limited to, the standard described in 3GPP TS 36.300, 36.420,
20   and/or TS 36.423, at least because, by way of non-limiting example, no Apple-
21   practiced 4G/LTE standard requires the following claim limitation: 1.[b].
22          448. No claim of the ’717 patent has been or is infringed, either directly,
23   contributorily, or by inducement, literally or under the doctrine of equivalents, by
24   Apple or the purchasers of Apple’s products through the manufacture, use,
25   importation, sale, and/or offer for sale of Apple’s products, at least because, by way
26   of non-limiting example, Apple’s products do not satisfy the following claim
27   limitation: 1.[b].
28
                                              109
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1854 Page 117 of 170




1          449. As a result of the acts described in the foregoing paragraphs, there exists
2    a definite and concrete, real and substantial, justiciable controversy between Apple
3    and Qualcomm regarding the noninfringement of the ’717 patent with respect to
4    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
5    the issuance of a Declaratory Judgment.
6          450. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
7    seq., Apple requests the declaration of the Court that Apple does not infringe and has
8    not infringed any claim of the ’717 patent.
9                                      COUNT XXXVI
10                  Declaration of Invalidity of U.S. Patent No. 8,000,717
11         451. Apple restates and incorporates by reference each of the allegations set
12   forth above.
13         452. One or more claims of the ’717 patent fail to meet the conditions of
14   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
15   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
16   example, the representative claim, claim 1, of the ’717 patent is anticipated and/or
17   rendered obvious in view of U.S. Patent Application No. 2002/00102985, U.S. Patent
18   No. 6,069,883, and/or U.S. Patent No. 6,968,192.
19         453.     U.S. Patent Application No. 2002/0102985 was filed on January 31,
20   2001 and was published on August 1, 2002. Because the filing date of this reference
21   predates the earliest application to which the ’717 patent claims priority, it qualifies
22   as prior art under at least 35 U.S.C. §§ 102(a) and (e).
23         454. U.S. Patent No. 6,069,883 issued on May 30, 2000, from an application
24   that was filed on April 8, 1997, and claims priority to a prior application filed on
25   October 5, 1995. Because the filing date of this reference predates the filing date of
26   the earliest application to which the ’717 patent claims priority and the reference
27   issued as a patent over one year before the filing date of the earliest application to
28
                                              110
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1855 Page 118 of 170




1    which the ’717 patent claims priority, it qualifies as prior art under at least 35 U.S.C.
2    § 102(a), (b), and/or (e).
3          455. U.S. Patent No. 6,968,192 issued on November 22, 2005, from an
4    application that was filed on June 7, 2001, and was published on May 2, 2002. Because
5    the filing date of this reference predates the filing date of the earliest application to
6    which the ’717 patent claims priority and the reference was published over one year
7    before the filing date of the earliest application to which the ’717 patent claims
8    priority, it qualifies as prior art under at least 35 U.S.C. § 102(a), (b), and/or (e).
9          456. As a result of the acts described in the foregoing paragraphs, there exists
10   a definite and concrete, real and substantial, justiciable controversy between Apple
11   and Qualcomm regarding the validity of one or more claims of the ’717 patent. This
12   controversy is of sufficient immediacy and reality to warrant the issuance of a
13   Declaratory Judgment.
14         457. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
15   seq., Apple requests the declaration of the Court that one or more claims of the ’717
16   patent are invalid.
17                                      COUNT XXXVII
18             Declaration of FRAND Royalties for U.S. Patent No. 8,000,717
19         458. Apple restates and incorporates by reference each of the allegations set
20   forth above.
21         459. Qualcomm has contractually obligated to license the ’717 patent on
22   FRAND terms and conditions.
23         460. As a result of the acts described in the foregoing paragraphs, there exists
24   a definite and concrete, real and substantial, justiciable controversy between Apple
25   and Qualcomm regarding the FRAND royalty for the ’717 patent with respect to
26   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
27   the issuance of a Declaratory Judgment.
28
                                                111
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1856 Page 119 of 170




1          461. To the extent that the ’717 patent is actually essential to a standard, valid,
2    infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
3    base, at most, the smallest salable unit substantially embodying the ’717 patent, and
4    (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
5    contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
6    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
7    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
8    complied with these requirements, and has not offered FRAND terms, even if Apple
9    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
10   alternative to its requests for declarations of noninfringement, invalidity, and
11   unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
12   for the ’717 patent in this manner.
13                                     COUNT XXXVIII
14              Declaration of Noninfringement of U.S. Patent No. 8,614,975
15
           462. Apple restates and incorporates by reference each of the allegations set
16
     forth above.
17
           463. Representative claim 1 of the ’975 patent reads as follows (claim element
18
     enumeration added for convenience):
19                                         Claim 1
      [a] A method for synchronizing a wireless communication system, comprising:
20    [b] determining a silence duration for a base station based on a stratum level of
21        the base station, the stratum level corresponding to a number of base stations
          including a global timing source node and zero or more intermediate base
22        stations between the base station and the global timing source node; and
      [c] ceasing all transmissions from the base station for the silence duration.
23
24         464. The ’975 patent is not essential to any Apple-practiced 4G/LTE standard,
25   including, but not limited to, the standard described in 3GPP TS 36.413, at least
26   because, by way of non-limiting example, no Apple-practiced 4G/LTE standard
27   requires the following claim limitation: 1.[b].
28
                                               112
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1857 Page 120 of 170




1           465. No claim of the ’975 patent has been or is infringed, either directly,
2    contributorily, or by inducement, literally or under the doctrine of equivalents, by
3    Apple or the purchasers of Apple’s products through the manufacture, use,
4    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
5    of non-limiting example, Apple’s products do not satisfy the following claim
6    limitation: 1.[b].
7           466. As a result of the acts described in the foregoing paragraphs, there exists
8    a definite and concrete, real and substantial, justiciable controversy between Apple
9    and Qualcomm regarding the noninfringement of the ’975 patent with respect to
10   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
11   the issuance of a Declaratory Judgment.
12          467. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
13   seq., Apple requests the declaration of the Court that Apple does not infringe and has
14   not infringed any claim of the ’975 patent.
15                                     COUNT XXXIX
16                  Declaration of Invalidity of U.S. Patent No. 8,614,975
17          468. Apple restates and incorporates by reference each of the allegations set
18   forth above.
19          469. One or more claims of the ’975 patent fail to meet the conditions of
20   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
21   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
22   example, the representative claim, claim 1, of the ’975 patent is anticipated and/or
23   rendered obvious in view of U.S. Patent No. 7,990,944 and U.S. Patent Application
24   No. 2006/0140135.
25          470.    U.S. Patent No. 7,990,944 issued on August 2, 2011 from an application
26   that was filed on September 6, 2007. Because the filing date of this reference predates
27   the filing date of the earliest application to which the ’975 patent claims priority, it
28
                                              113
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1858 Page 121 of 170




1    qualifies as prior art under at least 35 U.S.C. § 102(e).
2          471. U.S. Patent Application No. 2006/0140135 was filed on December 28,
3    2004 and was published on June 29, 2006. Because the filing date of this reference
4    predates the earliest application to which the ’975 patent claims priority and the
5    reference was published over one year before the filing date of the earliest application
6    to which the ’975 patent claims priority, it qualifies as prior art under at least 35 U.S.C.
7    §§ 102(a), (b), and/or (e).
8          472. As a result of the acts described in the foregoing paragraphs, there exists
9    a definite and concrete, real and substantial, justiciable controversy between Apple
10   and Qualcomm regarding the validity of one or more claims of the ’975 patent. This
11   controversy is of sufficient immediacy and reality to warrant the issuance of a
12   Declaratory Judgment.
13         473. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
14   seq., Apple requests the declaration of the Court that one or more claims of the ’975
15   patent are invalid.
16                                         COUNT XL
17             Declaration of FRAND Royalties for U.S. Patent No. 8,614,975
18         474. Apple restates and incorporates by reference each of the allegations set
19   forth above.
20         475. Qualcomm has contractually obligated to license the ’975 patent on
21   FRAND terms and conditions.
22         476. As a result of the acts described in the foregoing paragraphs, there exists
23   a definite and concrete, real and substantial, justiciable controversy between Apple
24   and Qualcomm regarding the FRAND royalty for the ’975 patent with respect to
25   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
26   the issuance of a Declaratory Judgment.
27         477. To the extent that the ’975 patent is actually essential to a standard, valid,
28
                                                114
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1859 Page 122 of 170




1    infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
2    base, at most, the smallest salable unit substantially embodying the ’975 patent, and
3    (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
4    contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
5    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
6    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
7    complied with these requirements, and has not offered FRAND terms, even if Apple
8    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
9    alternative to its requests for declarations of noninfringement, invalidity, and
10   unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
11   for the ’975 patent in this manner.
12                                         COUNT XLI
13              Declaration of Noninfringement of U.S. Patent No. 8,761,068
14
            478. Apple restates and incorporates by reference each of the allegations set
15
     forth above.
16
            479. Representative claim 1 of the ’068 patent reads as follows (claim element
17
     enumeration added for convenience):
18                                            Claim 1
      [a]   1. A method of initiating a high speed uplink channel, comprising:
19
      [b]   receiving, at a user equipment (UE), an order on a high speed shared control
20          channel (HS-SCCH) from a Node B, wherein the order is configured to
            trigger the UE to start transmitting on a high speed dedicated physical control
21          channel (HS-DPCCH) in CELL_FACH;
      [c]   performing a physical random access channel (PRACH) procedure in
22          response to the receiving of the order;
23    [d]   performing a collision resolution procedure in response to the receiving of the
            order; and
24    [e]   transmitting, in response to the order, a current channel quality indicator
            (CQI) of the UE on the HS-DPCCH prior to achieving a collision resolution
25          result from the collision resolution procedure.
26          480. The ’068 patent is not essential to any Apple-practiced 3G/UMTS
27   standard, including, but not limited to, the standards described in 3GPP TS 25.212,
28
                                               115
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1860 Page 123 of 170




1    25.214 and/or 25.321, at least because, by way of non-limiting example, the
2    3G/UMTS standard does not require the following claim limitation: 1.[b].
3           481. No claim of the ’068 patent has been or is infringed, either directly,
4    contributorily, or by inducement, literally or under the doctrine of equivalents, by
5    Apple or the purchasers of Apple’s products through the manufacture, use,
6    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
7    of non-limiting example, Apple’s products do not satisfy the following claim
8    limitation: 1.[b].
9           482. As a result of the acts described in the foregoing paragraphs, there exists
10   a definite and concrete, real and substantial, justiciable controversy between Apple
11   and Qualcomm regarding the noninfringement of the ’068 patent with respect to
12   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
13   the issuance of a Declaratory Judgment.
14          483. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
15   seq., Apple requests the declaration of the Court that Apple does not infringe and has
16   not infringed any claim of the ’068 patent.
17                                      COUNT XLII
18                  Declaration of Invalidity of U.S. Patent No. 8,761,068
19          484. Apple restates and incorporates by reference each of the allegations set
20   forth above.
21          485. One or more claims of the ’068 patent fail to meet the conditions of
22   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
23   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
24   example, the representative claim, claim 1, of the ’068 patent is anticipated and/or
25   rendered obvious in view of U.S. Patent No. 8,730,989.
26          486. U.S. Patent No. 8,730,989 issued on May 20, 2014 from an application
27   that was filed on February 10, 2012, and claims priority to provisional applications
28
                                             116
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1861 Page 124 of 170




1    filed on February 11, 2011, April 29, 2011 and August 12, 2011. Because the effective
2    filing date of this reference predates the filing date of the earliest application to which
3    the ’068 patent claims priority, it qualifies as prior art under at least 35 U.S.C. § 102(e).
4           487. As a result of the acts described in the foregoing paragraphs, there exists
5    a definite and concrete, real and substantial, justiciable controversy between Apple
6    and Qualcomm regarding the validity of one or more claims of the ’068 patent. This
7    controversy is of sufficient immediacy and reality to warrant the issuance of a
8    Declaratory Judgment.
9           488. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
10   seq., Apple requests the declaration of the Court that one or more claims of the ’068
11   patent are invalid.
12                                        COUNT XLIII
13             Declaration of FRAND Royalties for U.S. Patent No. 8,761,068
14          489. Apple restates and incorporates by reference each of the allegations set
15   forth above.
16          490. Qualcomm has contractually obligated to license the ’068 patent on
17   FRAND terms and conditions.
18          491. As a result of the acts described in the foregoing paragraphs, there exists
19   a definite and concrete, real and substantial, justiciable controversy between Apple
20   and Qualcomm regarding the FRAND royalty for the ’068 patent with respect to
21   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
22   the issuance of a Declaratory Judgment.
23          492. To the extent that the ’068 patent is actually essential to a standard, valid,
24   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
25   base, at most, the smallest salable unit substantially embodying the ’068 patent, and
26   (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
27   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
28
                                                117
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1862 Page 125 of 170




1    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
2    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
3    complied with these requirements, and has not offered FRAND terms, even if Apple
4    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
5    alternative to its requests for declarations of noninfringement, invalidity, and
6    unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
7    for the ’068 patent in this manner.
8                                          COUNT XLIV
9               Declaration of Noninfringement of U.S. Patent No. 8,861,424
10          493. Apple restates and incorporates by reference each of the allegations set
11   forth above.
12          494. Representative claim 1 of the ’424 patent reads as follows (claim element
13   enumeration added for convenience):
14                                           Claim 1
      [a]   1. A method for wireless communications, comprising:
15    [b]   allocating resources of a backhaul link between a donor base station and a
            relay base station to the relay base station for communicating with the donor
16          base station; and
17    [c]   transmitting a control channel indicating the allocated resources to the relay
            base station,
18    [d]   wherein the control channel is transmitted on a subset of physical resource
            blocks (PRBs) of subframes assigned for downlink communications on the
19          backhaul link, and
20    [e]   wherein a size of the control channel is aligned with a bandwidth-dependent
            resource block group (RBG) size.
21          495. The ’424 patent is not essential to any Apple-practiced 4G/LTE standard,
22   including, but not limited to, the standard described in 3GPP TS 36.216, at least
23   because, by way of non-limiting example, no Apple-practiced 4G/LTE standard
24   requires the following claim limitation: 1.[b-e].
25          496. No claim of the ’424 patent has been or is infringed, either directly,
26   contributorily, or by inducement, literally or under the doctrine of equivalents, by
27   Apple or the purchasers of Apple’s products through the manufacture, use,
28
                                              118
     APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1863 Page 126 of 170




1    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
2    of non-limiting example, Apple’s products do not satisfy the following claim
3    limitation: 1.[b-e].
4          497. As a result of the acts described in the foregoing paragraphs, there exists
5    a definite and concrete, real and substantial, justiciable controversy between Apple
6    and Qualcomm regarding the noninfringement of the ’424 patent with respect to
7    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
8    the issuance of a Declaratory Judgment.
9          498. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
10   seq., Apple requests the declaration of the Court that Apple does not infringe and has
11   not infringed any claim of the ’424 patent.
12                                       COUNT XLV
13                  Declaration of Invalidity of U.S. Patent No. 8,861,424
14         499. Apple restates and incorporates by reference each of the allegations set
15   forth above.
16         500. One or more claims of the ’424 patent fail to meet the conditions of
17   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
18   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
19   example, the representative claim, claim 1, of the ’424 patent is anticipated and/or
20   rendered obvious in view of U.S. patent 8,537,724 and 3GPP TS 36.213 version 8.3.0
21   Release 8.
22         501. U.S. Patent No. 8,537,724 issued on September 17, 2013 from an
23   application that was filed on March 17, 2009. Because the effective filing date of this
24   reference predates July 6, 2009, which is the filing date of the earliest application to
25   which the ’424 patent claims priority, it qualifies as prior art under at least 35 U.S.C.
26   § 102(e).
27         502. 3GPP TS 36.213 version 8.3.0 Release 8 (“TS 36.213”) was published in
28
                                              119
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1864 Page 127 of 170




1    November, 2008. Because. on information and belief, TS 36.213 was publicly
2    distributed and accessible before July 6, 2009, which is the filing date of the earliest
3    application to which ’424 patent claim priority, e.g., by and through European
4    Telecommunications Standards Institute, it qualifies as prior art under at least 35
5    U.S.C. § 102(a).
6          503. As a result of the acts described in the foregoing paragraphs, there exists
7    a definite and concrete, real and substantial, justiciable controversy between Apple
8    and Qualcomm regarding the validity of one or more claims of the ’424 patent. This
9    controversy is of sufficient immediacy and reality to warrant the issuance of a
10   Declaratory Judgment.
11         504. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
12   seq., Apple requests the declaration of the Court that one or more claims of the ’424
13   patent are invalid.
14                                      COUNT XLVI
15            Declaration of FRAND Royalties for U.S. Patent No. 8,861,424
16         505. Apple restates and incorporates by reference each of the allegations set
17   forth above.
18         506. Qualcomm has contractually obligated to license the ’424 patent on
19   FRAND terms and conditions.
20         507. As a result of the acts described in the foregoing paragraphs, there exists
21   a definite and concrete, real and substantial, justiciable controversy between Apple
22   and Qualcomm regarding the FRAND royalty for the ’424 patent with respect to
23   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
24   the issuance of a Declaratory Judgment.
25         508. To the extent that the ’424 patent is actually essential to a standard, valid,
26   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
27   base, at most, the smallest salable unit substantially embodying the ’424 patent, and
28
                                              120
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1865 Page 128 of 170




1    (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
2    contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
3    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
4    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
5    complied with these requirements, and has not offered FRAND terms, even if Apple
6    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
7    alternative to its requests for declarations of noninfringement, invalidity, and
8    unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
9    for the ’424 patent in this manner.
10                                       COUNT XLVII
11              Declaration of Noninfringement of U.S. Patent No. 8,873,471
12
            509. Apple restates and incorporates by reference each of the allegations set
13
     forth above.
14
            510. Representative claim 1 of the ’471 patent reads as follows (claim element
15
     enumeration added for convenience):
16                                          Claim 1
      [a]   A method for optimizing Radio Link Control (RLC) headers comprising:
17
      [b]   implementing, by one or more processors, a segment offset (SO) field in a
18          RLC header to designate resegmented packets for lost protocol data units;
19    [c]   implementing, by the one or more processors, a length indicator (LSO) for
            the SO field in the RLC header, to further accommodate a variable size of the
20          SO field in the RLC header; and
      [d]   implementing, by the one or more processors, a Last Segment Flag (LSF) in
21          the RLC header to identify a last segment of a protocol data unit (PDU).
22
23          511. The ’471 patent is not essential to the 4G/LTE standard, including, but
24   not limited to, the standard described in 3GPP TS 36.322, at least because, by way of
25   non-limiting example, the 4G/LTE standard does not require the following claim
26   limitation: 1.[c].
27          512. No claim of the ’471 patent has been or is infringed, either directly,
28   contributorily, or by inducement, literally or under the doctrine of equivalents, by
                                             121
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1866 Page 129 of 170




1    Apple or the purchasers of Apple’s products through the manufacture, use,
2    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
3    of non-limiting example, Apple’s products do not satisfy the following claim
4    limitation: 1.[c].
5           513. As a result of the acts described in the foregoing paragraphs, there exists
6    a definite and concrete, real and substantial, justiciable controversy between Apple
7    and Qualcomm regarding the noninfringement of the ’471 patent with respect to
8    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
9    the issuance of a Declaratory Judgment.
10          514. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
11   seq., Apple requests the declaration of the Court that Apple does not infringe and has
12   not infringed any claim of the ’471 patent.
13                                     COUNT XLVIII
14                  Declaration of Invalidity of U.S. Patent No. 8,873,471
15          515. Apple restates and incorporates by reference each of the allegations set
16   forth above.
17          516. One or more claims of the ’471 patent fail to meet the conditions of
18   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
19   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
20   example, the representative claim, claim 1, of the ’471 patent is anticipated and/or
21   rendered obvious in view of RLC AM Re-segmentation mechanism and header
22   structure, Motorola, 3GPP TSG-RAN WG2#59, Athens, Greece (Aug. 20-24, 2007)
23   and Comparison of different SN handling at Layer 2, Alcatel-Lucent, 3GPP TSG RAN
24   WG2 #59, Athens, Greece (Aug. 20-24, 2007).
25          517. RLC AM Re-segmentation mechanism and header structure was
26   published in August 2007. On information and belief, RLC AM Re-segmentation
27   mechanism and header structure was publicly distributed and accessible before the
28
                                             122
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1867 Page 130 of 170




1    October 1, 2007 filing date of the earliest application to which the ’471 patent claims
2    priority, e.g., by and through the Third Generation Partnership Project (“3GPP2”)
3    organization. Because the reference was described in a publication before the October
4    1, 2007 filing date of the earliest application to which the ’471 patent claims priority,
5    this reference qualifies as prior art under at least 35 U.S.C. § 102(a).
6          518. Comparison of different SN handling at Layer 2 was published in August
7    2007. On information and belief, Comparison of different SN handling at Layer 2 was
8    publicly distributed and accessible before the October 1, 2007 filing date of the earliest
9    application to which the ’471 patent claims priority, e.g., by and through the Third
10   Generation Partnership Project (“3GPP2”) organization. Because the reference was
11   described in a publication before the October 1, 2007 filing date of the earliest
12   application to which the ’471 patent claims priority, this reference qualifies as prior
13   art under at least 35 U.S.C. § 102(a).
14         519. As a result of the acts described in the foregoing paragraphs, there exists
15   a definite and concrete, real and substantial, justiciable controversy between Apple
16   and Qualcomm regarding the validity of one or more claims of the ’471 patent. This
17   controversy is of sufficient immediacy and reality to warrant the issuance of a
18   Declaratory Judgment.
19         520. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
20   seq., Apple requests the declaration of the Court that one or more claims of the ’471
21   patent are invalid.
22                                       COUNT XLIX
23            Declaration of FRAND Royalties for U.S. Patent No. 8,873,471
24         521. Apple restates and incorporates by reference each of the allegations set
25   forth above.
26         522. Qualcomm has contractually obligated to license the ’471 patent on
27   FRAND terms and conditions.
28
                                               123
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1868 Page 131 of 170




1          523. As a result of the acts described in the foregoing paragraphs, there exists
2    a definite and concrete, real and substantial, justiciable controversy between Apple
3    and Qualcomm regarding the FRAND royalty for the ’471 patent with respect to
4    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
5    the issuance of a Declaratory Judgment.
6          524. To the extent that the ’471 patent is actually essential to a standard, valid,
7    infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
8    base, at most, the smallest salable unit substantially embodying the ’471 patent, and
9    (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
10   contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
11   1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
12   Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
13   complied with these requirements, and has not offered FRAND terms, even if Apple
14   has been benefitting from a license between Qualcomm and Apple’s CMs. As an
15   alternative to its requests for declarations of noninfringement, invalidity, and
16   unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
17   for the ’471 patent in this manner.
18                                          COUNT L
19              Declaration of Noninfringement of U.S. Patent No. 8,989,140
20         525. Apple restates and incorporates by reference each of the allegations set
21   forth above.
22         526. Representative claim 1 of the ’140 patent reads as follows (claim element
23   enumeration added for convenience):
24                                         Claim 1
      [a] 1. A method of wireless communication for a User Equipment (UE) that is
25        configured with a Multi-Point High Speed Data Packet Access (HSDPA)
          mode utilizing a primary serving cell and a secondary serving cell, the method
26        comprising:
27    [b] receiving Multi-Point HSDPA data from a first cell as the primary serving
          cell and a second cell as the secondary serving cell;
28    [c] determining that a measurement of the secondary serving cell exceeds a
                                             124
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1869 Page 132 of 170




                                              Claim 1
1
            measurement of the primary serving cell;
2     [d]   transmitting a request corresponding to the measurement of the secondary
            serving cell;
3     [e]   receiving a Radio Resource Control (RRC) message in response to the
            request, wherein the RRC message includes an information element
4           configured to inform the UE that the secondary serving cell utilizes the same
5           carrier frequency as that of the primary serving cell;
      [f]   transmitting a response to the RRC message to confirm completion of a
6           reconfiguration in accordance with the RRC message; and
      [g]   receiving Multi-Point HSDPA data from the second cell as the primary
7           serving cell and the first cell as the secondary serving cell in response to the
8           reconfiguration.

9           527. The ’140 patent is not essential to any Apple-practiced 3G/UMTS
10   standard, including, but not limited to, the standard described in 3GPP TS 25.331, at
11   least because, by way of non-limiting example, the 3G/UMTS standard does not
12   require the following claim limitation: 1.[b].
13          528. No claim of the ’140 patent has been or is infringed, either directly,
14   contributorily, or by inducement, literally or under the doctrine of equivalents, by
15   Apple or the purchasers of Apple’s products through the manufacture, use,
16   importation, sale, and/or offer for sale of Apple’s products, at least because, by way
17   of non-limiting example, Apple’s products do not satisfy the following claim
18   limitation: 1.[b].
19          529. As a result of the acts described in the foregoing paragraphs, there exists
20   a definite and concrete, real and substantial, justiciable controversy between Apple
21   and Qualcomm regarding the noninfringement of the ’140 patent with respect to
22   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
23   the issuance of a Declaratory Judgment.
24          530. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
25   seq., Apple requests the declaration of the Court that Apple does not infringe and has
26   not infringed any claim of the ’140 patent.
27
28
                                               125
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1870 Page 133 of 170




1                                           COUNT LI
2                   Declaration of Invalidity of U.S. Patent No. 8,989,140
3          531. Apple restates and incorporates by reference each of the allegations set
4    forth above.
5          532. One or more claims of the ’140 patent fail to meet the conditions of
6    patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
7    101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
8    example, the representative claim, claim 1, of the ’140 patent is anticipated and/or
9    rendered obvious in view of U.S. Patent No. 8,854,976, U.S. Patent No. 8,948,765,
10   U.S. Patent Appl. Pub. No. 2008/0261599, and/or U.S. Patent Appl. Pub. No.
11   2009/0052401.
12         533. U.S. Patent No. 8,854,976 issued on October 7, 2014 from an application
13   that was filed on January 7, 2011, and claims priority to provisional applications filed
14   on June 17, 2010, April 30, 2010, April 2, 2010, and January 8, 2010. Because the
15   effective filing date of this reference predates the filing date of the earliest application
16   to which the ’140 patent claims priority, it qualifies as prior art under at least 35 U.S.C.
17   § 102(e).
18         534. U.S. Patent No. 8,948,765 issued on February 3, 2015 from an
19   application that was filed on March 25, 2011, and claims priority to a provisional
20   application filed on April 2, 2010. Because the effective filing date of this reference
21   predates the filing date of the earliest application to which the ’140 patent claims
22   priority, it qualifies as prior art under at least 35 U.S.C. § 102(e).
23         535. U.S. Patent Application Publication No. 2008/0261599 published on
24   October 23, 2008 from an application that was filed on April 10, 2008. Because the
25   reference published over one year before June 28, 2010, which is the earliest
26   provisional application date of the ’140 patent, it qualifies as prior art under at least
27   35 U.S.C. §§ 102(a), (b), and (e).
28
                                                126
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1871 Page 134 of 170




1          536. U.S. Patent Application Publication No. 2009/0052401 published on
2    February 26, 2009 from an application that was filed on February 1, 2007. Because
3    the reference published over one year before June 28, 2010, which is the earliest
4    provisional application date of the ’140 patent, it qualifies as prior art under at least
5    35 U.S.C. §§ 102(a), (b), and (e).
6          537. As a result of the acts described in the foregoing paragraphs, there exists
7    a definite and concrete, real and substantial, justiciable controversy between Apple
8    and Qualcomm regarding the validity of one or more claims of the ’140 patent. This
9    controversy is of sufficient immediacy and reality to warrant the issuance of a
10   Declaratory Judgment.
11         538. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
12   seq., Apple requests the declaration of the Court that one or more claims of the ’140
13   patent are invalid.
14                                        COUNT LII
15            Declaration of FRAND Royalties for U.S. Patent No. 8,989,140
16         539. Apple restates and incorporates by reference each of the allegations set
17   forth above.
18         540. Qualcomm has contractually obligated to license the ’140 patent on
19   FRAND terms and conditions.
20         541. As a result of the acts described in the foregoing paragraphs, there exists
21   a definite and concrete, real and substantial, justiciable controversy between Apple
22   and Qualcomm regarding the FRAND royalty for the ’140 patent with respect to
23   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
24   the issuance of a Declaratory Judgment.
25         542. To the extent that the ’140 patent is actually essential to a standard, valid,
26   infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
27   base, at most, the smallest salable unit substantially embodying the ’140 patent, and
28
                                              127
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1872 Page 135 of 170




1    (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
2    contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
3    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
4    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
5    complied with these requirements, and has not offered FRAND terms, even if Apple
6    has been benefitting from a license between Qualcomm and Apple’s CMs. As an
7    alternative to its requests for declarations of noninfringement, invalidity, and
8    unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
9    for the ’140 patent in this manner.
10                                         COUNT LIII
11              Declaration of Noninfringement of U.S. Patent No. 9,007,974
12          543. Apple restates and incorporates by reference each of the allegations set
13   forth above.
14          544. Representative claim 1 of the ’974 patent reads as follows (claim element
15   enumeration added for convenience):
16                                          Claim 1
      [a]   1. A method for wireless communications comprising:
17    [b]   communicatively connecting with a user equipment (UE), a first cell, and a
            second cell;
18    [c]   determining a sub-frame pairing between the first cell and the second cell;
19    [d]   determining a timing offset representative of a sub-frame delay between the
            first cell and the second cell;
20    [e]   selectively updating the sub-frame pairing based on the timing offset by
            aligning a first downlink discontinuous reception (DRX) pattern of the first
21          cell with a second DRX pattern of the second cell based on the sub-frame
22          pairing;
      [f]   transmitting timing information of the first and second DRX patterns to the
23          UE; and
      [g]   signaling the first cell and the second cell of the DRX patterns and
24          corresponding timings.
25          545. The ’974 patent is not essential to any Apple-practiced 3G/UMTS
26   standard, including, but not limited to, the standard described in 3GPP TS 25.214, at
27   least because, by way of non-limiting example, the 3G/UMTS standard does not
28
                                               128
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1873 Page 136 of 170




1    require the following claim limitation: 1.[f].
2           546. No claim of the ’974 patent has been or is infringed, either directly,
3    contributorily, or by inducement, literally or under the doctrine of equivalents, by
4    Apple or the purchasers of Apple’s products through the manufacture, use,
5    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
6    of non-limiting example, Apple’s products do not satisfy the following claim
7    limitation: 1.[f].
8           547. As a result of the acts described in the foregoing paragraphs, there exists
9    a definite and concrete, real and substantial, justiciable controversy between Apple
10   and Qualcomm regarding the noninfringement of the ’974 patent with respect to
11   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
12   the issuance of a Declaratory Judgment.
13          548. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
14   seq., Apple requests the declaration of the Court that Apple does not infringe and has
15   not infringed any claim of the ’974 patent.
16                                       COUNT LIV
17                   Declaration of Invalidity of U.S. Patent No. 9,007,974
18          549. Apple restates and incorporates by reference each of the allegations set
19   forth above.
20          550. One or more claims of the ’974 patent fail to meet the conditions of
21   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
22   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
23   example, the representative claim, claim 1, of the ’974 patent is anticipated and/or
24   rendered obvious in view of U.S. Patent No. 8,867,442 in view of U.S. Patent No.
25   8,929,301.
26          551. U.S. Patent No. 8,867,442 issued on October 21, 2014 from an
27   application that was filed on September 29, 2011, and claims priority to provisional
28
                                              129
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1874 Page 137 of 170




1    applications filed on October 1, 2010, April 29, 2011, and August 12, 2011. Because
2    the filing date of this reference predates the filing date of the earliest application to
3    which the ’974 patent claims priority, it qualifies as prior art under at least 35 U.S.C.
4    § 102(e).
5          552. U.S. Patent No. 8,929,301 issued on January 6, 2015 from an application
6    that was filed on April 24, 2009, published on December 3, 2009, and claims priority
7    to provisional applications filed on April 25, 2008, July 31, 2008, and November 10,
8    2008. Because the publication of this reference is more than one year before March
9    19, 2012, which is the earliest provisional application date of the ’974 patent, it
10   qualifies as prior art under at least 35 U.S.C. §§ 102(a), (b), and (e).
11         553. As a result of the acts described in the foregoing paragraphs, there exists
12   a definite and concrete, real and substantial, justiciable controversy between Apple
13   and Qualcomm regarding the validity of one or more claims of the ’974 patent. This
14   controversy is of sufficient immediacy and reality to warrant the issuance of a
15   Declaratory Judgment.
16         554. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
17   seq., Apple requests the declaration of the Court that one or more claims of the ’974
18   patent are invalid.
19                                        COUNT LV
20               Declaration of FRAND Royalties for U.S. Patent No. 9,007,974
21         555. Apple restates and incorporates by reference each of the allegations set
22   forth above.
23         556. Qualcomm has contractually obligated to license the ’974 patent on
24   FRAND terms and conditions.
25         557. As a result of the acts described in the foregoing paragraphs, there exists
26   a definite and concrete, real and substantial, justiciable controversy between Apple
27   and Qualcomm regarding the FRAND royalty for the ’974 patent with respect to
28
                                               130
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1875 Page 138 of 170




1    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
2    the issuance of a Declaratory Judgment.
3           558. To the extent that the ’974 patent is actually essential to a standard, valid,
4    infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
5    base, at most, the smallest salable unit substantially embodying the ’974 patent, and
6    (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
7    contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
8    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
9    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
10   complied with these requirements, and has not offered FRAND terms, even if Apple
11   has been benefitting from a license between Qualcomm and Apple’s CMs. As an
12   alternative to its requests for declarations of noninfringement, invalidity, and
13   unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
14   for the ’974 patent in this manner.
15                                         COUNT LVI
16              Declaration of Noninfringement of U.S. Patent No. 9,144,071
17          559. Apple restates and incorporates by reference each of the allegations set
18   forth above.
19          560. Representative claim 1 of the ’071 patent reads as follows (claim element
20   enumeration added for convenience):
21                                             Claim 1
22    [a]   1. A method for wireless communications, comprising:
      [b]   receiving, at a first base station, resource partitioning information (RPI) from
23          at least one second base station, wherein the RPI comprises a bitmap of almost
            blank subframes (ABSs);
24    [c]   determining one or more resources indicated in the RPI usable by the first
25          base station; and
      [d]   sending, from the first base station to the at least one second base station, an
26          indication of the usable resources.
27          561. The ’071 patent is not essential to any Apple-practiced 4G/LTE standard,
28
                                               131
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1876 Page 139 of 170




1    including, but not limited to, the standard described in 3GPP TS 36.423, at least
2    because, by way of non-limiting example, no Apple-practiced 4G/LTE standard
3    requires the following claim limitations: 1.[b-d].
4          562. No claim of the ’071 patent has been or is infringed, either directly,
5    contributorily, or by inducement, literally or under the doctrine of equivalents, by
6    Apple or the purchasers of Apple’s products through the manufacture, use,
7    importation, sale, and/or offer for sale of Apple’s products, at least because, by way
8    of non-limiting example, Apple’s products do not satisfy the following claim
9    limitations: 1.[b-d].
10         563. As a result of the acts described in the foregoing paragraphs, there exists
11   a definite and concrete, real and substantial, justiciable controversy between Apple
12   and Qualcomm regarding the noninfringement of the ’071 patent with respect to
13   Apple’s products. This controversy is of sufficient immediacy and reality to warrant
14   the issuance of a Declaratory Judgment.
15         564. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
16   seq., Apple requests the declaration of the Court that Apple does not infringe and has
17   not infringed any claim of the ’071 patent.
18                                      COUNT LVII
19                  Declaration of Invalidity of U.S. Patent No. 9,144,071
20         565. Apple restates and incorporates by reference each of the allegations set
21   forth above.
22         566. One or more claims of the ’071 patent fail to meet the conditions of
23   patentability and/or otherwise comply with one or more provisions of 35 U.S.C. §§
24   101 et seq., including 35 U.S.C. §§ 101, 102, 103, and/or 112. By way of non-limiting
25   example, the representative claim, claim 1, of the ’071 patent is anticipated and/or
26   rendered obvious in view of U.S. Patent No. 8,537,724 in view of 3GPP R1-105779,
27   Agenda Item 6.8.1.1, presented at TSG-RAN WG1 Meeting #62bis.
28
                                              132
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1877 Page 140 of 170




1           567. U.S. Patent No. 8,537,724 issued on September 17, 2013 from an
2    application that was filed on March 17, 2009. Because the effective filing date of this
3    reference predates March 24, 2011, which is the filing date of the earliest application
4    to which the ’071 patent claims priority, it qualifies as prior art under at least 35 U.S.C.
5    § 102(e).
6           568. 3GPP R1-105779, Agenda Item 6.8.1.1, presented at TSG-RAN WG1
7    Meeting #62bis, was, on information and belief, published in October, 2010. Because
8    the publication date of the reference predates March 24, 2011, which is the filing date
9    of the earliest application date of the ’071 patent, it qualifies as prior art under at least
10   35 U.S.C. § 102(a).
11          569. As a result of the acts described in the foregoing paragraphs, there exists
12   a definite and concrete, real and substantial, justiciable controversy between Apple
13   and Qualcomm regarding the validity of one or more claims of the ’071 patent. This
14   controversy is of sufficient immediacy and reality to warrant the issuance of a
15   Declaratory Judgment.
16          570. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
17   seq., Apple requests the declaration of the Court that one or more claims of the ’071
18   patent are invalid.
19                                        COUNT LVIII
20               Declaration of FRAND Royalties for U.S. Patent No. 9,144,071
21          571. Apple restates and incorporates by reference each of the allegations set
22   forth above.
23          572. Qualcomm has contractually obligated to license the ’071 patent on
24   FRAND terms and conditions.
25          573. As a result of the acts described in the foregoing paragraphs, there exists
26   a definite and concrete, real and substantial, justiciable controversy between Apple
27   and Qualcomm regarding the FRAND royalty for the ’071 patent with respect to
28
                                                133
      APPLE INC.’S AMENDED COMPLAINT                       CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1878 Page 141 of 170




1    Apple’s products. This controversy is of sufficient immediacy and reality to warrant
2    the issuance of a Declaratory Judgment.
3          574. To the extent that the ’071 patent is actually essential to a standard, valid,
4    infringed by Apple, and not exhausted, then Qualcomm must (a) select as a royalty
5    base, at most, the smallest salable unit substantially embodying the ’071 patent, and
6    (b) apply to that royalty base a reasonable royalty rate that reflects the actual technical
7    contribution to the standard that is attributable to the patent. See CSIRO, 809 F.3d at
8    1305; Ericsson, 773 F.3d at 1209; Innovatio IP Ventures, 2013 WL 5593609, at *13;
9    Microsoft, 2013 WL 2111217, at *74. As discussed above, Qualcomm has not
10   complied with these requirements, and has not offered FRAND terms, even if Apple
11   has been benefitting from a license between Qualcomm and Apple’s CMs. As an
12   alternative to its requests for declarations of noninfringement, invalidity, and
13   unenforceability, Apple is entitled to a judicial declaration that sets a FRAND royalty
14   for the ’071 patent in this manner.
15                                         COUNT LIX
16                   Declaration of Unenforceability Due to Exhaustion
17         575. Apple restates and incorporates by reference each of the allegations set
18   forth above.
19         576. Qualcomm sells baseband processor chipsets to Apple’s CMs through its
20   sales subsidiaries or branches, QCT and QCTAP, intending for such chipsets to be
21   incorporated into Apple products.
22         577. The sale of Qualcomm chipsets to Apple’s CMs through QCT and/or
23   QCTAP is authorized by Qualcomm.
24         578. Under the patent exhaustion doctrine, this authorized sale of chipsets by
25   Qualcomm to Apple’s CMs exhausts Qualcomm’s patent rights with respect to all
26   patents substantially embodied in Qualcomm chipsets. See Lexmark Int’l, 137 S. Ct.
27   at 1531–38; Quanta Computer, 553 U.S. at 638.
28
                                               134
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1879 Page 142 of 170




1          579. As described above, Qualcomm has sought, and continues to seek, both
2    the price of the chipsets themselves, and also separate patent license agreements and
3    royalties from Apple’s CMs for the purported right to make, use, and sell products
4    that would allegedly infringed Qualcomm patents that are substantially embodied in
5    the Qualcomm chipsets. Apple’s CMs pass on these license royalties to Apple in full.
6          580. Apple pays the entirety of both the license royalty and the cost of the
7    chipset itself through the web of agreements described herein. Apple pays the royalties
8    that Qualcomm demands through Qualcomm’s agreements with Apple’s CMs.
9    Despite requests, Qualcomm has refused to give Apple access to the CMs’ agreements
10   with Qualcomm.
11         581. As the Supreme Court recently reaffirmed, the rights granted by the
12   Patent Act ensure that Qualcomm “receives one reward” for its alleged invention—
13   either the sale price or the license fee—but not both. Lexmark Int’l, 137 S. Ct. at 1537.
14   Qualcomm’s decision to sell chipsets in which its patents are substantially embodied
15   and receive whatever fee it decides is appropriate “for the article and the invention
16   which it embodies” triggers exhaustion, prohibiting Qualcomm from seeking license
17   royalties for Apple products that incorporate those chipsets. Id. (quoting United States
18   v. Univis Lens Co., 316 U.S. 241, 251 (1942)).
19         582. Moreover, Qualcomm’s refusal to sell chipsets to Apple’s CMs unless
20   those CMs also pay for a license to practice the patents substantially embodied in those
21   chipsets is an example of a “conditional sale” prohibited by patent law and the patent
22   exhaustion doctrine. The sale to the CMs is conditioned on the CMs paying a license
23   fee for the same products, even though no license fee is owed. But once “a patentee
24   decides to sell—whether on its own or through a licensee—that sale exhausts its patent
25   rights, regardless of any post-sale restrictions the patentee purports to impose, either
26   directly or through a license.” Lexmark, Int’l, 137 S. Ct. at 1535 (emphasis added).
27         583. Qualcomm has attempted to evade the patent exhaustion doctrine by
28
                                              135
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1880 Page 143 of 170




1    reorganizing its corporate structure to create an artificial division between
2    (a) Qualcomm Inc., which holds Qualcomm’s patents, (b) Qualcomm’s wholly owned
3    subsidiary QTI, and (c) Qualcomm’s U.S. and Asia-Pacific sales segments QCT and
4    QCTAP, which are operated by QTI and its subsidiaries.
5           584. Qualcomm also has attempted to evade the patent exhaustion doctrine by
6    restricting Apple’s ability to challenge its practices on exhaustion grounds.
7           585. For example, in the BCPA, Qualcomm conditioned royalty relief for the
8    duration of that agreement on Apple’s agreement not to bring a claim alleging that
9    Qualcomm’s patents were exhausted. [Exhibit A, BCPA, § 7.]
10          586. As another example, in its amended counterclaims against Apple in this
11   matter, Qualcomm has claimed that Apple’s assertion of this exhaustion count has
12   breached another contract between the parties—the Master Software Agreement,
13   dated September 20, 2010. [Amended Counterclaims, ¶¶ 232–236.]
14          587. As described below, Qualcomm has also restricted Apple’s ability to
15   recover any financial reward from a judicial decision that Qualcomm’s patents are
16   exhausted.
17          588. Qualcomm is a party to the contracts with Apple, described in this
18   Amended Complaint, for licensing rebates and chip supply. As a matter of legal and
19   economic reality, Qualcomm is responsible for all licensing and all chip sales by
20   Qualcomm and its subsidiaries. With respect to sales of Qualcomm chipsets to Apple’s
21   CMs, Qualcomm intends for such chipsets to be incorporated into Apple products and
22   uses its contracts with Apple, described in this Amended Complaint, to further that
23   end.
24          589. Qualcomm, QTI, QCT, and QCTAP should be treated as a single entity
25   for purposes of the patent exhaustion doctrine. RRX Indus., Inc. v. Lab-Con, Inc., 772
26   F.2d 543, 545 (9th Cir. 1985) (citing Automotriz Del Golfo De California S.A. de
27   C.V. v. Resnick, 306 P.2d 1, 3 (1957)). Qualcomm’s parent and subsidiary entities
28
                                              136
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1881 Page 144 of 170




1    share such a unity of interest that the separate personalities of the corporations no
2    longer exist. The purported division between Qualcomm’s parent and subsidiary
3    entities is illusory and an attempt to evade the patent laws. Qualcomm, QTI, QCT, and
4    QCTAP work together and collude in refusing to sell chipsets to manufacturers unless
5    they enter into separate patent license agreements, demonstrating a unity of interest of
6    extracting excess royalties for Qualcomm for patents that are in fact exhausted through
7    sale. Permitting Qualcomm to hide its collusive behavior behind alleged corporate
8    walls will lead to an inequitable result, allowing Qualcomm to continue to “double-
9    dip” and collect excess royalties for patents exhausted through the authorized sale of
10   Qualcomm chipsets.
11         590. As a result of the acts described in the foregoing paragraphs, there exists
12   a definite and concrete, real and substantial, justiciable controversy between Apple
13   and Qualcomm regarding the exhaustion of Qualcomm’s patent rights with respect to
14   patents substantially embodied in baseband processor chipsets sold by Qualcomm to
15   Apple’s CMs. This controversy is of sufficient immediacy and reality to warrant the
16   issuance of a Declaratory Judgment.
17         591. To the extent that that any of the Patents-in-Suit are actually essential to
18   any Apple-practiced 3G/UMTS and/or 4G/LTE standard and infringed by Apple, such
19   patents are substantially embodied in the Qualcomm baseband processor chipsets used
20   in Apple products and, therefore, exhausted by Qualcomm’s authorized sales.
21         592. Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
22   seq., Apple requests a judicial declaration that the sale of Qualcomm’s baseband
23   processor chipsets to Apple’s CMs exhausts Qualcomm’s patent rights for patents
24   substantially embodied in those chipsets, and that any of the Patents-in-Suit, which
25   are actually essential to any Apple-practiced 3G/UMTS and/or 4G/LTE standard and
26   infringed by Apple, are unenforceable as against Apple due to patent exhaustion.
27
28
                                              137
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1882 Page 145 of 170




1                                      COUNT LX
2                     Declaratory Relief: STA Assignment Agreement

3          593. Apple restates and incorporates by reference each of the allegations set
4    forth above.
5          594. Apple and Qualcomm are parties to the STA Assignment Agreement,
6    effective December 7, 2015.
7          595. The STA Assignment Agreement contains a provision, § 4.4, that
8    provides that, if at any time after December 7, 2015, there were to be an “
9             ,” defined as
10
11
12                            , then
13
14
15
16
17
18
19
20
21
22
23
24
25   11

26
27
28
                                             138
      APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1883 Page 146 of 170




1
2
3
4
5
6
7    [Exhibit G, § 4.4.]

8          596. The election required by the STA Assignment Agreement, § 4.4, requires
9    Apple to pay for a license fee on exhausted patents. This provision is unenforceable
10   because it violates public policy prohibiting extension of patent rights beyond their
11   proper boundaries. Cal. Civ. Code §§ 1598–99.
12         597. An actual case or controversy exists between Apple and Qualcomm
13   concerning their rights and obligations under Section 4.4 of the STA Assignment
14   Agreement.
15         598. Qualcomm has entered into license and other agreements with Apple’s
16   contract manufacturers, the third-party manufacturers who make and assemble Apple
17   products. Specifically, Qualcomm has entered into license and other agreements with
18   Apple CMs Foxconn, Pegatron, Wistron, and Compal.
19         599. Apple has never reviewed the license agreements with the CMs, despite
20   Apple’s requests. Nonetheless, both Qualcomm and the CMs have represented that
21   these contracts and license agreements exist.
22         600. The vast majority of the inventive aspects of Qualcomm’s patents that
23   are practiced at all in devices sold to consumers (as distinguished from carriers’
24   network infrastructure equipment) and that Qualcomm asserts are essential to cellular
25   standards are implemented or substantially practiced in the baseband processor
26   chipsets that the CMs purchase.
27         601. Qualcomm charges Apple’s CMs a purchase price for the baseband
28
                                             139
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1884 Page 147 of 170




1    processor chipsets, and that is the single reward to which Qualcomm is entitled under
2    the Patent Act. In addition, however, Qualcomm also requires Apple’s CMs to enter
3    into patent license agreements and pay royalties for the chipsets.
4          602. Apple pays the entirety of the royalties that Qualcomm charges the CMs
5    in relation to Apple’s cellular-enabled iPad and iPhone products. Qualcomm knows
6    that Apple is paying the entirety of these royalties.
7          603. An actual case or controversy has arisen and now exists between Apple
8    and Qualcomm concerning the royalty payments to which Qualcomm is entitled,
9    which depends, in part, on the respective rights and obligations of Apple and
10   Qualcomm under the STA Assignment Agreement § 4.4.
11         604. Because STA Assignment Agreement § 4.4 requires the payment of
12   royalties even on exhausted patents, the provision affords Qualcomm more than the
13   single reward to which it is entitled on its patents and thereby impermissibly extends
14   Qualcomm’s patent monopoly.
15         605. Apple seeks a judicial determination that STA Assignment Agreement, §
16   4.4, is unenforceable as against public policy. E.g., Cal. Civ. Code §§ 1598–99.
17         606. A judicial determination is necessary and appropriate at this time in order
18   for Apple to ascertain its rights and obligations, in view of Qualcomm’s position that
19   Apple must continue to pay royalties under the CMs’ license agreements for exhausted
20   patents. The parties’ relationship is ongoing, and a judicial determination would
21   inform the parties’ future conduct.
22                                         COUNT LXI
23         Declaratory Relief: Qualcomm’s Agreements with Apple’s Contract
24                                   Manufacturers

25         607. Apple restates and incorporates by reference each of the allegations set
26   forth above.
27         608. Apple pays the entirety of the royalties that Qualcomm charges the CMs
28
                                              140
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1885 Page 148 of 170




1    for chipsets for Apple’s cellular-enabled iPad and iPhone products. Qualcomm knows
2    that Apple is paying the entirety of these royalties.
3          609. As explained above, the royalties that Qualcomm charges Apple’s CMs
4    cover both exhausted and non-exhausted patents.
5          610. By seeking royalties for both exhausted and non-exhausted patents,
6    Qualcomm is improperly seeking an award outside the scope of the patent grant, and
7    impermissibly extending the scope of its patent monopoly.
8          611. Qualcomm has sued Apple’s CMs for breach of contract for failure to
9    pay royalties for exhausted patents.
10         612. Declaratory relief is appropriate because an actual controversy has arisen
11   and now exists between Apple and Qualcomm concerning the extent to which
12   Qualcomm is entitled to royalties under the CMs’ license agreements. Qualcomm is
13   demanding that the CMs pay Qualcomm royalties under those agreements, and
14   Qualcomm knows that the CMs pass through the entirety of the burden of these
15   royalties to Apple and, as Qualcomm has alleged, Apple has entered into agreements
16   with each of the Apple CMs in which, among other things, each party agreed to
17   indemnify the other under certain circumstances, according to the terms and
18   conditions of those contracts.
19         613. Apple seeks a judicial determination as to the parties’ rights and
20   obligations under the CMs’ license agreements, and a declaration of the following:
21                That the licenses between Qualcomm and Apple CMs Foxconn,
22                 Pegatron, Wistron, and Compal are unenforceable as against public
23                 policy to the extent they seek license fees on exhausted patents. E.g.,
24                 Cal. Civ. Code §§ 1598–99.
25                That the licenses between Qualcomm and Apple CMs Foxconn,
26                 Pegatron, Wistron, and Compal are unenforceable as against public
27                 policy to the extent they seek to bundle together license fees on
28
                                              141
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1886 Page 149 of 170




1                   exhausted patents with license fees on non-exhausted patents. Id.
2                  That Apple is entitled to restitution of monies paid pursuant to the CMs’
3                   license agreements for patents that were exhausted.
4          614. A judicial determination is necessary and appropriate at this time to
5    determine whether the royalty provisions under the CMs’ license agreements are
6    enforceable in order for Apple to determine its rights and obligations. The parties’
7    relationship is ongoing, and a judicial determination would inform the parties’ future
8    conduct.
9                                          COUNT LXII
10                                         Monopolization
11         615. Qualcomm’s         conduct,    as    alleged   herein,   constitutes   unlawful
12   monopolization of the market for CDMA and premium LTE chipsets in violation of
13   Section 2 of the Sherman Act, 15 U.S.C. § 2.
14         616. The relevant technology markets for Apple’s monopolization claims are
15   the markets for the technology embodied in its cellular SEPs. ETSI and other SSOs
16   have promulgated standards for a number of wireless communication standards,
17   including LTE. By declaring its patents to be essential to those standards, and inducing
18   reliance on its FRAND commitments, Qualcomm acquired monopoly power in the
19   market for the technologies on which each relevant SEP reads, and any ex ante
20   alternatives to those technologies.
21         617. Before a standard is adopted, all of the alternative technologies to
22   perform each particular function within the standard compete in a relevant product
23   market consisting of all technologies capable of performing that function. Once a SSO
24   selects a particular patented technology to perform a particular function, competition
25   within that technology market is eliminated, as competing technologies are no longer
26   available as alternative means of implementing the standard. As a result,
27   standardization confers monopoly power on patented technologies embodied in the
28
                                               142
     APPLE INC.’S AMENDED COMPLAINT                        CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1887 Page 150 of 170




1    standard, including the relevant standards on which Qualcomm’s declared-essential
2    patents read.
3          618. Alternatives to Qualcomm’s declared-essential patents were available in
4    the LTE standard setting process. Qualcomm’s FRAND commitments induced ETSI
5    and other SSOs to incorporate the technologies covered by Qualcomm’s declared-
6    essential patents in the LTE standard, thereby eliminating competition within the
7    relevant technology markets and conferring monopoly power within those markets on
8    Qualcomm.
9          619. One relevant product market for the purposes of Apple’s monopolization
10   claim is the sale of premium LTE baseband processor chipsets. No other product,
11   including 3G UMTS, CDMA, or low-end or mid-range LTE chipsets, are a substitute
12   for premium LTE chipsets for use in flagship devices such as Apple’s iPhone intended
13   for use on carrier networks that require LTE compatibility, and no other product
14   constrains the price of premium LTE chipsets at levels below the monopoly price.
15         620. Another relevant product market for the purposes of Apple’s
16   monopolization claim is the sale of CDMA baseband processor chipsets. No other
17   product, including 3G UMTS or LTE chipsets, are a substitute for CDMA chipsets for
18   use in devices intended for use on carrier networks that require CDMA compatibility,
19   and no other product constrains the price of CDMA chipsets at levels below the
20   monopoly price.
21         621. The relevant geographic market is worldwide.
22         622. As alleged above, Qualcomm’s monopoly power in the relevant product
23   markets is shown by its high and durable market shares, substantial barriers to entry,
24   and Qualcomm’s demonstrated ability to repeatedly force Apple to accept one-sided,
25   non-standard, and unreasonable supply terms.
26         623. Since at least 2007, Qualcomm has engaged in systematic, continuous
27   conduct to exclude competition in the relevant chipset markets. Qualcomm’s
28
                                             143
     APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1888 Page 151 of 170




1    anticompetitive and exclusionary conduct is a multi-faceted but synergistic whole,
2    with each of the parts making possible and reinforcing the effects of the others.
3    Qualcomm’s anticompetitive conduct is based on the breach of its FRAND
4    commitments for its SEPs, which in turn gives Qualcomm the power to force
5    purchasers of its chipsets to first take a license to its SEPs, threaten disloyal chipset
6    customers with exorbitant SEP royalties, and to tie access to lower (but still far above
7    FRAND) royalties to exclusivity or near-exclusivity in the purchase of Qualcomm
8    chipsets. This conduct has foreclosed Qualcomm’s competitors from dealing with
9    Apple, a key purchaser of chipsets, leading to the marginalization and exit of many of
10   those competitors, and to the acquisition and maintenance by Qualcomm of monopoly
11   power. But-for Qualcomm’s conduct as alleged herein, rival chipset manufacturers
12   would have become stronger competitors to Qualcomm.
13         624. Qualcomm’s exclusionary conduct includes (i) refusing to deal with
14   competitors, in contravention of its FRAND commitments, (ii) gagging Apple’s
15   ability to challenge Qualcomm’s non-FRAND licensing scheme, through paragraph 2
16   of Section 7 of the BCPA; (iii) tying the purchase of its chipsets to the licensing of its
17   SEPs; and (iv) requiring exclusivity from Apple as a condition of partial relief from
18   Qualcomm’s exorbitant and non-FRAND royalties.
19         625. First, Qualcomm’s refusal to offer SEP licenses on FRAND terms to its
20   competitors, as alleged above, is an unlawful refusal to deal with competitors and an
21   act of monopolization under Section 2 of the Sherman Act. A FRAND license would
22   give competing chipset manufacturers the right to market authorized, patent-
23   exhaustive sales of chipsets to Apple and other mobile device suppliers. Qualcomm’s
24   failure to license on FRAND terms eliminates the ability of Apple and other mobile
25   device suppliers to purchase chipsets from Qualcomm’s competitors without also
26   paying royalties to Qualcomm, and thus exposes Apple and other mobile device
27   suppliers to the threat of exorbitant non-FRAND royalties based on the price of their
28
                                               144
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1889 Page 152 of 170




1    mobile devices, a threat which Qualcomm uses to force Apple and others to deal
2    exclusively or near-exclusively with Qualcomm on the purchase of chipsets. In this
3    way, Qualcomm’s refusal to offer a FRAND license to competitors has a close causal
4    connection with the acquisition and maintenance of monopoly power in the LTE
5    chipset market. But-for Qualcomm’s FRAND evasion, Qualcomm would have been
6    forced to offer exhaustive patent licenses to its cellular SEPs on FRAND terms to
7    Intel, Broadcom, and others. An exhaustive patent license to Qualcomm’s cellular
8    SEPs would have made these chipset suppliers more effective competitors to
9    Qualcomm in the chipset market, leading to lower prices and enhanced innovation in
10   the chipset market, to the benefit of Apple and ultimately of consumers.
11            626. There is no legitimate business justification for Qualcomm’s strategic
12   refusal to license other chipset manufacturers. Qualcomm for many years licensed
13   such manufacturers. Qualcomm itself insists that device manufacturers do precisely
14   what Qualcomm refuses to do: grant licenses to their SEPs to Qualcomm’s chipset
15   unit. Given the relative paucity of chipset competitors and the fact that Qualcomm’s
16   cellular SEPs are generally embodied in the chipset (or components thereof), it would
17   be considerably more efficient for licensing to occur first and foremost at the chipset
18   level.
19            627. Second, paragraph 2 of Section 7 of the BCPA violates Section 2 of the
20   Sherman Act by shielding Qualcomm’s non-FRAND licensing scheme from scrutiny
21   by the judiciary and by government enforcement agencies. The BCPA’s gag clause
22   prevented Qualcomm’s illegal and extortionate scheme from coming to light for years,
23   and thereby enhanced and extended Qualcomm’s monopoly power in the relevant
24   chipset markets.
25            628. Qualcomm’s recent conduct confirms the exclusionary purpose and
26   effect of the BCPA’s gag clause. Qualcomm’s interpretation and enforcement of the
27   gag clause, penalizing Apple for engaging with competition enforcement agencies,
28
                                             145
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1890 Page 153 of 170




1    reveals the fundamentally anticompetitive nature of that provision, and its integral role
2    in Qualcomm’s multi-faceted scheme to evade FRAND and exclude chipset
3    competitors.
4          629. Practices that eliminate or make less likely the prospect that invalid or
5    abusive patent licensing schemes will be challenged fall within the scope of the
6    antitrust laws. As the Supreme Court made clear in FTC v. Actavis, Inc., the antitrust
7    and patent laws alike seek to eliminate “unwarranted patent grants so the public will
8    not ‘continually be required to pay tribute to would-be monopolists without need or
9    justification.’” 133 S. Ct. 2223, 2233 (2013) (quoting Lear, Inc. v. Adkins, 395 U.S.
10   653, 670 (1969)).
11         630. As alleged above, Qualcomm’s FRAND commitment is—or at least
12   should have been—an essential bulwark against the exercise of the power conferred
13   on Qualcomm through the standardization process. By evading its FRAND
14   commitments, Qualcomm gained the power to exclude competition in the chipset
15   market, thereby harming Apple, and by penalizing Apple’s ability to challenge
16   Qualcomm’s FRAND evasion, Qualcomm maintained that power. Qualcomm’s
17   FRAND evasion, and paragraph 2 of Section 7 of the BCPA which protected that
18   evasion against legal challenge, contributed to the maintenance of monopoly power
19   by allowing Qualcomm to continue the anticompetitive and exclusionary conduct
20   made possible by its FRAND evasion. But-for paragraph 2 of Section 7 of the BCPA,
21   Qualcomm’s FRAND evasion, and its grasp on monopoly power in the CDMA chipset
22   market and the premium LTE chipset market, would have been eliminated sooner,
23   saving Apple and consumers at least hundreds of millions of dollars.
24         631. The exclusionary tendency of paragraph 2 of Section 7 of the BCPA is
25   magnified by the fact that Apple was one of the device manufacturers best positioned,
26   and most highly motivated, to challenge Qualcomm’s compliance with FRAND. By
27   muzzling Apple, Qualcomm eliminated a key constraint on its ability to evade
28
                                              146
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1891 Page 154 of 170




1    FRAND and exclude chipset competition, thereby meaningfully contributing to the
2    acquisition and maintenance of monopoly power in the relevant chipset markets.
3          632. FRAND challenges by implementers of a standard such as Apple are vital
4    to the enforcement of the FRAND commitment. Just as implementers are normally in
5    the best position to determine whether or not an intellectual property right is invalid,
6    implementers are often well positioned to know whether a licensor’s terms are
7    compliant with FRAND. Apple’s prolific track record as a willing licensee of cellular
8    SEPs from other patentees gives it insight into what FRAND is and how far
9    Qualcomm’s terms depart from FRAND, and positioned it well to challenge
10   Qualcomm’s FRAND evasion.
11         633. Similarly, implementers such as Apple generally have the greatest
12   economic incentive to challenge the terms of Qualcomm’s SEP licensing. A successful
13   FRAND challenge by Apple would result directly in a more competitive chipset
14   market, and lower SEP royalties and chipset prices, to the benefit of Apple and
15   consumers. As a large and strategic purchaser of chipsets, Apple had particularly
16   strong incentives in this regard. No other device manufacturer likely would have
17   benefitted as much as Apple from the introduction of additional competition in the
18   chipset market, and for these reasons muzzling Apple through Section 7, paragraph 2
19   of the BCPA contributed significantly to the maintenance of Qualcomm’s non-
20   FRAND licensing and the monopoly power it made possible.
21         634. By exposing Apple to billions of dollars in additional royalty payments
22   during the term of a FRAND challenge, Section 7, paragraph 2 of the BCPA reduced
23   Apple’s ability and incentive to enforce Qualcomm’s FRAND commitments.
24         635. By limiting Apple’s ability and incentive to challenge Qualcomm’s
25   compliance with FRAND, Section 7, paragraph 2 of the BCPA harmed competition
26   and consumers. Specifically, Section 7, paragraph 2 allowed Qualcomm to continue
27   to charge non-FRAND royalties at the expense of consumers, and to extend its
28
                                              147
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1892 Page 155 of 170




1    exclusionary and non-FRAND licensing scheme.
2          636. Section 7, paragraph 2 is outside the scope of Qualcomm’s patent rights.
3    The restriction of Apple’s freedom to challenge Qualcomm’s compliance with
4    FRAND is not an incident of Qualcomm’s patent rights. See Bendix Corp. v. Balax,
5    Inc., 421 F.2d 809, 821 (7th Cir. 1970) (“From all this we can only conclude that the
6    right to estop licensees from challenging a patent is not part of the ‘limited protection’
7    afforded by the patent monopoly.”).
8          637. Competition agencies around the world have found similar restraints to
9    be anticompetitive. For example, the European Commission found it anticompetitive
10   that a SEP owner insisted, under the threat of the enforcement of an injunction, that
11   Apple give up its rights to challenge the validity or infringement by Apple’s mobile
12   devices of those SEPs. Similarly, the NDRC in 2015 fined Qualcomm nearly
13   $1 billion for anticompetitive conduct that included the imposition of contract terms
14   on device manufacturers that penalized, but did not expressly prevent, them from
15   challenging Qualcomm’s SEP licensing. The FTC recently alleged that Qualcomm’s
16   anticompetitive business model was premised on such a practice of coercing
17   customers into abandoning FRAND determinations by the courts or neutral third
18   parties, and filed suit to permanently enjoin the scheme.
19         638. Third, for many years, Qualcomm has tied together the sale of its
20   baseband processor chipsets and licenses to its SEPs. Qualcomm will sell baseband
21   processor chipsets only to “Authorized Purchasers,” who in turn must license a broad
22   portfolio of patent rights, including Qualcomm’s SEPs. Under this arrangement,
23   Apple’s CMs were required to enter into contracts with Qualcomm conditioning sales
24   of baseband processor chipsets on the license of Qualcomm’s patent portfolio, passing
25   licensing fees along to Apple. Due to Qualcomm’s refusal to license rival chipset
26   manufacturers, device manufacturers purchasing baseband processor chipsets from
27   Qualcomm’s competitors must also become Authorized Purchasers of Qualcomm,
28
                                               148
      APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1893 Page 156 of 170




1    despite the fact that they may purchase few or no chipsets from Qualcomm, and
2    similarly take a license to Qualcomm’s patent rights, including its SEPs. In essence,
3    Qualcomm makes licenses to its SEPs available to only those who purchase its
4    chipsets, and chipsets available to only those who license its SEPs. In this manner,
5    Qualcomm ensures that all chipset purchasers, whether they buy chipsets from
6    Qualcomm or a competitor, must negotiate with Qualcomm for a license.
7          639. By ensuring that all chipset purchasers must negotiate a license to
8    Qualcomm’s SEPs, regardless of where those chipsets are purchased, Qualcomm
9    gains the ability to levy a tax—in the form of non-FRAND royalties—on the chipsets
10   sold by Qualcomm’s competitors. By giving Qualcomm the ability to levy a tax on
11   the chipsets sold by its competitors, the Authorized Purchaser requirement gives
12   Qualcomm the ability to raise its rivals’ costs and make them less effective
13   competitors. In this way, the Authorized Purchaser requirement is exclusionary,
14   giving Qualcomm the power to exclude competition and harm device manufacturers,
15   including Apple, through the imposition of non-FRAND royalties and monopoly
16   overcharges on chipsets.
17         640. Qualcomm’s high nominal royalty rates for its SEPs give handset
18   manufacturers powerful incentives to seek discounts off those rates, particularly
19   manufacturers of feature-rich smartphones and tablets such as Apple, who are
20   disproportionately burdened by Qualcomm’s royalty structure. Qualcomm uses the
21   threat of its high nominal royalty rates for its SEPs to force Apple and other device
22   manufacturers to purchase substantial quantities of its baseband processor chipsets,
23   offering in exchange to reduce the royalty for its SEPs to levels closer to, although
24   still far above, the range required by FRAND.
25         641. Through threatening to impose non-FRAND royalties for its SEPs, and
26   then conditioning discounts off of those confiscatory royalty rates on chipset loyalty,
27   Qualcomm exercises substantial market power. In particular, Qualcomm exercises this
28
                                             149
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1894 Page 157 of 170




1    power directly, by charging SEP royalties far in excess of FRAND rates, and
2    indirectly, by forcing the purchase of substantial quantities of a second product—
3    baseband processor chipsets—that Apple and other customers would prefer to
4    purchase from Qualcomm’s rivals, and by seeking to impose other burdensome terms,
5    including cross-licenses to non-SEPs. Qualcomm’s ability to impose a burdensome tie
6    of a license to its SEPs and its baseband processor chipsets is direct evidence of the
7    exercise of monopoly power.
8          642. Qualcomm ties licenses to its SEPs to purchases of baseband processor
9    chipsets despite the requests of device manufacturers for the provision of these
10   products on an unbundled basis. Given the opportunity, many device manufacturers,
11   including Apple, would prefer to license Qualcomm’s SEPs at FRAND rates, and to
12   purchase baseband processor chipsets from Qualcomm’s competitors, rather than be
13   forced to purchase from Qualcomm a bundle comprising a license to Qualcomm’s
14   SEPs and substantial quantities of baseband processor chipsets.
15         643. Qualcomm’s tie of licenses to its SEPs and baseband processor chipsets
16   forecloses substantial portions of the baseband processor chipset market to
17   Qualcomm’s competitors, particularly the sale of premium LTE chipsets for use in the
18   feature-rich smartphones and tablets disproportionately burdened by Qualcomm’s
19   royalty structure. Due to the importance of scale economies in the manufacture and
20   sale of baseband processor chipsets, and the significant commercial validation and
21   learning-by-doing that would be available to rivals but-for Qualcomm’s foreclosure
22   of sales to Apple, the foreclosure attributable to Qualcomm’s tie of baseband
23   processor chipsets and licenses to its SEPs is substantial and significantly contributes
24   to the creation and maintenance of Qualcomm’s monopoly power.
25         644. There is no procompetitive justification for the Authorized Purchaser
26   requirement. Other suppliers convey intellectual property rights in the sale of the
27   products embodying that intellectual property, as does Qualcomm in markets where it
28
                                              150
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1895 Page 158 of 170




1    lacks monopoly power.
2          645. Fourth, since 2011, Qualcomm has conditioned billions of dollars in
3    lump sum payments, discounts, rebates, and royalty rebates and caps on the express
4    agreement by Apple to purchase chipsets for smartphones and tablet computers
5    exclusively from Qualcomm, through the TA and the FATA. It has done so in a variety
6    of ways, including (a) specific forward-looking loyalty rebates on chipset prices that
7    are expressly conditioned on exclusivity; (b) clawback of previously paid rebates if
8    Apple uses any non-Qualcomm chipsets; and (c) a royalty cap implicitly conditioned
9    on chipset exclusivity. [Exhibit E, TA § 1.5; Exhibit F, FATA §§ 1.3A(c), 1.3B(b),
10   1.5, 1.5A.]
11         646. Until recently, these payments have precluded Apple from cost-
12   effectively shifting even a portion of its chipset purchases from Qualcomm to
13   Qualcomm’s competitors, because shifting even a small portion of Apple’s purchases
14   to a competitor would result in lost price and royalty concessions on all purchases
15   from Qualcomm (including in many cases price concessions on past purchases),
16   including on many products and product lines that Qualcomm’s competitors could not
17   supply at all (i.e., CDMA chipsets) or in sufficient quantities to meet all of Apple’s
18   needs (e.g., premium LTE chipsets). Although Apple has for many years been ready
19   and able to switch a smaller portion of its baseband processor chipset purchases (e.g.,
20   for non-CDMA iPads) to Qualcomm’s rivals, Qualcomm’s imposition of exclusivity
21   has prevented Apple from switching suppliers on a less than full-line basis, even with
22   non-Qualcomm chipsets priced substantially lower than comparable Qualcomm
23   chipsets.
24         647. But-for these exclusivity conditions, to which Apple was forced to agree
25   to avoid paying royalty rates on all purchases of chipsets practicing Qualcomm’s SEPs
26   that were well above FRAND levels, Apple would have shifted at least a portion of its
27   chipset purchases to Qualcomm’s rivals, thereby making those rivals more effective
28
                                             151
      APPLE INC.’S AMENDED COMPLAINT                    CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1896 Page 159 of 170




1    competitors to Qualcomm in the future, and providing to Apple the benefit of a more
2    competitive baseband processor chipset market.
3          648. However, until recently, these penalties have made it economically
4    infeasible for Apple to purchase any baseband processor chipsets from Qualcomm’s
5    competitors. It is not feasible to switch a substantial portion of Apple’s requirements
6    to a new supplier all at once, or even over a short period of time, and therefore
7    Qualcomm’s rivals could not compete on the all-or-nothing terms imposed by
8    Qualcomm.
9          649. As a result, from Fall 2011 through Spring 2016, all of Apple’s new
10   cellular devices used Qualcomm chipsets exclusively. Apple used only Qualcomm
11   baseband processor chipsets in the iPhone 4s, iPhone 5, iPhone 5s, iPhone 5c, iPhone
12   6, iPhone 6 Plus, iPhone 6s, iPhone 6s Plus, and iPhone SE and in cellular-enabled
13   models of the iPad third generation, iPad fourth generation, iPad Air, iPad Air 2, iPad
14   Minis, and iPad Pros.
15         650. The anticompetitive effects of Qualcomm’s conduct include the elevation
16   of CDMA and premium LTE chipset prices above competitive levels, the imposition
17   on Apple of onerous, unreasonable, and costly supply terms, the suppression of
18   innovation in the chipset market, and the elimination of Apple’s ability to choose its
19   supplier of chipsets in a competitive market.
20         651. Foreclosure of Apple was competitively significant due to Apple’s status
21   as a high-volume purchaser of CDMA and premium LTE chipsets, as well as the
22   significant benefits that come from being a component supplier to Apple. Those
23   benefits include the opportunity to learn about consumer demand from Apple, to learn
24   about Apple’s demanding technical requirements, to sell large volumes of chipsets to
25   a single buyer for a single model sold world-wide, and the commercial validation that
26   comes from supplying components to Apple. By foreclosing competitors from dealing
27   with Apple, Qualcomm deprived those competitors of these benefits, cementing its
28
                                             152
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1897 Page 160 of 170




1    grasp on monopoly power in the CDMA and premium LTE chipset markets.
2          652. There is no procompetitive justification for the exclusivity terms or
3    royalty rebates. Qualcomm’s imposition of exclusivity was not reasonably necessary
4    to protect any investments that Qualcomm made in customizing its products for Apple,
5    for which Qualcomm separately charges Apple, or to encourage Qualcomm to make
6    available sufficient supply for Apple’s products.
7                                      COUNT LXIII
8                   Violations of the California Unfair Competition Law
9          653. Apple restates and incorporates by reference each of the allegations set
10   forth above.
11         654. By the acts alleged, Qualcomm has engaged in unfair competition within
12   the meaning of California Business & Professional Code § 17200, et seq., (the “Unfair
13   Competition Law” or “UCL”), which prohibits “unlawful, unfair or fraudulent”
14   business acts and practices.
15         655. For example, it is unlawful under the Unfair Competition Law for
16   Qualcomm to withhold nearly a billion dollars in BCP Payments in retaliation for
17   Apple’s engagement with competition and other regulatory bodies. The interpretation
18   that Qualcomm is advancing—importing a term into the BCPA that would allow
19   Qualcomm to withhold payments based on its view of the truth or falsity of a statement
20   and to retaliate against Apple for responding to agency requests, for example—
21   violates public policy by, among other things, discouraging Apple’s cooperation with
22   agency investigations. In addition, by discouraging Apple from cooperating with
23   antitrust agency investigations, which by definition protect consumers from
24   anticompetitive conduct, Qualcomm is violating the antitrust laws. See Columbia
25   Metal Culvert Co. v. Kaiser Aluminum & Chem. Corp., 579 F.2d 20, 30–32 (3d Cir.
26   1978) (holding that retaliation against customer for placing orders to competitor could
27   constitute monopolization or attempted monopolization in violation of Section 2 of
28
                                             153
     APPLE INC.’S AMENDED COMPLAINT                      CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1898 Page 161 of 170




1    the Sherman Act).
2          656. Moreover, Qualcomm’s withholding of nearly a billion dollars in BCP
3    Payments is unlawful because Qualcomm’s interpretation of that provision and actions
4    in withholding payment constitute an unreasonable penalty within the meaning of
5    California Civil Code § 1671(b). As Qualcomm is interpreting it, the second paragraph
6    of Section 7 of the BCPA is an unreasonable liquidated damages provision because
7    the BCP Payments that Qualcomm withheld bear no reasonable relationship to the
8    range of actual damages that Qualcomm or Apple could have anticipated would flow
9    from a breach at the time the contract was made. Thus, Qualcomm’s interpretation
10   creates an unlawful penalty against Apple, and Apple has suffered harm as a result.
11         657. In addition, as alleged above, Qualcomm has unlawfully monopolized
12   the markets for CDMA chipsets and premium LTE chipsets, in violation of Section 2
13   of the Sherman Act, 15 U.S.C. § 2. In re Wellpoint, Inc. Out-of-Network UCR Rates
14   Litig., 865 F. Supp. 2d 1002, 1048–49 (C.D. Cal. 2011) (Sherman Act violations give
15   rise to UCL “unlawful” claims).
16         658. As yet another example, Qualcomm engaged in unlawful conduct
17   through its business practice of seeking and obtaining license fees from Apple,
18   through its CMs, as well as Qualcomm’s other customers, for patents that are
19   unenforceable due to exhaustion. Some or all of Qualcomm’s patent portfolio that it
20   licenses to Apple’s CMs and others are exhausted by its authorized sale of the chipsets
21   that substantially embody those patents. E.g., Quanta Computer, 553 U.S. at 638;
22   Lexmark Int’l, 137 S. Ct. at 1529, 1536-37). Thus, Qualcomm has sought, and has
23   obtained from Apple and others, licensing fees for exhausted patents. These fees were
24   grossly excessive and out of proportion to the actual value of the rights conveyed
25   through those licenses, and improperly seek to control the post-sale disposition of
26   those items. It is improper and contrary to law to leverage a patent beyond its
27   established limits. Zenith Radio Corp., 395 U.S. at 135-36; Brulotte, 379 U.S. at 32-
28
                                             154
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1899 Page 162 of 170




1    33 (any attempt to extend the term of a patent license past the term of the patent itself
2    is “unlawful per se”); Kimble, 135 S. Ct. at 2401 (post-patent royalty contracts are
3    unenforceable under patent policy). Thus, these license agreements are unenforceable,
4    in whole or in part, as contrary to law and public policy. E.g., Cal. Civ. Code §§ 1598–
5    99. By seeking royalties on exhausted patents, Qualcomm is unlawfully attempting to
6    extend its patent monopoly in violation of those laws, and has received licensing fees,
7    including from Apple, that are far in excess of those it may lawfully demand.
8          659. Qualcomm’s unlawful business acts and practices significantly threaten
9    and harm competition in the market for mobile wireless handsets, tablets, and other
10   CDMA- and LTE-compliant products, in California and elsewhere, thereby causing
11   injury to consumers. These threatened injuries include the inevitable passing on to
12   consumers of improper royalties demanded by Qualcomm.
13         660. Qualcomm’s unlawful and deceptive business acts and practices are a
14   direct and proximate cause of injury to Apple. Apple has suffered harm in California
15   and elsewhere as a supplier of handsets, tablets, and other CDMA- and LTE-
16   compatible products. Apple has also paid licensing fees that are far in excess of the
17   value of the rights it obtained in exchange for those fees. Further, Apple has suffered
18   or faces the threat of loss of profits, loss of customers and potential customers, and
19   loss of goodwill and product image in the market for CDMA- and LTE-compatible
20   products.
21         661. Pursuant to Section 17203 of the California Business and Professions
22   Code, Apple thus seeks an injunction prohibiting Qualcomm from engaging in these
23   unlawful and deceptive business practices in the future, including an injunction
24   preventing Qualcomm from retaliating against Apple for its lawful engagement with
25   regulatory authorities; restitution of all excessive license fees that Apple paid; and
26   other remedies available at law and equity for the harm caused by Qualcomm’s
27   conduct.
28
                                              155
      APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1900 Page 163 of 170




1                                   JURY DEMAND
2        Apple demands a trial by jury on all issues so triable.
3                                  PRAYER FOR RELIEF
4        WHEREFORE, Apple prays for relief, as follows:
5        A.    Adjudge and decree that Qualcomm is liable for breach of contract;
6        B.    Adjudge and decree that Qualcomm breached the implied covenant of
7              good faith and fair dealing;
8        C.    Adjudge and decree that Qualcomm must pay the remaining BCP
9              Payments, or damages in the amount of the accrued but unpaid
10             payments, plus interest;
11       D.    Adjudge and decree that Apple did not breach its obligations under the
12             BCPA;
13       E.    Adjudge and decree that each of the Patents-in-Suit is not essential to
14             any Apple-practiced 3G/UMTS and/or 4G/LTE standard and is not
15             infringed by Apple, or the purchasers of Apple’s products, through the
16             making, using, offering to sell, sale, or import of Apple’s products that
17             support 3G/UMTS and 4G/LTE;
18       F.    Adjudge and decree that one or more claims of each of the Patents-in-
19             Suit are invalid;
20       G.    As an alternative, if any of the Patents-in-Suit found to be not invalid,
21             actually essential to any Apple-practiced 3G/UMTS and/or 4G/LTE
22             standard, and infringed by Apple, declare that the Patents-in-Suit are
23             unenforceable as against Apple for patent exhaustion, where those
24             patents are substantially embodied in Qualcomm baseband processor
25             chipsets used in Apple products;
26       H.    As an alternative, for any of the Patents-in-Suit found to be not invalid,
27             actually essential to any Apple-practiced 3G/UMTS and/or 4G/LTE
28
                                           156
     APPLE INC.’S AMENDED COMPLAINT                   CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1901 Page 164 of 170




1             standard, infringed by Apple, and not exhausted, adjudge and decree
2             that Qualcomm has not offered Apple a non-discriminatory license,
3             with reasonable rates and with reasonable terms and conditions;
4        I.   As an alternative, for any of the Patents-in-Suit found to be not invalid,
5             actually essential to any Apple-practiced 3G/UMTS and/or 4G/LTE
6             standard, infringed by Apple, and not exhausted, adjudge, set, and
7             decree a FRAND royalty that (a) uses a royalty base of (at most) the
8             smallest salable unit substantially embodying the claimed invention and
9             (b) sets a reasonable rate applied to that royalty base that reflects the
10            actual technical contribution to the standard that is attributable to the
11            patent;
12       J.   Enjoin Qualcomm from further demanding excessive royalties from
13            Apple that are not consistent with Qualcomm’s obligations;
14       K.   Adjudge and decree that the STA Assignment Agreement, § 4.4, is
15            unenforceable as against public policy;
16       L.   Adjudge and decree that the royalty provisions in the licenses between
17            Qualcomm and Apple CMs Foxconn, Pegatron, Wistron, and Compal
18            are unenforceable as against public policy;
19       M.   Order Qualcomm to disgorge non-FRAND royalties and royalties for
20            exhausted patents that Qualcomm previously extracted from Apple,
21            including royalties paid through Apple’s CMs, and pay such unjust gain
22            to Apple;
23       N.   Adjudge and decree that Qualcomm cannot seek injunctive relief or
24            exclusion orders against Apple based on the Patents-in-Suit, but rather
25            is limited to (at most) FRAND royalties as described above;
26       O.   Adjudge and decree that Qualcomm has violated Section 2 of the
27            Sherman Act and enjoin Qualcomm from further violations of that
28
                                          157
     APPLE INC.’S AMENDED COMPLAINT                  CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1902 Page 165 of 170




1             statute;
2        P.   Adjudge and decree that Qualcomm violated the California Unfair
3             Competition Law and enjoin Qualcomm from further violations of that
4             Law;
5        Q.   Adjudge and decree that Qualcomm may not interrupt chipset supplies
6             relating to Apple’s iPhones and iPads;
7        R.   Enjoin Qualcomm from taking any adverse or legal action against
8             Apple’s CMs related to the allegations in the Amended Complaint;
9        S.   Enjoin Qualcomm from imposing or enforcing any unlawful and/or
10            non-FRAND terms and conditions relating to Apple’s iPhones and
11            iPads;
12       T.   Award restitution of all excessive license fees that Apple paid;
13       U.   Enjoin Qualcomm from further unlawful actions;
14       V.   Enter judgment awarding Apple its expenses, costs, and attorneys’ fees
15            in accordance with Rule 54(d) of the Federal Rules of Civil Procedure;
16       W.   Award reasonable attorneys’ fees;
17       X.   Award costs of suit; and
18       Y.   Award such other and further relief as the Court deems just and proper.
19
20
21
22
23
24
25
26
27
28
                                         158
     APPLE INC.’S AMENDED COMPLAINT                 CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1903 Page 166 of 170




     Dated: June 20, 2017               Respectfully submitted,
1
2                                   By: /s/ Juanita R. Brooks______
                                       Juanita R. Brooks (SBN 75934)
3                                      brooks@fr.com
                                       Seth M. Sproul (SBN 217711)
4                                      sproul@fr.com
5                                      FISH & RICHARDSON P.C.
                                       12390 El Camino Real
6                                      San Diego, CA 92130
                                       Telephone: (619) 678-5070
7                                      Facsimile: (619) 678-5099
8                                      Ruffin B. Cordell (DC Bar No. 445801;
9                                      admitted pro hac vice )
                                       cordell@fr.com
10                                     Lauren A. Degnan (DC Bar No. 452421;
                                       admitted pro hac vice)
11                                     degnan@fr.com
12                                     Leah A. Edelman (DC Bar No. 1026830;
                                       admitted pro hac vice)
13                                     edelman@fr.com
                                       FISH & RICHARDSON P.C.
14                                     1425 K Street, N.W., 11th Floor
                                       Washington, DC 20005
15                                     Telephone:       (202) 783-5070
16                                     Facsimile: (202) 783-2331
17                                     Benjamin C. Elacqua (TX SBN
                                       24055443; admitted pro hac vice)
18                                     elacqua@fr.com
19                                     FISH & RICHARDSON P.C.
                                       One Houston Center, 28th Floor
20                                     1221 McKinney
                                       Houston, TX 77010
21                                     Telephone:     (713) 654-5300
                                       Facsimile:     (713) 652-0109
22
23                                     Betty H. Chen (SBN 290588)
                                       FISH & RICHARDSON P.C.
24                                     500 Arguello Street, Suite 500
                                       Redwood City, CA 94063
25                                     Telephone:      (650) 839-5070
26                                     Facsimile:(650) 839-5071

27                                     Aamir Kazi (GA SBN 104235;
                                       admitted pro hac vice)
28
                                      159
     APPLE INC.’S AMENDED COMPLAINT             CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1904 Page 167 of 170




                                        kazi@fr.com
1                                       1180 Peachtree St. NE, 21st Floor
2                                       Atlanta, GA 30309
                                        Telephone: (404) 892-5005
3                                       Facsimile: (404) 892-5002
4                                       William A. Isaacson (DC Bar No.
5                                       414788; admitted pro hac vice)
                                        wisaacson@bsfllp.com
6                                       Karen L. Dunn (DC Bar No. 1002520;
                                        admitted pro hac vice)
7                                       kdunn@bsfllp.com
                                        Amy J. Mauser (DC Bar No. 424065;
8                                       admitted pro hac vice)
9                                       amauser@bsfllp.com
                                        Christopher G. Renner (DC Bar No.
10                                      1025699; admitted pro hac vice)
                                        crenner@bsfllp.com
11                                      BOIES SCHILLER FLEXNER LLP
12                                      1401 New York Avenue, N.W.
                                        Washington, DC 20005
13                                      Telephone:     (202) 237-2727
                                        Facsimile:     (202) 237-6131
14
                                        Steven C. Holtzman (SBN 144177)
15                                      sholtzman@bsfllp.com
16                                      Gabriel R. Schlabach (SBN 304859)
                                        gschlabach@bsfllp.com
17                                      BOIES SCHILLER FLEXNER LLP
                                        1999 Harrison Street, Suite 900
18                                      Oakland, CA 94612
19                                      Telephone:      (510) 874-1000
                                        Facsimile:      (510) 874-1460
20
                                        Meredith R. Dearborn (SBN 268312)
21                                      mdearborn@bsfllp.com
                                        BOIES SCHILLER FLEXNER LLP
22                                      425 Tasso Street, Suite 205
23                                      Palo Alto, CA 94307
                                        Telephone:     (650) 445-6400
24                                      Facsimile:     (650) 329-8507
25                                      Attorneys for Plaintiff Apple Inc.
26
27
28
                                      160
     APPLE INC.’S AMENDED COMPLAINT             CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1905 Page 168 of 170




1                              TABLE OF EXHIBITS

2                Exhibit No.                            Pages
3                     A                                  1-17
4                                                       18-29
                      B
5                                                       30-46
                      C
6                                                       47-66
                      D
7                                                       67-71
                      E
8                                                       72-79
                      F
9
                      G                                 80-89
10
                      H                                 90-98
11
                      I                                 99-116
12
                      J                                117-143
13
                      K                                144-150
14
                      L                                151-166
15
                      M                                167-184
16
                      N                                185-198
17
                      O                                199-229
18
                      P                                230-239
19
                      Q                                240-250
20
                      R                                251-274
21
                      S                                275-299
22
                      T                                300-318
23
                      U                                319-338
24
                      V                                339-357
25
                      W                                358-394
26
                      X                                395-417
27
                      Y                                418-443
28
                                      161
     APPLE INC.’S AMENDED COMPLAINT            CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1906 Page 169 of 170




1                Exhibit No.                            Pages

2                     Z                                444-445
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      162
     APPLE INC.’S AMENDED COMPLAINT            CASE NO. 17-cv-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 83 Filed 06/20/17 PageID.1907 Page 170 of 170




1                             CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above
3    and foregoing document has been served on June 20, 2017 to all counsel of record
4    who are deemed to have consented to electronic service via the Court’s CM/ECF
5    system per Civil Local Rule 5.4. Any other counsel of record will be served by
6    electronic mail, facsimile and/or overnight delivery.
7    Dated:       June 20, 2017
                                          /s/ Juanita R. Brooks
8                                         Juanita R. Brooks
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
     APPLE INC.’S AMENDED COMPLAINT                     CASE NO. 17-cv-0108-GPC-MDD
